

Exhibit 10.1


Facility CUSIP: 20368UAD9
Revolving Loan CUSIP: 20368UAE7
A-1 Term Loan CUSIP: 20368UAF4
A-2 Term Loan CUSIP: 20368UAG2




SECOND AMENDED AND RESTATED CREDIT AGREEMENT


dated as of March 29, 2017


among


COMMUNITY HEALTHCARE OP, LP,
as Borrower,


COMMUNITY HEALTHCARE TRUST INCORPORATED,
as REIT Guarantor,
THE LENDERS FROM TIME TO TIME PARTY HERETO


and


SUNTRUST BANK,
as Administrative Agent
    


SUNTRUST ROBINSON HUMPHREY, INC.
FIFTH THIRD BANK
and
BRANCH BANKING & TRUST COMPANY




as Joint Lead Arrangers and Joint Book Managers


and


FIFTH THIRD BANK,
as Syndication Agent


    













--------------------------------------------------------------------------------






ARTICLE I DEFINITIONS; CONSTRUCTION
1


Section 1.1.
Definitions
1


Section 1.2.
Classifications of Loans and Borrowings
31


Section 1.3.
Accounting Terms and Determination
31


Section 1.4.
Terms Generally
32


 
 
 
ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS
32


Section 2.1.
General Description of Facilities
32


Section 2.2.
Revolving Loans
33


Section 2.3.
Procedure for Borrowings
33


Section 2.4.
Swingline Commitment.
33


Section 2.5.
Extension Option.
35


Section 2.6.
Funding of Borrowings.
35


Section 2.7.
Interest Elections.
36


Section 2.8.
Optional Reduction and Termination of Commitments.
37


Section 2.9.
Repayment of Loans.
37


Section 2.10.
Evidence of Indebtedness.
37


Section 2.11.
Optional Prepayments.
38


Section 2.12.
Mandatory Prepayments.
38


Section 2.13.
Interest on Loans.
39


Section 2.14.
Fees.
40


Section 2.15.
Computation of Interest and Fees
41


Section 2.16.
Inability to Determine Interest Rates.
41


Section 2.17.
Illegality.
41


Section 2.18.
Increased Costs.
42


Section 2.19.
Funding Indemnity.
43


Section 2.20.
Taxes.
43


Section 2.21.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
46


Section 2.22.
Letters of Credit.
48


Section 2.23.
Increase of Commitments; Incremental Term Loans; Additional Lenders.
51


Section 2.24.
Mitigation of Obligations
54


Section 2.25.
Replacement of Lenders
54


Section 2.26.
Defaulting Lenders.
55


Section 2.27.
A-1 Term Loans
58


Section 2.28.
A-2 Term Loans
58


 
 
 
ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT AND ADDITION AND
REMOVAL OF UNENCUMBERED POOL PROPERTIES
59


Section 3.1.
Conditions to Effectiveness.
59


Section 3.2.
Conditions to Each Credit Event
61


Section 3.3.
Delivery of Documents.
62


Section 3.4.
Addition of Unencumbered Pool Properties.
62


Section 3.5.
Removal of Unencumbered Pool Properties.
62





i
    

--------------------------------------------------------------------------------





 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
63


Section 4.1.
Existence; Power.
63


Section 4.2.
Organizational Power; Authorization.
63


Section 4.3.
Governmental Approvals; No Conflicts.
64


Section 4.4.
Financial Statements.
64


Section 4.5.
Litigation and Environmental Matters.
64


Section 4.6.
Compliance with Laws and Agreements.
65


Section 4.7.
Investment Company Act.
65


Section 4.8.
Taxes.
65


Section 4.9.
Margin Regulations.
66


Section 4.10.
ERISA.
66


Section 4.11.
Ownership of Property; Insurance.
67


Section 4.12.
Disclosure.
67


Section 4.13.
Labor Relations.
67


Section 4.14.
Subsidiaries.
67


Section 4.15.
Solvency.
68


Section 4.16.
Deposit and Disbursement Accounts.
68


Section 4.17.
Collateral Documents.
68


Section 4.18.
Unencumbered Pool Properties.
68


Section 4.19.
Material Agreements.
69


Section 4.20.
Healthcare Matters
69


Section 4.21.
OFAC.
70


Section 4.22.
Patriot Act.
70


Section 4.23.
REIT Status.
70


Section 4.24.
Unencumbered Pool Properties.
70


Section 4.25.
EEA Financial Institutions.
70


 
 
 
ARTICLE V AFFIRMATIVE COVENANTS
70


Section 5.1.
Financial Statements and Other Information.
70


Section 5.2.
Notices of Material Events.
73


Section 5.3.
Existence; Conduct of Business.
75


Section 5.4.
Compliance with Laws.
75


Section 5.5.
Payment of Obligations.
76


Section 5.6.
Books and Records.
76


Section 5.7.
Visitation and Inspection.
76


Section 5.8.
Maintenance of Properties; Insurance.
76


Section 5.9.
Use of Proceeds; Margin Regulations.
76


Section 5.10.
Operating Accounts.
77


Section 5.11.
Additional Subsidiaries and Collateral.
77


Section 5.12.
Further Assurances.
78


Section 5.13.
REIT Status.
78


Section 5.14.
Healthcare Matters
78





ii
    

--------------------------------------------------------------------------------





Section 5.15.
Environmental Matters
79


Section 5.16.
Unencumbered Pool Covenants.
80


 
 
 
ARTICLE VI FINANCIAL COVENANTS
80


Section 6.1.
Leverage Ratio.
80


Section 6.2.
Fixed Charge Coverage Ratio.
80


Section 6.3.
Tangible Net Worth.
81


Section 6.4.
Unencumbered Leverage Ratio.
81


Section 6.5.
Restricted Payments.
81


Section 6.6.
Restriction on Secured Indebtedness.
81


Section 6.7.
Restriction on Recourse Debt.
82


Section 6.8.
Restriction on Certain Investments.
82


 
 
 
ARTICLE VII NEGATIVE COVENANTS
82


Section 7.1.
Indebtedness and Preferred Equity.
82


Section 7.2.
Liens.
83


Section 7.3.
Fundamental Changes.
84


Section 7.4.
Investments, Loans.
84


Section 7.5.
[Reserved].
85


Section 7.6.
[Reserved].
85


Section 7.7.
Transactions with Affiliates.
85


Section 7.8.
Restrictive Agreements.
85


Section 7.9.
Sale and Leaseback Transactions.
86


Section 7.10.
Hedging Transactions.
86


Section 7.11.
Amendment to Material Documents.
86


Section 7.12.
Accounting Changes.
86


Section 7.13.
Government Regulation.
86


Section 7.14.
Permitted Subordinated Debt.
87


 
 
 
ARTICLE VIII EVENTS OF DEFAULT
87


Section 8.1.
Events of Default.
87


Section 8.2.
Application of Proceeds from Collateral.
90


 
 
 
ARTICLE IX THE ADMINISTRATIVE AGENT
91


Section 9.1.
Appointment of the Administrative Agent.
91


Section 9.2.
Nature of Duties of the Administrative Agent.
92


Section 9.3.
Lack of Reliance on the Administrative Agent.
92


Section 9.4.
Certain Rights of the Administrative Agent.
93


Section 9.5.
Reliance by the Administrative Agent.
93


Section 9.6.
The Administrative Agent in its Individual Capacity.
93


Section 9.7.
Successor Administrative Agent.
93


Section 9.8.
Withholding Tax.
94


Section 9.9.
The Administrative Agent May File Proofs of Claim.
94





iii
    

--------------------------------------------------------------------------------





Section 9.10.
Authorization to Execute Other Loan Documents.
95


Section 9.11.
Collateral and Guaranty Matters.
95


Section 9.12.
Syndication Agent.
95


Section 9.13.
Right to Realize on Collateral and Enforce Guarantee.
95


Section 9.14.
Secured Bank Product Obligations and Hedging Obligations.
96


 
 
 
ARTICLE X MISCELLANEOUS
96


Section 10.1.
Notices.
96


Section 10.2.
Waiver; Amendments.
98


Section 10.3.
Expenses; Indemnification.
101


Section 10.4.
Successors and Assigns.
102


Section 10.5.
Governing Law; Jurisdiction; Consent to Service of Process.
106


Section 10.6.
WAIVER OF JURY TRIAL.
107


Section 10.7.
Right of Set-off.
107


Section 10.8.
Counterparts; Integration.
107


Section 10.9.
Survival.
108


Section 10.10.
Severability.
108


Section 10.11.
Confidentiality.
108


Section 10.12.
Interest Rate Limitation.
109


Section 10.13.
Patriot Act.
109


Section 10.14.
No Advisory or Fiduciary Responsibility.
109


Section 10.15.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
110


Section 10.16.
Effect on Existing Credit Agreement.
110







iv
    

--------------------------------------------------------------------------------







Schedules
 
 
 
Schedule I
Commitment Amounts
Schedule 4.14
Subsidiaries
Schedule 4.16
Deposit and Disbursement Accounts
Schedule 4.18
Unencumbered Pool Properties
Schedule 4.19
Material Agreements
Schedule 7.1
Existing Indebtedness
Schedule 7.2
Existing Liens
Schedule 7.4
Existing Investments
 
 
Exhibits
 
 
 
Exhibit A
Form of Assignment and Acceptance
Exhibit B
Form of Joinder Agreement
Exhibit 2.3
Form of Notice of Revolving Borrowing
Exhibit 2.4
Form of Notice of Swingline Borrowing
Exhibit 2.7
Form of Notice of Continuation/Conversion
Exhibits 2.20
Form of Tax Certificates
Exhibit 3.1(b)(iii)
Form of Reaffirmation of Obligations under Loan Documents
Exhibit 3.1(b)(iv)
Form of Secretary’s Certificate
Exhibit 3.1(b)(vii)
Form of Officer’s Certificate
Exhibit 5.1(c)
Form of Compliance Certificate
 
 
 
 
 
 
 
 
 
 
 
 
 
 





v
    

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of March 29, 2017, by and among COMMUNITY HEALTHCARE OP, LP, a
Delaware limited partnership (the “Borrower”), COMMUNITY HEALTHCARE TRUST
INCORPORATED, a Maryland corporation (the “REIT Guarantor”), the several banks
and other financial institutions and lenders from time to time party hereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders, as issuing bank and as swingline lender.
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement dated as of August 10, 2016
(as amended and in effect immediately prior to the date hereof, the “Existing
Credit Agreement”) by and among the Borrower, the REIT Guarantor, the several
banks and other financial institutions party thereto as “Lenders”, SunTrust
Bank, as Administrative Agent and the other parties thereto, such Lenders
established a $150,000,000 revolving credit facility in favor of the Borrower;
and
WHEREAS, the parties hereto desire to amend and restate the terms of the
Existing Credit Agreement to, among other things, provide (i) a five-year term
loan facility in the aggregate principal amount of $50,000,000 and (ii) a
seven-year term loan facility in the aggregate principal amount of $50,000,000,
on the terms and conditions contained herein;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree that the Existing Credit Agreement is amended and
restated in its entirety as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION

Section 1.1.    Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
“A-1 Term Loan” shall mean a term loan made by an A-1 Term Loan Lender to the
Borrower pursuant to Section 2.27.
“A-1 Term Loan Availability Period” shall mean the period from the Closing Date
to the A-1 Term Loan Commitment Termination Date.
“A-1 Term Loan Commitment” shall mean, with respect to each A-1 Term Loan
Lender, the obligation of such A-1 Term Loan Lender to make an A-1 Term Loan
during the A-1 Term Loan Availability Period, in the principal amount not
exceeding the amount set forth with respect to such A-1 Term Loan Lender on
Schedule I. The aggregate principal amount of all A-1 Term Loan Lender’s A-1
Term Loan Commitments as of the Closing Date is $50,000,000.
“A-1 Term Loan Commitment Termination Date” shall mean the earliest of (i) June
29, 2018, (ii) the date on which the A-1 Term Loan Lenders have funded A-1 Term
Loans in an aggregate principal amount of $50,000,000 in accordance with the
terms and conditions hereof, and (iii) the date on which all





--------------------------------------------------------------------------------





amounts outstanding under this Agreement have been declared, or have
automatically become, due and payable (whether by acceleration or otherwise) in
accordance with the terms herein.
“A-1 Term Loan Lender” shall mean each Lender with an A-1 Term Loan Commitment
or holding an outstanding A-1 Term Loan.
“A-1 Term Loan Maturity Date” shall mean the earlier of (i) March 29, 2022 and
(ii) the date on which all amounts outstanding under this Agreement have been
declared, or have automatically become, due and payable (whether by acceleration
or otherwise) in accordance with the terms herein.
“A-1 Unused Fee” shall have the meaning set forth in Section 2.14(e).
“A-2 Term Loan” shall mean a term loan made by an A-2 Term Loan Lender to the
Borrower pursuant to Section 2.28.
“A-2 Term Loan Availability Period” shall mean the period from the Closing Date
to the A-2 Term Loan Commitment Termination Date.
“A-2 Term Loan Commitment” shall mean, with respect to each A-2 Term Loan
Lender, the obligation of such A-2 Term Loan Lender to make an A-2 Term Loan
during the A-2 Term Loan Availability Period, in the principal amount not
exceeding the amount set forth with respect to such A-2 Term Loan Lender on
Schedule I. The aggregate principal amount of all A-2 Term Loan Lender’s A-2
Term Loan Commitments as of the Closing Date is $50,000,000.
“A-2 Term Loan Commitment Termination Date” shall mean the earliest of (i) June
29, 2018, (ii) the date on which the A-2 Term Loan Lenders have funded A-2 Term
Loans in an aggregate principal amount of $50,000,000 in accordance with the
terms and conditions hereof, and (iii) the date on which all amounts outstanding
under this Agreement have been declared, or have automatically become, due and
payable (whether by acceleration or otherwise) in accordance with the terms
herein.
“A-2 Term Loan Lender” shall mean each Lender with an A-2 Term Loan Commitment
or holding an outstanding A-2 Term Loan.
“A-2 Term Loan Maturity Date” shall mean the earlier of (i) March 29, 2024 and
(ii) the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise) in accordance with the terms herein.
“A-2 Unused Fee” shall have the meaning set forth in Section 2.14(f).
“Acquisition Closing Costs” shall mean the actual closing costs incurred by the
REIT Guarantor, the Borrower or any of their respective Subsidiaries in
connection with the acquisitions of any Property determined in accordance with
GAAP.
“Additional Lender” shall have the meaning set forth in Section 2.23(b).
“Adjusted EBITDA” shall mean the EBITDA of the REIT Guarantor and its
Subsidiaries for the period of four consecutive Fiscal Quarters most recently
ended less applicable Capital Reserves.
“Adjusted LIBOR” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in U.S. Dollars appearing on


2
    

--------------------------------------------------------------------------------





Reuters screen page LIBOR 01 (or on any successor or substitute page of such
service or any successor to such service, or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, with a maturity comparable
to such Interest Period, divided by (ii) a percentage equal to 100% minus the
then stated maximum rate of all reserve requirements (including any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, that (x) if the rate referred to
in clause (i) is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement and (y) if the rate referred to in clause (i) above
is not available at any such time for any reason, then the rate referred to in
clause (i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in U. S. Dollars in an amount equal to the amount of such
Eurodollar Loan are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time), two Business
Days prior to the first day of such Interest Period (and if such offered rate
referred to in this clause (y) is less than zero, such rate shall be deemed to
be zero for purposes of this Agreement).
“Adjusted Net Operating Income” shall mean, with respect to a Property for a
given period, the Net Operating Income for such Property for such period, less
applicable Capital Reserves for such Property for such period.
“Administrative Agent” shall mean SunTrust Bank in its capacity as
administrative agent for the Lenders under any of the Loan Documents, or any
successor administrative agent.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlled by” and “under common Control with” have the meanings correlative
thereto.
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount is $150,000,000.
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
“Agreement” shall have the meaning set forth in the introductory paragraph
hereof.
“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.


3
    

--------------------------------------------------------------------------------





“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
“Applicable Margin” shall mean, as of any date, with respect to interest on a
particular Class and Type of Loans outstanding on such date or the letter of
credit fee, as the case may be, the percentage per annum determined by reference
to the applicable Leverage Ratio in effect on such date as set forth in the
pricing grid below (the “Pricing Grid”); provided that a change in the
Applicable Margin resulting from a change in the Leverage Ratio shall be
effective on the second Business Day after which the Borrower delivers each of
the financial statements required by Sections 5.1(a) and 5.1(b), as applicable,
and the Compliance Certificate required by Section 5.1(c); provided, further,
that if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate when so required, the Applicable
Margin shall be at Level 3 as set forth in the Pricing Grid until such time as
such financial statements and Compliance Certificate are delivered, at which
time the Applicable Margin shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the date by which the financial statements and Compliance Certificate for the
first Fiscal Quarter ending after the Closing Date are required to be delivered
shall be at Level 2 as set forth in the Pricing Grid. In the event that any
financial statement or Compliance Certificate delivered hereunder is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin based upon the
Pricing Grid (the “Accurate Applicable Margin”) for any period that such
financial statement or Compliance Certificate covered, then (i) the Borrower
shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period, (ii)
the Applicable Margin shall be adjusted such that after giving effect to the
corrected financial statement or Compliance Certificate, as the case may be, the
Applicable Margin shall be reset to the Accurate Applicable Margin based upon
the Pricing Grid for such period and (iii) the Borrower shall immediately pay to
the Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such Accurate Applicable Margin for such period.
The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(c) or Article
VIII.
Pricing Grid
Level
Leverage Ratio
Applicable Margin for Revolving Loans that are Eurodollar Loans
Applicable Margin for Revolving Loans that are Base Rate Loans
Applicable Margin for A-1 Term Loans that are Eurodollar Loans
Applicable Margin for A-1 Term Loans that are Base Rate Loans
Applicable Margin for A-2 Term Loans that are Eurodollar Loans
Applicable Margin for A-2 Term Loans that are Base Rate Loans
1
Less than or equal to 0.20 to 1.00
1.75%
0.75%
2.20%
1.25%
2.40%
1.40%
2
Less than or equal to
0.35 to 1.00 and greater than 0.20 to 1.00
2.25%
1.25%
2.20%
1.25%
2.40%
1.40%
3
Greater than
0.35 to 1.00
2.75%
1.75%
2.70%
1.75%
2.90%
1.90%



“Applicable Period” means, at any time of determination, (i) during the period
from July 1, 2017 to December 30, 2017, the Fiscal Quarter ending September 30,
2017, (ii) during the period from


4
    

--------------------------------------------------------------------------------





December 31, 2017 to March 30, 2018, the period of two consecutive Fiscal
Quarters ending December 31, 2017, (iii) during the period from March 31, 2018
to June 29, 2018, the period of three consecutive Fiscal Quarters ending March
31, 2018, and (iii) on and after June 30, 2018, the period of four consecutive
Fiscal Quarters most recently ended.
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.
“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time. In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article IX and Section 10.3(b) shall be deemed to include
such Bank Product Provider and in no event shall the approval of any such person
in its capacity as Bank Product Provider be required in connection with the
release or termination of any security interest or Lien of the Administrative
Agent. The Bank Product Amount may be changed from time to time upon written
notice to the Administrative Agent by the applicable Bank Product Provider. No
Bank Product Amount may be established at any time that a Default or Event of
Default exists.
“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (i) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (ii) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.


5
    

--------------------------------------------------------------------------------





“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) Adjusted LIBOR determined on
a daily basis for an Interest Period of one month, plus one percent (1.00%) per
annum (any changes in such rates to be effective as of the date of any change in
such rate). The Administrative Agent’s prime lending rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer. The Administrative Agent may make commercial loans or other loans
at rates of interest at, above, or below the Administrative Agent’s prime
lending rate.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close and (ii) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in Dollar deposits in the London interbank
market.
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP. The amount of a Capital
Lease Obligation is the capitalized amount of such obligation as would be
required to be reflected on a balance sheet of the applicable Person prepared in
accordance with GAAP as of the applicable date.
“Capital Reserves” shall mean, for a given period, (i)(a) $1,500 per bed for
specialty hospitals, rehabilitation hospitals, LTACH’s and acute care hospitals,
(b) $500 per bed for SNFs, (c) $0.50 per square foot for MOBs, and (d) $0.75 per
square foot for all other types of Properties, less, in the case of each of
subclauses (a) through (d), any reserve amounts received and held by any Loan
Party or Subsidiary of a Loan Party from Tenants in accordance with the terms of
the applicable lease, times (ii) the number of days in such period divided by
(iii) 365. If the term Capital Reserves is used without reference to any
specific Property, then it shall be determined on an aggregate basis with
respect to all Properties and the applicable Ownership Shares of all Properties
of all Unconsolidated Affiliates.
“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act).
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateral”, “Cash Collateralized” and “Cash
Collateralization” have the corresponding meanings).


6
    

--------------------------------------------------------------------------------





“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the REIT Guarantor and its Subsidiaries to any Person or “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder in effect on the
date hereof); (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof) of 35.0% or more of the outstanding shares of the voting Capital Stock
of the REIT Guarantor; (iii) during any period of 24 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the REIT Guarantor cease to be composed of individuals who are
Continuing Directors; (iv) the REIT Guarantor ceases to be the direct or
indirect legal and beneficial owner of all of the Capital Stock in the Borrower;
(v) any of the REIT Guarantor, the Borrower, or any other Loan Party shall
create, incur, assume or suffer to exist any Lien on the Capital Stock of the
Borrower or any other Loan Party owned by it other than pursuant to the
Collateral Documents; or (vi) the REIT Guarantor ceases to beneficially own,
directly or indirectly, all of the Capital Stock of each Property Owner.
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or, for purposes of Section 2.18(b), by the Parent Company
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that for
purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, A-1 Term Loans, A-2 Term Loans or Incremental Term Loans and when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment, a Swingline Commitment, an A-1 Term Loan Commitment, an A-2 Term
Loan Commitment or an Incremental Commitment. Incremental Term Loans that have
different terms and conditions from those of other Classes (together with the
Commitments in respect thereof) shall be construed to be in different Classes.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Sections 3.1 and 3.2 have been satisfied or waived in accordance with Section
10.2.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is or purports to be the subject of a Lien to the
Administrative Agent to secure the whole or any part of the Obligations or any
Guarantee thereof.
“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement and all other pledge agreements, instruments and agreements now or
hereafter securing or perfecting the Liens


7
    

--------------------------------------------------------------------------------





securing the whole or any part of the Obligations or any Guarantee thereof, all
UCC financing statements, stock certificates and stock powers, and all other
documents, instruments, agreements and certificates executed and delivered by
any Loan Party to the Administrative Agent and the Lenders in connection with
the foregoing.
“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute
thereto.
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the chief financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
“Continuing Director” shall mean, with respect to any period, any individuals
(i) who were members of the board of directors or other equivalent governing
body of the REIT Guarantor on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Requirements of Law of the United
States or other applicable jurisdictions from time to time in effect.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Interest” shall have the meaning set forth in Section 2.13(c).
“Defaulting Lender” shall mean, subject to Section 2.26(c), any Lender that (i)
has failed to (a) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (b) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including, with respect to a Revolving Lender, in respect of its
participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due, (ii) has notified the Borrower, the Administrative Agent
or any Issuing Bank or Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination


8
    

--------------------------------------------------------------------------------





that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (iii) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (iii) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (iv) has, or has a direct or indirect parent company that has, (a)
become the subject of a proceeding under any Debtor Relief Law, or (b) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal or foreign
regulatory authority acting in such a capacity or (c) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (i) through (iv) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.26(c)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank, each Swingline Lender and each
Lender.
“Development Property” shall mean a Property currently under development that
has not achieved an Occupancy Rate of 85.0% or more or on which the improvements
(other than Tenant improvements on unoccupied space) related to the development
have not been substantially completed. The term “Development Property” shall
include real property of the type described in the immediately preceding
sentence that satisfies both of the following conditions: (i) it is to be (but
has not yet been) acquired by the REIT Guarantor, the Borrower, any of their
respective Subsidiaries or any Unconsolidated Affiliate upon completion of
construction pursuant to a contract in which the seller of such real property is
required to develop or renovate prior to, and as a condition precedent to, such
acquisition and (ii) a third party is developing such property using the
proceeds of a loan that is Guaranteed by, or is otherwise recourse to, the REIT
Guarantor, the Borrower, any such Subsidiary or any Unconsolidated Affiliate.
“Dollar(s)” and the sign “$” shall mean lawful money of the United States.
“EBITDA” shall mean, with respect to any Person for any period (without
duplication): (i) net income (or loss) of such Person determined on a
consolidated basis in accordance with GAAP, exclusive of the following (but only
to the extent included in determination of such net income (loss)): (a)
depreciation and amortization expense; (b) Interest Expense; (c) income tax
expense; (d) Acquisition Closing Costs and extraordinary or non-recurring gains
and losses (including, without limitation, gains and losses on the sale of
assets) and income and expense allocated to minority owners; and (e) other
non-cash items to the extent not actually paid as a cash expense; plus (ii) such
Person’s Ownership Share of EBITDA of its Unconsolidated Affiliates.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary


9
    

--------------------------------------------------------------------------------





of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Ground Lease” shall mean a ground lease containing terms and
conditions customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease, including without limitation, the following: (i) a remaining term
(exclusive of any unexercised extension options) of at least 30 years or more
from the date such property becomes an Unencumbered Pool Property; (ii) the
right of the lessee to mortgage and encumber its interest in the leased
property, and to amend the terms of any such mortgage or encumbrance, in each
case, without the consent of the lessor; (iii) the obligation of the lessor to
give the holder of any mortgage Lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (iv) acceptable
transferability of the lessee’s interest under such lease, including ability to
sublease; (v) acceptable limitations on the use of the leased property; and
(vi) clearly determinable rental payment terms which in no event contain profit
participation rights.
“Eligible Property” shall mean Property which satisfies all of the following
requirements as confirmed by the Administrative Agent: (i) such Property is
entirely owned by the Borrower or a Guarantor in fee simple or, if not owned in
fee simple, if approved by the Required Lenders, the Property is leased under an
Eligible Ground Lease by the Borrower or a Guarantor, as lessee; (ii) such
Property is located in the continental United States; (iii) neither such
Property, nor if such Property is owned by a Subsidiary, any of the Borrower’s
direct or indirect ownership interest in such Subsidiary, is subject to (a) any
Lien other than Permitted Encumbrances described in clause (i) of the definition
of such term, and in solely the case of such Property, Permitted Encumbrances
described in clauses (ii) and (vii) of the definition of such term and Liens
permitted under Section 7.2(e) or (b) any Negative Pledge; (iv) such Property is
free of all structural defects or major architectural deficiencies, title
defects, environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters which, individually or collectively,
are not material to the profitable operation of such Property; (v) the REIT
Guarantor or the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions with respect to such Property without
the need to obtain the consent of any Person: (a) to create Liens on such
Property as security for Indebtedness of the REIT Guarantor, the Borrower or
such Subsidiary, as applicable, and (b) to sell, transfer or otherwise dispose
of such Property; (vi) such Property is an MOB, a specialty procedure and
short-stay acute care hospital, an acute care hospital, an ambulatory surgery
center, a physicians’ clinic, an integrated medical facility, a specialty
treatment and diagnostic center, a SNF eligible for reimbursement under the
Medicare and Medicaid programs, a LTACH or an inpatient rehabilitation hospital;
(vii) all material occupancy and operating permits and customary licenses
required by any Requirement of Law with respect to the ownership and operation
of such Property are in effect and such Property is covered by insurance in
amounts and upon terms that satisfy the criteria set forth herein; (viii)
substantially all Tenants of such Property possess licenses in good standing
with all Governmental Authorities at all times; and (ix) in the case of a
Property to become an Unencumbered Pool Property after the Closing Date (as
defined in the Existing Credit Agreement), the Borrower or the Property Owner of
such property is entitled to receive, as an obligation under the applicable
lease, periodic financial statements from major Tenants that provide separate
data for the specific Property.


10
    

--------------------------------------------------------------------------------





“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the REIT Guarantor, the Borrower or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (i)
any actual or alleged violation of any Environmental Law, (ii) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (iii) any actual or alleged exposure to any Hazardous Materials, (iv)
the Release or threatened Release of any Hazardous Materials or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Issuance” shall mean any issuance or sale by a Person of any Capital
Stock in such Person and shall in any event include the issuance of any Capital
Stock upon the conversion or exchange of any security constituting Indebtedness
that is convertible or exchangeable, or is being converted or exchanged, for
Capital Stock.
“Equity Raise” means an Equity Issuance by the REIT Guarantor, on or before
December 31, 2017, the Net Proceeds of which exceed $50,000,000.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time, and any successor statute thereto and
the regulations promulgated and rulings issued thereunder.
“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the REIT Guarantor or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.
“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (ii) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (iii) any incurrence by the REIT Guarantor, the
Borrower any of their respective Subsidiaries or any of their respective ERISA
Affiliates of any liability under Title IV of ERISA with respect to any Plan or
Multiemployer Plan (other than for premiums due and not delinquent under Section
4007 of ERISA); (iv) any institution of proceedings, or the occurrence of an
event or condition which would reasonably be expected to constitute grounds for
the institution of proceedings by the PBGC, under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (v) any
incurrence by the REIT Guarantor, the Borrower any of their respective


11
    

--------------------------------------------------------------------------------





Subsidiaries or any of their respective ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan, or the receipt by the REIT Guarantor, the Borrower any of their respective
Subsidiaries or any of their respective ERISA Affiliates of any notice that a
Multiemployer Plan is in endangered or critical status under Section 305 of
ERISA; (vi) any receipt by the REIT Guarantor, the Borrower any of their
respective Subsidiaries or any of their respective ERISA Affiliates of any
notice, or any receipt by any Multiemployer Plan from the REIT Guarantor, the
Borrower any of their respective Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (vii) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA; or (viii) any filing of a notice of intent to terminate
any Plan if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, any filing under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan, or the termination of any Plan under Section
4041(c) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to Adjusted LIBOR.
“Event of Default” shall have the meaning set forth in Section 8.1.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.
“Excluded Subsidiary” shall mean any Subsidiary (i) holding title to assets that
are or are to become collateral for any Secured Indebtedness of such Subsidiary
and (ii) that is prohibited from guarantying the Indebtedness of any other
Person pursuant to (a) any document, instrument or agreement evidencing such
Secured Indebtedness or (b) a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition to the extension of such Secured Indebtedness.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,


12
    

--------------------------------------------------------------------------------





(a) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (a) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.25) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Recipient’s failure to comply with Section 2.20 and (iv)
any U.S. federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” shall have the meaning given that term in the first
WHEREAS paragraph hereof.
“Existing Fee Letter” shall mean that certain fee letter dated as of April 8,
2015, executed by SunTrust Robinson Humphrey, Inc. and accepted by the REIT
Guarantor.
“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code or any intergovernmental
agreements entered into in connection with the implementation of such sections
of the Code.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.
“Financial Covenants” shall mean the financial covenants set forth in Article
VI.
“Fiscal Quarter” shall mean any fiscal quarter of the REIT Guarantor.
“Fiscal Year” shall mean any fiscal year of the REIT Guarantor.
“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of
(i) Adjusted EBITDA to (ii) Fixed Charges of the REIT Guarantor and its
Subsidiaries, in each case for the period of four consecutive Fiscal Quarters
ending on or immediately prior to such date for which financial statements are
required to have been delivered under this Agreement.
“Fixed Charges” shall mean, with respect to a Person and for a given period
determined on a consolidated basis: (i) the Interest Expense of such Person for
such period, plus (ii) the aggregate of all regularly scheduled principal
payments on Indebtedness payable by such Person or any of its Subsidiaries
during such period (excluding balloon, bullet or similar payments of principal
due upon the stated maturity


13
    

--------------------------------------------------------------------------------





of Indebtedness), plus (iii) the aggregate amount of all preferred dividends
paid by such Person and its Subsidiaries during such period. The REIT
Guarantor’s Ownership Share of the Fixed Charges of its Unconsolidated
Affiliates will be included in when determining the Fixed Charges of the REIT
Guarantor.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Funds From Operations” shall mean, with respect to a Person and for a given
period, (i) net income (or loss) of such Person for such period determined on a
consolidated basis, minus (or plus) (ii) gains (or losses) from debt
restructuring and sales of property or assets during such period, plus
(iii) depreciation with respect to such Person’s real property and amortization
(other than amortization of deferred financing costs) of such Person for such
period, all after adjustment for Unconsolidated Affiliates. Adjustments for
Unconsolidated Affiliates will be calculated to reflect funds from operations on
the same basis.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Governmental Authority” shall include any agency, branch or other governmental
body charged with the responsibility, or vested with the authority to administer
or enforce, any Health Care Laws, including any Medicare or Medicaid
contractors, intermediaries or carriers.
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
“Guarantor” shall mean each of the REIT Guarantor and each Subsidiary Loan Party
(other than the Borrower).
“Guaranty and Security Agreement” shall mean the Guaranty and Security
Agreement, dated as of June 3, 2015, made by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties, as amended or
otherwise modified.


14
    

--------------------------------------------------------------------------------





“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Health Care Laws” shall have the meaning set forth in Section 4.20(a).
“Health Care Permits” shall have the meaning set forth in Section 4.20(d).
“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (i) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (ii)
for any date prior to the date referenced in clause (i), the amount(s)
determined as the mark-to-market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include a Lender or any Affiliate of a Lender).
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
“Hedging Transaction” of any Person shall mean (i) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (ii) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“HIPAA” shall mean the (i) Health Insurance Portability and Accountability Act
of 1996; (ii) the Health Information Technology for Economic and Clinical Health
Act (Title XIII of the American Recovery and Reinvestment Act of 2009); and
(iii) any state and local laws regulating the privacy and/or security of
individually identifiable information, including state laws providing for
notification of breach of privacy or security of individually identifiable
information, in each case, with respect to the laws described in clauses (i),
(ii) and (iii) of this definition, as amended and in effect from time to time,
and any successor statutes thereto and the regulations promulgated thereunder.
“Increasing Lender” shall have the meaning set forth in Section 2.23(b).


15
    

--------------------------------------------------------------------------------





“Incremental Commitment” shall have the meaning set forth in Section 2.23(a).
“Indebtedness” shall mean, with respect to a Person, all of the following
(without duplication): (i) all obligations of such Person in respect of money
borrowed or for the deferred purchase price of property or services (other than
trade debt incurred in the ordinary course of business which is not more than
180 days past due); (ii) all obligations of such Person, whether or not for
money borrowed (a) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (b) evidenced by bonds, debentures,
notes or similar instruments, or (c) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered; (iii)
Capital Lease Obligations of such Person; (iv) all reimbursement obligations
(contingent or otherwise) of such Person under or in respect of any letters of
credit or acceptances (whether or not the same have been presented for payment);
(v) all Off-Balance Sheet Obligations of such Person; (vi) all obligations of
such Person in respect of any purchase obligation, repurchase obligation,
takeout commitment or forward equity commitment, in each case evidenced by a
binding agreement (excluding any such obligation to the extent the obligation
can be satisfied by the issuance of Capital Stock (excluding Mandatorily
Redeemable Stock) of such Person); (vii) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (viii) net obligations under any Hedging
Transaction not entered into as a hedge against existing Indebtedness, in an
amount equal to the Hedge Termination Value thereof; (ix) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities, violation of “special purpose entity”
covenants, and other similar exceptions to recourse liability until a claim is
made with respect thereto, and then shall be included only to the extent of the
amount of such claim), including liability of a general partner in respect of
liabilities of a partnership in which it is a general partner which would
constitute “Indebtedness” hereunder, any obligation to supply funds to or in any
manner to invest directly or indirectly in a Person, to maintain working capital
or equity capital of a Person or otherwise to maintain net worth, solvency or
other financial condition of a Person, to purchase Indebtedness, or to assure
the owner of Indebtedness against loss, including, without limitation, through
an agreement to purchase property, securities, goods, supplies or services for
the purpose of enabling the debtor to make payment of the Indebtedness held by
such owner or otherwise; and (x) all Indebtedness of another Person secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation. Notwithstanding the foregoing,
the calculation of Indebtedness shall not include any fair value adjustments to
the carrying value of liabilities to record such liabilities at fair value
pursuant to electing the fair value option election under FASB ASC 825-10-25
(formerly known as FAS 159, The Fair Value Option for Financial Assets and
Financial Liabilities) or other FASB standards allowing entities to elect fair
value option for financial liabilities.
“Indemnified Taxes” shall mean (i) Taxes other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (ii) to the extent not otherwise
described in clause (i), Other Taxes.
“Interest Expense” shall mean, with respect to a Person and for any period,
without duplication, total interest expense of such Person, including
capitalized interest not funded under a construction loan interest reserve
account, determined on a consolidated basis in accordance with GAAP for such
period. The REIT Guarantor’s Ownership Share of the Interest Expense of its
Unconsolidated Affiliates will be included in when determining the Interest
Expense of the REIT Guarantor.


16
    

--------------------------------------------------------------------------------





“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided that:
(i)    the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the immediately preceding Interest
Period expires;
(ii)    if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the immediately
following Business Day, unless such Business Day falls in another calendar
month, in which case such Interest Period would end on the next preceding
Business Day;
(iii)    any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and
(iv)    no Interest Period may extend beyond the Termination Date applicable for
such Class of Borrowings.
“Investments” shall have the meaning set forth in Section 7.4.
“IRS” shall mean the United States Internal Revenue Service.
“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.22.
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit B to be executed by each Subsidiary from time to time required by
Section 5.11 to become a Subsidiary Loan Party after the Closing Date.
“Joint Lead Arrangers” shall mean SunTrust Robinson Humphrey, Inc., Fifth Third
Bank and Branch Banking and Trust Company, each in their capacities as a lead
arranger in connection with this Agreement.
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate stated amount not to exceed $5,000,000.
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.


17
    

--------------------------------------------------------------------------------





“Lender-Related Hedge Provider” shall mean any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, (i) is a Lender or an
Affiliate of a Lender and (ii) except when the Lender-Related Hedge Provider is
SunTrust Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of (x) the
existence of such Hedging Transaction and (y) the methodology to be used by such
parties in determining the obligations under such Hedging Transaction from time
to time. In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
IX and Section 10.3(b) shall be deemed to include such Lender-Related Hedge
Provider. In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.
“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include the Revolving Lenders, the Term Loan Lenders, where
appropriate, the Swingline Lender, each Increasing Lender and each Additional
Lender that joins this Agreement pursuant to Section 2.23.
“Lenders’ Presentation” shall mean the Lenders’ Presentation dated March 2017,
relating to the REIT Guarantor, the Borrower and the transactions contemplated
by this Agreement and the other Loan Documents and made available to the Lenders
on March 9, 2017.
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.
“Leverage Ratio” shall mean, as of any date, the ratio (expressed as a
percentage) of (i) Total Indebtedness of the REIT Guarantor to (ii) Total Asset
Value.
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Reaffirmation of Guaranty and Security
Agreement, the Existing Fee Letter, the New Fee Letter, all Notices of
Borrowing, all Notices of Conversion/Continuation, all Notices of Additional
Unencumbered Pool Property, all Compliance Certificates, any promissory notes
issued hereunder and any and all other instruments, agreements, documents and
writings executed in connection with any of the foregoing.
“Loan Parties” shall mean, collectively, the Borrower, the REIT Guarantor and
the Subsidiary Loan Parties.
“Loans” shall mean all Revolving Loans, Term Loans and Swingline Loans in the
aggregate or any of them, as the context shall require, and shall include, where
appropriate, any loan made pursuant to Section 2.23.
“LTACH” shall mean a long-term acute-care hospital.
“Mandatorily Redeemable Stock” shall mean, with respect to any Person, any
Capital Stock of such Person which by the terms of such Capital Stock (or by the
terms of any security into which it is


18
    

--------------------------------------------------------------------------------





convertible or for which it is exchangeable or exercisable), upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable, pursuant to
a sinking fund obligation or otherwise (other than Capital Stock to the extent
redeemable in exchange for common stock or other equivalent common equity
interests at the option of the issuer of such Capital Stock), (ii) is
convertible into or exchangeable or exercisable for Indebtedness or other
Mandatorily Redeemable Stock, or (iii) is redeemable at the option of the holder
thereof, in whole or part (other than Capital Stock which is redeemable solely
in exchange for common stock or other equivalent common equity interests), in
the case of each of clauses (i) through (iii), on or prior to the date specified
in clause (i) of the definition of “A-2 Term Loan Maturity Date” or, if later,
the stated maturity date of any Incremental Term Loan.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on, (i)
the business, results of operations, financial condition, assets, liabilities or
prospects of the REIT Guarantor, the Borrower and their Subsidiaries taken as a
whole, (ii) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, (iii) the rights and remedies of the
Administrative Agent, the Issuing Bank, the Swingline Lender or the Lenders
under any of the Loan Documents or (iv) the legality, validity or enforceability
of any of the Loan Documents.
“Material Agreements” shall mean (i) all agreements, indentures or notes
governing the terms of any Material Indebtedness, (ii) all employment and
non-compete agreements with key management, and (iii) all other agreements,
documents, contracts, indentures and instruments pursuant to which (a) any Loan
Party or any of its Subsidiaries are obligated to make payments in any
twelve-month period of $1,000,000 or more, (b) any Loan Party or any of its
Subsidiaries expects to receive revenue in any twelve month period of $1,000,000
or more and (c) a default, breach or termination thereof could reasonably be
expected to result in a Material Adverse Effect.
“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
the Letters of Credit) of the Loan Parties or any of their Subsidiaries
individually or in an aggregate committed or outstanding principal amount
exceeding the Threshold Amount.
“Material Subsidiary” shall mean any Subsidiary (i) having $500,000 or more of
total assets on an individual basis or (ii) that owns, or otherwise has any
interest in, any Unencumbered Pool Property or any other property or asset which
is taken into account when calculating the Unencumbered Pool Value.
“Maximum Commitment Amount” shall have the meaning set forth in Section 2.23(a).
“Medicaid” shall mean, collectively, the health care assistance program
established by Title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and
any statutes succeeding thereto, and all laws, rules, regulations, manuals,
orders or requirements pertaining to such program, including (i) all federal
statutes affecting such program; (ii) all state statutes and plans for medical
assistance enacted in connection with such program and federal rules and
regulations promulgated in connection with such program; and (iii) all
applicable provisions of all rules, regulations, manuals, orders and
administrative, reimbursement, and requirements of all Governmental Authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended and in effect from time to time.
“Medicare” shall mean, collectively, the health insurance program for the aged
and disabled established by Title XVIII of the Social Security Act (42 U.S.C.
1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders or requirements pertaining to such program
including


19
    

--------------------------------------------------------------------------------





(i) all federal statutes (whether set forth in Title XVIII of the Social
Security Act (42 U.S.C. 1395 et seq.) or elsewhere) affecting such program; and
(ii) all applicable provisions of all rules, regulations, manuals, orders and
administrative and reimbursement requirements of all Governmental Authorities
promulgated in connection with such program (whether or not having the force of
law), in each case as the same may be amended and in effect from time to time.
“MOB” shall mean a medical office building.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the REIT Guarantor, any of its Subsidiaries or
an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the REIT Guarantor, any of its Subsidiaries
or an ERISA Affiliate contributed to or had an obligation to contribute to such
plan.
“Negative Pledge” shall mean, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Operating Income” or “NOI” shall mean, for any Property and for a given
period, the following (without duplication and determined on a consistent basis
with prior periods): (i) rents and other revenues received in the ordinary
course from such Property (excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of Tenants’ obligations
for rent), minus (ii) all expenses paid (excluding interest but including an
appropriate accrual for property taxes and insurance) related to the ownership,
operation or maintenance of such Property, including but not limited to property
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
REIT Guarantor and its Subsidiaries and any property management fees), minus
(iii) the greater of (a) the actual property management fee paid during such
period with respect to such Property and (b) an imputed management fee in an
amount equal to 3.0% of the gross revenues for such Property for such period,
minus (iv) rent received from any Tenant that is in default under its lease of
such Property or is the subject of any bankruptcy, insolvency or similar
proceeding.
“Net Proceeds” shall mean with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the fair market value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.
“New Fee Letter” shall mean that certain fee letter dated as of February 23,
2017, executed by SunTrust Robinson Humphrey, Inc. and accepted by the REIT
Guarantor.
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.


20
    

--------------------------------------------------------------------------------





“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the REIT Guarantor or
one or more of its Subsidiaries primarily for the benefit of employees of the
REIT Guarantor or such Subsidiaries residing outside the United States, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement, or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.
“Nonrecourse Indebtedness” shall mean, with respect to a Person, Indebtedness
for borrowed money in respect of which recourse for payment (except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to nonrecourse liability) is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness (or, if such Person owns only a single asset, any Indebtedness for
borrowed money of such Person).
“Notice of Additional Unencumbered Pool Property” shall have the meaning set
forth in Section 3.4.
“Notice of Conversion/Continuation” shall have the meaning set forth in
Section 2.7(b).
“Notice of Borrowing” shall have the meaning set forth in Section 2.3.
“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.
“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
“Obligations” shall mean (i) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or a Joint Lead Arranger pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including, without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (ii) all Hedging Obligations owed by
any Loan Party to any Lender-Related Hedge Provider, and (iii) all Bank Product
Obligations, together with all renewals, extensions, modifications or
refinancings of any of the foregoing; provided, however, that with respect to
any Guarantor, the Obligations shall not include any Excluded Swap Obligations.
“Occupancy Rate” shall mean, with respect to a Property at any time, the ratio,
expressed as a percentage, of (i) the net rentable square footage of such
Property actually occupied by Tenants that are not Affiliates of the Borrower
and paying rent at rates not materially less than rates generally prevailing at
the time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for 30 or
more days to (ii) the aggregate net rentable square footage of such Property.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


21
    

--------------------------------------------------------------------------------





“Off-Balance Sheet Obligations” shall mean, with respect to a Person:
(i) obligations of such Person in respect of any financing transaction or series
of financing transactions (including factoring arrangements) pursuant to which
such Person or any Subsidiary of such Person has sold, conveyed or otherwise
transferred, or granted a security interest in, accounts, payments, receivables,
rights to future lease payments or residuals or similar rights to payment to a
special purpose Subsidiary or Affiliate of such Person; (ii) obligations of such
Person under a sale and leaseback transaction that does not create a liability
on the balance sheet of such Person; (iii) obligations of such Person under any
so-called “synthetic” lease transaction; (iv) obligations of such Person under
any other transaction which is the functional equivalent of, or takes the place
of, a borrowing but which does not constitute a liability on the balance sheet
of such Person; and (v) in the case of the REIT Guarantor, the Borrower and
their respective Subsidiaries, liabilities and obligations of the REIT
Guarantor, the Borrower, any such Subsidiary or any other Person in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which the REIT Guarantor would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of the REIT Guarantor’s report on
Form 10‑Q or Form 10‑K (or their equivalents) which the REIT Guarantor is
required to file with the SEC.
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended an
in effect from time to time, and any successor statute thereto.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).
“Ownership Share” shall mean, with respect to any Subsidiary of a Person (other
than a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (i) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (ii) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.
“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.
“Participant” shall have the meaning set forth in Section 10.4(d).
“Participant Register” shall have the meaning set forth in Section 10.4(e).


22
    

--------------------------------------------------------------------------------





“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.
“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Permitted Encumbrances” shall mean:
(i)    Liens imposed by law for taxes not yet due or which are being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves are being maintained in accordance with GAAP;
(ii)    statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law in the ordinary course of business
for amounts not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;
(iii)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(iv)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(v)    judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;
(vi)    customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where the Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business; and
(vii)    easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrower and its Subsidiaries taken as a whole;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” shall mean:
(i)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations


23
    

--------------------------------------------------------------------------------





are backed by the full faith and credit of the United States), in each case
maturing within one year from the date of acquisition thereof;
(ii)    commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
(iii)    certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(iv)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and
(v)    mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
“Permitted Subordinated Debt” shall mean any Indebtedness of the REIT Guarantor,
the Borrower or any Subsidiary Loan Party subordinated to the Obligations and
containing terms and conditions, including without limitation subordination
provisions, acceptable to the Administrative Agent and the Required Lenders.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the REIT
Guarantor or any ERISA Affiliate or to which the REIT Guarantor or any ERISA
Affiliate has or may have an obligation to contribute, and each such plan that
is subject to Title IV of ERISA for the five-year period immediately following
the latest date on which the REIT Guarantor or any ERISA Affiliate maintained,
contributed to or had an obligation to contribute to (or is deemed under Section
4069 of ERISA to have maintained or contributed to or to have had an obligation
to contribute to, or otherwise to have liability with respect to) such plan.
“Pro Rata Share” shall mean (i) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class plus, in the case of a Class of Term Loans,
the outstanding Term Loans (if any) of all Lenders in such Class (or in the case
of Revolving Commitments that have terminated or expired or the Revolving Loans
have been declared to be due and payable, such Lender’s Revolving Credit
Exposure), and the denominator of which shall be the sum of all Commitments of
such Class of all Lenders plus, in the case of a Class of Term Loans, the
outstanding Term Loans (if any) of all Lenders in such Class (or in the case of
Revolving Commitments that have been terminated or expired or the Revolving
Loans have been declared to be due and payable, all Revolving Credit Exposure of
all Lenders in such Class) and (ii) with respect to all Classes of Commitments
and Loans of any Lender at any time the numerator of which shall be (1) the sum
of such Lender’s (A) Revolving Commitments (or if such Revolving Commitment has
been terminated or expired or the Revolving Loans have been declared to be due
and payable, such Lender’s Revolving Credit Exposure) (B) Term Loan Commitments
(if any) and (C) Term Loans and the denominator of which shall be (2) the sum of
all Lenders’ (A) Revolving Commitments (or if such Revolving Commitments have
been terminated


24
    

--------------------------------------------------------------------------------





or expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure of all Lenders funded under such Commitments) (B) Term Loan
Commitments (if any) and (C) Term Loans.
“Property” shall mean a parcel (or group of related parcels) of real property
owned or leased (in whole or in part) by the REIT Guarantor, Borrower, any
Subsidiary or any Unconsolidated Affiliate.
“Property Owner” shall mean any Subsidiary that owns or leases an Unencumbered
Pool Property.
“Reaffirmation of Guaranty and Security Agreement” shall have the meaning given
that term in Section 3.1(b)(iii).
“Recipient” shall mean, as applicable, (i) the Administrative Agent, (ii) any
Lender and (iii) the Issuing Bank.
“Recourse Indebtedness” shall mean Indebtedness that is not Nonrecourse
Indebtedness.
“Register” shall have the meaning set forth in Section 10.4(c).
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“REIT” shall mean a real estate investment trust as defined in Sections 856-860
of the Code.
“REIT Guarantor” shall have the meaning set forth in the introductory paragraph
hereof.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Required Class Lenders” shall mean, with respect to any Class of Lenders on any
date of determination, Lenders of such Class (a) having more than 50.0% of the
aggregate amount of the Commitments of such Class plus, in the case of a Class
of Term Loans, the outstanding Term Loans (if any)


25
    

--------------------------------------------------------------------------------





of all Term Loan Lenders of such Class, or (b) if the Commitments of such Class
have terminated, holding more than 50% of the aggregate principal amount of the
outstanding Loans of such Class, and in the case of Revolving Lenders,
outstanding LC Exposure and Swingline Loans; provided that if any Lender is a
Defaulting Lender, such Defaulting Lender and its Commitments, Loans and
Revolving Credit Exposure (as applicable) shall be excluded for purposes of
determining Required Lenders.
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
sum of the aggregate outstanding (a) Revolving Commitments at such time or, if
the Revolving Lenders have no Revolving Commitments outstanding, then the
Revolving Credit Exposure of the Revolving Lenders at such time, (b) unfunded
portion of the Term Loan Commitments (if any) then in effect and (c) principal
amount of Term Loans then outstanding; provided that if any Lender is a
Defaulting Lender, such Defaulting Lender and its Commitments, Loans and
Revolving Credit Exposure (as applicable) shall be excluded for purposes of
determining Required Lenders.
“Requirement of Law” for any Person shall mean (i) the articles or certificate
of incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and (ii) all
international, foreign, federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes, executive orders, and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law and in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Responsible Officer” shall mean (i) with respect to certifying compliance with
the Financial Covenants or Unencumbered Pool Covenants, the chief financial
officer or the treasurer of the REIT Guarantor or the Borrower and (ii) with
respect to all other provisions, any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the applicable Loan Party or other Person or such other
representative of the applicable Loan Party or other Person as may be designated
in writing by any one of the foregoing with the consent of the Administrative
Agent.
“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations or any Guarantee thereof or any
options, warrants or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding, or any management or similar
fees. Notwithstanding the foregoing, the term “Restricted Payment” shall not
include (i) any dividend or distribution on, or other payment in respect of,
Capital Stock of a Person payable solely in other Capital Stock (other than
Mandatorily Redeemable Stock) of such Person or (ii) any payment in respect of
Permitted Subordinated Debt to the extent such payment is permitted under
Section 7.14(a).
“Revolving Availability Period” shall mean the period from the Closing Date to
but excluding the Revolving Commitment Termination Date.
“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23, or, in
the


26
    

--------------------------------------------------------------------------------





case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.
“Revolving Commitment Termination Date” shall mean the earliest of (i) the
Stated Termination Date, (ii) the date on which the Revolving Commitments are
terminated pursuant to and in accordance with Section 2.8 and (iii) the date on
which all amounts outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise).
“Revolving Credit Exposure” shall mean, with respect to any Revolving Lender at
any time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, LC Exposure and Swingline Exposure.
“Revolving Lender” shall mean each Lender with a Revolving Commitment or, to the
extent the Revolving Commitments have been terminated, a Revolving Loan or other
Revolving Credit Exposure.
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
“S&P” shall mean Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time.
“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.
“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Indebtedness” shall mean, with respect to a Person as of a given date,
the aggregate principal amount of all Indebtedness of such Person determined on
a consolidated basis outstanding on such date that is secured in any manner by
any lien and, in the case of the REIT Guarantor, shall include (without
duplication) the REIT Guarantor’s Ownership Share of the Secured Indebtedness of
its Unconsolidated Affiliates.
“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers and the Bank Product Providers.
“SNF” shall mean a skilled nursing facility.


27
    

--------------------------------------------------------------------------------





“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (ii) the present fair saleable value of the assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts and liabilities, including subordinated
and contingent liabilities as they become absolute and matured; (iii) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (iv) such Person is not engaged in a business or transaction, and is
not about to engage in a business or transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.
“Stated Termination Date” shall mean August 10, 2019, as such date may be
extended pursuant to Section 2.5.
“Subordinated Debt Documents” shall mean all indentures, agreements, notes,
guaranties and other agreements governing or evidencing any Permitted
Subordinated Debt.
“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the REIT Guarantor.
“Subsidiary Loan Party” shall mean, collectively, (i) each Property Owner, (ii)
each Subsidiary that owns, directly or indirectly, any Capital Stock of any
Property Owner, and (iii) each other Material Subsidiary (unless an Excluded
Subsidiary).
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $15,000,000.
“Swingline Exposure” shall mean, with respect to each Revolving Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.4, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.
“Swingline Lender” shall mean SunTrust Bank in its capacity as such, together
with any successor in such capacity.


28
    

--------------------------------------------------------------------------------





“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.
“Tangible Net Worth” shall mean Total Asset Value minus Total Indebtedness of
the REIT Guarantor.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Tenant” shall mean any Person who is a lessee (or if a Loan Party holds a
leasehold interest, a sublessee) with respect to any lease held by a Loan Party
as lessor (or sublessor, as applicable) or as an assignee of the lessor (or
sublessor, as applicable) thereunder.
“Term Loan Commitment” shall mean as to each Term Loan Lender of a Class of Term
Loans, such Term Loan Lender’s obligation to make Term Loans pursuant to the
Loan Documents establishing such Class of Loans.
“Term Loan Commitment Termination Date” shall mean as to each Class of Term
Loans, the date on which the Term Loan Commitments of the Term Loan Lenders in
such Class terminate.
“Term Loan Lender” shall mean a Lender in its capacity as the holder of a Term
Loan Commitment of a Class and/or in its capacity as the holder of a Term Loan
of a Class.
“Term Loans” shall mean all A-1 Term Loans, A-2 Term Loans and any Incremental
Term Loan made by a Term Loan Lender to the Borrower pursuant to Section 2.23,
in the aggregate or any of them, as the context may require.
“Termination Date” shall mean (a) with respect to Revolving Loans, Swingline
Loans and the Revolving Commitments, the Revolving Commitment Termination Date,
(b) with respect A-1 Term Loans, the A-1 Term Loan Maturity Date, (c) with
respect to A-2 Term Loans, the A-2 Term Loan Maturity Date and (d) with respect
to any other Class of Term Loans, the “Termination Date” specified for such
Class of Term Loans in the Loan Documents establishing such Class of Term Loans.
“Threshold Amount” shall mean $2,000,000.
“Total Asset Value” shall mean, at any time of determination, the sum of all the
following of the Borrower and its Subsidiaries, without duplication: (i) the
undepreciated book value (after taking into account any impairments) of each
Property of the Borrower and its Subsidiaries determined in accordance with
GAAP, plus (ii) the GAAP book value of the REIT Guarantor’s, the Borrower’s and
their respective Subsidiaries’ Investments permitted pursuant to Section 7.4,
plus (iii) Unrestricted Cash, plus (iv) the REIT Guarantor’s Ownership Share of
the foregoing items and components attributable to its interest in
Unconsolidated Affiliates.
“Total Indebtedness” shall mean, as to any Person as of a given date and without
duplication (i) all Indebtedness of such Person and its Subsidiaries determined
on a consolidated basis and (ii) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Affiliate of such Person.
“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.


29
    

--------------------------------------------------------------------------------





“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to Adjusted LIBOR or the Base Rate.
“Unconsolidated Affiliate” shall mean, with respect to any Person, any other
Person in whom such Person holds an investment, which investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.
“Unencumbered Leverage Ratio” shall mean, as of any date, the ratio (expressed
as a percentage) of (i) Total Indebtedness of the REIT Guarantor that is
Unsecured Indebtedness to (ii) Unencumbered Pool Value.
“Unencumbered Pool Covenants” shall mean the covenants set forth in Section
5.16.
“Unencumbered Pool NOI” shall mean (i) Net Operating Income for all Unencumbered
Pool Properties for the 12-month period most recently ended (excluding Net
Operating Income attributable to any Unencumbered Pool Property disposed of, or
any Property that ceased to be an Unencumbered Pool Property at any time, during
such 12-month period) minus (ii) applicable Capital Reserves for each
Unencumbered Pool Property for such period.
“Unencumbered Pool Property” shall mean an Eligible Property that (i) either (a)
is set forth on Schedule 4.18 as an initial Unencumbered Pool Property as of the
Closing Date or (b) is added as an Unencumbered Pool Property after the Closing
Date pursuant to and in accordance with Section 3.4 and (ii) has not been
removed as an Unencumbered Pool Property pursuant to Section 3.5.
“Unencumbered Pool Value” shall mean, at any time of determination, the
undepreciated book value (after taking into account any impairments) of each
Unencumbered Pool Property of the Borrower and its Subsidiaries determined in
accordance with GAAP.
“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
amended and in effect from time to time in the State of New York.
“Unimproved Land” shall mean land on which no development (other than
improvements that are not material and are temporary in nature) has occurred.
“United States” or “U.S.” shall mean the United States of America.
“Unrestricted Cash” shall mean cash and cash equivalents held by the Borrower
and its Subsidiaries other than Tenant deposits and other cash and cash
equivalents that are subject to a Lien or a Negative Pledge or the disposition
of which is restricted in any way.
“Unsecured Debt Service” shall mean, for a given period, all Fixed Charges of
the REIT Guarantor and its Subsidiaries for such period payable in respect of
any Unsecured Indebtedness.


30
    

--------------------------------------------------------------------------------





“Unsecured Indebtedness” shall mean Indebtedness that is not Secured
Indebtedness. Indebtedness secured solely by a pledge of Equity Interests in a
Subsidiary which is also recourse to the Borrower or a Subsidiary shall be
treated as Unsecured Indebtedness for purposes of determining compliance with
the Financial Covenants and Unencumbered Pool Covenants.
“Unused Fee” shall have the meaning set forth in Section 2.14(b).
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g)(ii)(B)(iii).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the sum of the
products obtained by multiplying (x) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (y) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.
“Wholly Owned Subsidiary” shall mean any Subsidiary of a Person in respect of
which all of the Capital Stock (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.



Section 1.2.    Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. “Revolving
Loan”, “A-1 Term Loan”, “A-2 Term Loan” or “Swingline Loan”) or by Type (e.g.
“Eurodollar Loan” or “Base Rate Loan”) or by Class and Type (e.g. “Revolving
Eurodollar Loan”). Borrowings also may be classified and referred to by Class
(e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by
Class and Type (e.g. “Revolving Eurodollar Borrowing”).

Section 1.3.    Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statements of the REIT Guarantor delivered
pursuant to Section 5.1(a) (or, if no such financial statements have been
delivered, on a basis consistent with the consolidated financial statements of
the REIT Guarantor


31
    

--------------------------------------------------------------------------------





last delivered to the Administrative Agent in connection with this Agreement);
provided that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend Article VI
for such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under FASB ASC Section 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value”, as defined therein. Only the REIT Guarantor’s Ownership Share of the
financial attributes of a non-Wholly Owned Subsidiary shall be considered when
determining compliance with any of the Financial Covenants.

Section 1.4.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement, (v) any reference to any law
or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Unless
otherwise indicated, all references to time are references to Eastern Standard
Time or Eastern Daylight Savings Time, as the case may be. Unless otherwise
expressly provided herein, all references to dollar amounts shall mean Dollars.
In determining whether any individual event, act, condition or occurrence of the
foregoing types could reasonably be expected to result in a Material Adverse
Effect, notwithstanding that a particular event, act, condition or occurrence
does not itself have such effect, a Material Adverse Effect shall be deemed to
have occurred if the cumulative effect of such event, act, condition or
occurrence and all other such events, acts, conditions or occurrences of the
foregoing types which have occurred could reasonably be expected to result in a
Material Adverse Effect.

ARTICLE II    
AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1.    General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (a) the Revolving Lenders hereby establish in
favor of the Borrower a revolving credit facility pursuant to which each
Revolving Lender severally agrees (to the extent of such Lender’s Revolving
Commitment) to make Revolving Loans to the Borrower in accordance with Section
2.2; (b) the Issuing


32
    

--------------------------------------------------------------------------------





Bank may issue Letters of Credit in accordance with Section 2.22; (c) the
Swingline Lender may make Swingline Loans in accordance with Section 2.4; (d)
each Revolving Lender agrees to purchase a participation interest in the Letters
of Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
the Aggregate Revolving Commitment Amount in effect from time to time, (e) each
A-1 Term Loan Lender severally agrees (to the extent of such Lender’s A-1 Term
Loan Commitment) to make one or more A-1 Term Loans during the A-1 Term Loan
Availability Period in accordance with Section 2.27 and (f) each A-2 Term Loan
Lender severally agrees (to the extent of such Lender’s A-2 Term Loan
Commitment) to make one or more A-2 Term Loans during the A-2 Term Loan
Availability Period in accordance with Section 2.28.

Section 2.2.    Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make Revolving Loans, ratably
in proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to
the Borrower, from time to time during the Revolving Availability Period, in an
aggregate principal amount outstanding at any time that will not result in (a)
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment or (b) the aggregate Revolving Credit Exposures of all Revolving
Lenders exceeding the Aggregate Revolving Commitment Amount. During the
Revolving Availability Period, subject to the terms and conditions set forth
herein, the Borrower shall be entitled to borrow, prepay and reborrow Revolving
Loans in accordance with the terms and conditions of this Agreement.

Section 2.3.    Procedure for Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing, substantially in the form of Exhibit 2.3 (a “Notice
of Borrowing”), (x) prior to 11:00 a.m. one Business Day prior to the requested
date of each Base Rate Borrowing and any Eurodollar Borrowing on the Closing
Date and (y) prior to 11:00 a.m. three Business Days prior to the requested date
of each Eurodollar Borrowing other than a Eurodollar Borrowing on the Closing
Date. Each Notice of Borrowing shall be irrevocable and shall specify (i) the
aggregate principal amount of such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) the Class and Type of Loans comprising
such Borrowing and (iv) in the case of a Eurodollar Borrowing, the duration of
the initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period). Each Borrowing shall consist entirely of Base
Rate Loans or Eurodollar Loans, as the Borrower may request. In respect of
Revolving Loans, the aggregate principal amount of each Eurodollar Borrowing
shall not be less than $5,000,000 or a larger multiple of $1,000,000, and the
aggregate principal amount of each Base Rate Borrowing shall not be less than
$1,000,000 or a larger multiple of $100,000; provided that Base Rate Loans made
pursuant to Section 2.4 or Section 2.22(d) may be made in lesser amounts as
provided therein. In respect of a Class of Term Loans, the aggregate principal
amount of each Borrowing shall not be less than $10,000,000 or a larger multiple
of $1,000,000. Notwithstanding the immediately preceding sentence, a Borrowing
of a Class of Term Loans may be in the aggregate amount of the unused Term Loan
Commitments of such Class. At no time shall the total number of Eurodollar
Borrowings outstanding at any time exceed fourteen (14). Promptly following the
receipt of a Notice of Borrowing in accordance herewith, the Administrative
Agent shall advise each Lender of the details thereof and the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.4.    Swingline Commitment.
(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender may, in its sole discretion, make Swingline Loans to the Borrower, from
time to time during the Revolving Availability Period, in an aggregate principal
amount outstanding at any time not to exceed the lesser of (i) the Swingline
Commitment then in effect and (ii) the amount by which the Aggregate Revolving
Commitment Amount


33
    

--------------------------------------------------------------------------------





exceeds the aggregate Revolving Credit Exposures of all Revolving Lenders;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.
(b)    The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing,
substantially in the form of Exhibit 2.4 (a “Notice of Swingline Borrowing”),
prior to 10:00 a.m. on the requested date of each Swingline Borrowing. Each
Notice of Swingline Borrowing shall be irrevocable and shall specify (i) the
principal amount of such Swingline Borrowing, (ii) the date of such Swingline
Borrowing (which shall be a Business Day) and (iii) the account of the Borrower
to which the proceeds of such Swingline Borrowing should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. The aggregate principal amount of each Swingline Loan shall
not be less than $100,000 or a larger multiple of $50,000, or such other minimum
amounts agreed to by the Swingline Lender and the Borrower. The Swingline Lender
will make the proceeds of each Swingline Loan available to the Borrower in
Dollars in immediately available funds at the account specified by the Borrower
in the applicable Notice of Swingline Borrowing not later than 1:00 p.m. on the
requested date of such Swingline Borrowing.
(c)    The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Revolving
Borrowing to the Administrative Agent requesting the Revolving Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Revolving Lender will
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Swingline Lender in accordance
with Section 2.6, which will be used solely for the repayment of such Swingline
Loan.
(d)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Revolving Lender (other than the Swingline
Lender) shall purchase an undivided participating interest in such Swingline
Loan in an amount equal to its Pro Rata Share thereof on the date that such Base
Rate Borrowing should have occurred. On the date of such required purchase, each
Revolving Lender shall promptly transfer, in immediately available funds, the
amount of its participating interest to the Administrative Agent for the account
of the Swingline Lender.
(e)    Each Revolving Lender’s obligation to make a Base Rate Loan pursuant to
subsection (c) of this Section or to purchase participating interests pursuant
to subsection (d) of this Section shall be absolute and unconditional and shall
not be affected by any circumstance, including, without limitation, (i) any
set-off, counterclaim, recoupment, defense or other right that such Lender or
any other Person may have or claim against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of any Revolving Lender’s Revolving
Commitment, (iii) the existence (or alleged existence) of any event or condition
which has had or could reasonably be expected to have a Material Adverse Effect,
(iv) any breach of this Agreement or any other Loan Document by any Loan Party,
the Administrative Agent or any Lender or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If such
amount is not in fact made available to the Swingline Lender by any Revolving
Lender, the Swingline Lender shall be entitled to recover such amount on demand
from such Lender, together with accrued interest thereon for each day from the
date of demand thereof (x) at the Federal Funds Rate until the second Business
Day after such demand and (y) at the Base Rate at all times thereafter. Until
such time as such Lender makes its required payment, the Swingline


34
    

--------------------------------------------------------------------------------





Lender shall be deemed to continue to have outstanding Swingline Loans in the
amount of the unpaid participation for all purposes of the Loan Documents. In
addition, such Lender shall be deemed to have assigned any and all payments made
of principal and interest on its Loans and any other amounts due to it hereunder
to the Swingline Lender to fund the amount of such Lender’s participation
interest in such Swingline Loans that such Lender failed to fund pursuant to
this Section, until such amount has been purchased in full.

Section 2.5.    Extension Option.
(a)    The Borrower shall have two options (each an “Extension Option”) to
extend the Stated Termination Date by one year per option, subject to
satisfaction of the following conditions:
(i)    the Administrative Agent shall have received written notice of the
extension request at least 30 days, but not more than 90 days, prior to the then
Stated Termination Date;
(ii)    all of the representations and warranties in the Loan Documents shall be
true and true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) as of the date of the
effectiveness of such extension (or, if such representation or warranty relates
to an earlier date, as of such earlier date);
(iii)    no Default or Event of Default shall exist, or would immediately result
from, such extension of the Stated Termination Date;
(iv)    each of the REIT Guarantor and any other Loan Parties shall have
ratified their obligations under the Loan Documents to which they are parties
pursuant to an agreement in form and substance satisfactory to the
Administrative Agent;
(v)    the payment to the Administrative Agent for the ratable benefit of the
Revolving Lenders of an extension fee of 0.25% of the Aggregate Revolving
Commitment Amount at the time of such extension;
(vi)    the Borrower shall have paid all of Administrative Agent’s expenses
incurred in respect of the extension, including reasonable attorneys’ fees; and
(vii)    the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that each of the conditions set
forth in the preceding clauses (i) through (vi) has been satisfied and that the
REIT Guarantor and the Borrower are in compliance with all the Financial
Covenants both immediately before and immediately after giving effect to such
extension.
(b)    On the date of the satisfaction of the conditions set forth in Section
2.5(a) (so long as such date is prior to the Revolving Loan Commitment
Termination Date), the Stated Termination Date shall be extended by one calendar
year.

Section 2.6.    Funding of Borrowings.
(a)    Each Lender in a Class will make available each Class of Loans to be made
by it hereunder on the proposed date thereof by wire transfer in immediately
available funds by 11:00 a.m. to the


35
    

--------------------------------------------------------------------------------





Administrative Agent at the Payment Office; provided that the Swingline Loans
will be made as set forth in Section 2.4. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts that it
receives, in like funds by the close of business on such proposed date, to an
account maintained by the Borrower with the Administrative Agent or, at the
Borrower’s option, by effecting a wire transfer of such amounts to an account
designated by the Borrower to the Administrative Agent in writing.
(b)    Unless the Administrative Agent shall have been notified by any Lender in
a Class prior to 5:00 p.m. one Business Day prior to the date of a Borrowing of
such Class in which such Lender is to participate that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest (i) at the Federal Funds Rate
until the second Business Day after such demand and (ii) at the Base Rate for
such applicable Class at all times thereafter. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender of a Class from its obligation
to fund its Pro Rata Share of any Borrowing of such Class hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any default by such Lender hereunder.
(c)    All Borrowings of a Class shall be made by the Lenders on the basis of
their respective Pro Rata Shares of such Class. No Lender shall be responsible
for any default by any other Lender in its obligations hereunder, and each
Lender shall be obligated to make its Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Loans hereunder.

Section 2.7.    Interest Elections.
(a)    Each Borrowing initially shall be of the Class and Type specified in the
applicable Notice of Borrowing. Thereafter, the Borrower may elect to convert
such Borrowing into a different Type or to continue such Borrowing, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing that is to be converted or continued, as the case may
be, substantially in the form of Exhibit 2.7 (a “Notice of
Conversion/Continuation”) (x) prior to 11:00 a.m. one Business Day prior to the
requested date of a conversion into a Base Rate Borrowing and (y) prior to 11:00
a.m. three Business Days prior to a continuation of or conversion into a
Eurodollar Borrowing. Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and, if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing), (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing, and (iv) if the resulting Borrowing is to be a


36
    

--------------------------------------------------------------------------------





Eurodollar Borrowing, the Interest Period applicable thereto after giving effect
to such election, which shall be a period contemplated by the definition of
“Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
(c)    If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders of the Class of such Borrowing
shall have otherwise consented in writing. No conversion of any Eurodollar Loan
shall be permitted except on the last day of the Interest Period in respect
thereof.
(d)    Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the applicable Class of the details
thereof and of such Lender’s portion of each resulting Borrowing.

Section 2.8.    Optional Reduction and Termination of Commitments. (a) Unless
previously terminated (i) all Revolving Commitments, the Swingline Commitment
and the LC Commitment shall terminate on the Revolving Commitment Termination
Date, (ii) the A-1 Term Loan Commitments shall terminate on the A-1 Term Loan
Commitment Termination Date, (iii) the A-2 Term Loan Commitments shall terminate
on the A-2 Term Loan Commitment Termination Date and (iv) in respect of each
other Class of Term Loan Commitments, such Term Loan Commitments shall terminate
on the Term Loan Commitment Termination Date applicable to such Class.
(b)    Upon at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce a Class of Commitments in part or
terminate a Class of Commitments in whole; provided that (i) any partial
reduction of a Class shall apply to reduce proportionately and permanently the
Commitment of each Lender in such Class, (ii) any partial reduction pursuant to
this Section shall be in an amount of at least $5,000,000 and any larger
multiple of $1,000,000, and (iii) no such reduction shall be permitted which
would reduce the Aggregate Revolving Commitment Amount to an amount less than
the aggregate outstanding Revolving Credit Exposure of all Lenders. Any such
reduction in the Aggregate Revolving Commitment Amount below the principal
amount of the Swingline Commitment and the LC Commitment shall result in a
dollar-for-dollar reduction in the Swingline Commitment and the LC Commitment.
(c)    With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of a Commitment of a Class
of a Defaulting Lender, and in such event the provisions of Section 2.26 will
apply to all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender in respect of such terminated Class of Commitments under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided that such termination will not be deemed to be a waiver or
release of any claim that the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender.

Section 2.9.    Repayment of Loans. The outstanding principal amount of a Class
of Loans shall be due and payable (together with accrued and unpaid interest
thereon) on the Termination Date for such Class of Loans.



Section 2.10.    Evidence of Indebtedness.


37
    

--------------------------------------------------------------------------------





(a)    Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Commitment of each Lender
in each Class, (ii) the amount of each Loan made hereunder by each Lender, the
Class and Type thereof and, in the case of each Eurodollar Loan, the Interest
Period applicable thereto, (iii) the date of any continuation of any Loan
pursuant to Section 2.7, (iv) the date of any conversion of all or a portion of
any Loan to another Type pursuant to Section 2.7, (v) the date and amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of the Loans and (vi) both the date
and amount of any sum received by the Administrative Agent hereunder from the
Borrower in respect of the Loans and each Lender’s Pro Rata Share thereof. The
entries made in such records shall be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans (both principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement.
(b)    This Agreement evidences the obligation of the Borrower to repay the
Loans and is being executed as a “noteless” credit agreement. However, at the
request of any Lender (including the Swingline Lender) at any time, the Borrower
agrees that it will prepare, execute and deliver to such Lender a promissory
note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment permitted
hereunder) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

Section 2.11.    Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (a) in the case
of any prepayment of any Eurodollar Borrowing, 11:00 a.m. not less than three
Business Days prior to the date of such prepayment, (b) in the case of any
prepayment of any Base Rate Borrowing, not less than one Business Day prior to
the date of such prepayment, and (c) in the case of any prepayment of any
Swingline Borrowing, prior to 11:00 a.m. on the date of such prepayment. Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.13(d); provided that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.19. Each partial prepayment of any Class of Loan shall be
in an amount that would be permitted in the case of an advance of a Class of
Borrowing of the same Type and Class pursuant to Section 2.2, Section 2.27 or
Section 2.28 or, in the case of a Swingline Loan, pursuant to Section 2.4. Each
prepayment of a Borrowing shall be applied ratably to the Loans comprising such
Borrowing.

Section 2.12.    Mandatory Prepayments. If at any time the aggregate Revolving
Credit Exposure of all Revolving Lenders exceeds the Aggregate Revolving
Commitment Amount, then the Borrower shall, within five Business Days of demand
by the Administrative Agent, repay the Swingline Loans and the Revolving Loans
in an amount equal to such excess, together with all accrued and unpaid interest
on such


38
    

--------------------------------------------------------------------------------





excess amount and any amounts due under Section 2.19. Each prepayment shall be
applied as follows: first, to the Swingline Loans to the full extent thereof;
second, to the Base Rate Loans that are Revolving Loans to the full extent
thereof; and third, to the Eurodollar Loans that are Revolving Loans to the full
extent thereof. If, after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the aggregate Revolving Credit Exposure of all Lenders exceeds
the Aggregate Revolving Commitment Amount, the Borrower shall Cash Collateralize
its reimbursement obligations with respect to all Letters of Credit in an amount
equal to such excess plus any accrued and unpaid fees thereon.

Section 2.13.    Interest on Loans.
(a)    The Borrower shall pay interest on (i) each Base Rate Loan of a Class at
the Base Rate plus the Applicable Margin of such Class in effect from time to
time and (ii) each Eurodollar Loan of a Class at Adjusted LIBOR for the
applicable Interest Period in effect for such Loan plus the Applicable Margin of
such Class in effect from time to time.
(b)    The Borrower shall pay interest on each Swingline Loan at the Base Rate
plus the Applicable Margin for Revolving Loans in effect from time to time.
(c)    Notwithstanding subsections (a) and (b) of this Section, at the option of
the Required Lenders if an Event of Default (other than set forth in subclause
(ii) below) exists, and automatically (i) after acceleration of any of the
Obligations, (ii) upon the occurrence and during the continuance of an Event of
Default under Sections 8.1(g), (h) or (i) with respect to any Loan Party or
(iii) with respect to any past due amount hereunder, the Borrower shall pay
interest (“Default Interest”) with respect to each Class of Eurodollar Loans at
the rate per annum equal to 2.0% above the otherwise applicable interest rate
for such Class of Eurodollar Loans for the then-current Interest Period until
the last day of such Interest Period, and thereafter, and with respect to each
Class of Base Rate Loans and all other Obligations hereunder (other than Loans),
at the rate per annum equal to 2.0% above the otherwise applicable interest rate
for such Class of Base Rate Loans.
(d)    Interest on the principal amount of each Class of Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Classes of Base Rate Loans and
Swingline Loans shall be payable quarterly in arrears on the last day of each
March, June, September and December and on the applicable Termination Date for
such Class of Loans. Interest on all outstanding Classes of Eurodollar Loans
shall be payable on the last day of each Interest Period applicable thereto,
and, in the case of any Eurodollar Loans having an Interest Period in excess of
three months, on each day which occurs every three months after the initial date
of such Interest Period, and on the applicable Termination Date for such Class
of Loans. Interest on any Loan which is converted into a Loan of another Type or
which is repaid or prepaid shall be payable on the date of such conversion or on
the date of any such repayment or prepayment (on the amount repaid or prepaid)
thereof. All Default Interest shall be payable on demand.
(e)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.


39
    

--------------------------------------------------------------------------------






Section 2.14.    Fees.
(a)    The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.
(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender an unused fee (the “Unused Fee”), which shall accrue from
the Closing Date through and including the Revolving Commitment Termination Date
at a per annum rate equal to (i) 0.35% of the daily amount of the unused
Revolving Commitment of such Lender at any time that the Revolving Credit
Exposure is less than or equal to 33.3% of the Aggregate Revolving Commitment
Amount or (ii) 0.25% of the daily amount of the unused Revolving Commitment of
such Lender at any time that the Revolving Credit Exposure is greater than 33.3%
of the Aggregate Revolving Commitment Amount. For purposes of computing the
Unused Fee, the Revolving Commitment of each Revolving Lender shall be deemed
used to the extent of the outstanding Revolving Loans and LC Exposure, but not
Swingline Exposure, of such Lender.
(c)    The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Revolving Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Loans that are Revolving Loans
then in effect on the average daily amount of such Lender’s LC Exposure
attributable to such Letter of Credit during the period from and including the
date of issuance of such Letter of Credit to but excluding the date on which
such Letter of Credit expires or is drawn in full (including, without
limitation, any LC Exposure that remains outstanding after the Revolving
Commitment Termination Date) and (ii) to the Issuing Bank for its own account a
facing fee, which shall accrue at the rate set forth in the Existing Fee Letter
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) from the Closing Date through and
including the Revolving Commitment Termination Date (or until the date that such
Letter of Credit is irrevocably cancelled, whichever is later), as well as the
Issuing Bank’s standard fees with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Notwithstanding the foregoing, if the Borrower is obligated to pay Default
Interest pursuant to Section 2.13(c), then the fees payable pursuant to this
subsection (c) shall automatically be increased by 2.0% per annum.
(d)    The Borrower shall pay on the Closing Date to the Administrative Agent
and its affiliates all fees in the New Fee Letter that are due and payable on
the Closing Date. The Borrower shall pay on the Closing Date to the
Administrative Agent, for the ratable benefit of the applicable Lenders, all
upfront fees and amendment fees as set forth in the New Fee Letter.
(e)    The Borrower agrees to pay to the Administrative Agent for the account of
each A-1 Term Loan Lender an unused fee (the “A-1 Unused Fee”), which shall
accrue from the Closing Date through and including the A-1 Term Loan Commitment
Termination Date at a per annum rate equal to 0.35% of the daily amount of the
unused A-1 Term Loan Commitment of such Lender.
(f)    The Borrower agrees to pay to the Administrative Agent for the account of
each A-2 Term Loan Lender an unused fee (the “A-2 Unused Fee”), which shall
accrue from the Closing Date through and including the A-2 Term Loan Commitment
Termination Date at a per annum rate equal to 0.35% of the daily amount of the
unused A-2 Term Loan Commitment of such Lender.
(g)    Accrued fees under subsections (b), (c), (e) and (f) of this Section
shall be payable quarterly in arrears on the last day of each March, June,
September and December, commencing on the first full Fiscal Quarter ending after
the Closing Date, and, in the case of fees under subsections (b) and (c), on the
Revolving Commitment Termination Date (and, if later, the date the Loans and LC
Exposure shall be repaid in their


40
    

--------------------------------------------------------------------------------





entirety) and, in the case of fees under subsections (e) and (f), on the Term
Loan Commitment Termination Date applicable thereto; provided that any such fees
accruing after the Revolving Commitment Termination Date or a Term Loan
Commitment Termination Date, as applicable, shall be payable on demand.

Section 2.15.    Computation of Interest and Fees. Interest hereunder based on
the Base Rate or other prime lending rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day). All other
interest and all fees hereunder shall be computed on the basis of a year of 360
days and paid for the actual number of days elapsed (including the first day but
excluding the last day). Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

Section 2.16.    Inability to Determine Interest Rates. If, prior to the
commencement of any Interest Period for any Eurodollar Borrowing:
(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining Adjusted LIBOR for such Interest Period, or
(ii)    the Administrative Agent shall have received notice from the Required
Class Lenders that Adjusted LIBOR does not adequately and fairly reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Loans
for such Interest Period,
then the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to such Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and such Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of such Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Borrowing for which a Notice of Borrowing or a Notice
of Conversion/ Continuation has previously been given that it elects not to
borrow, continue or convert to a Eurodollar Borrowing on such date, then such
Borrowing shall be made as, continued as or converted into a Base Rate
Borrowing.

Section 2.17.    Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Loan shall be made as a Base Rate Loan
as part of the same Borrowing for the same Interest Period and, if the affected
Eurodollar Loan is then outstanding, such Loan shall be converted to a Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the


41
    

--------------------------------------------------------------------------------





need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.

Section 2.18.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement that is not otherwise
included in the determination of Adjusted LIBOR hereunder against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in Adjusted LIBOR) or the Issuing Bank;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (c) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender, the Issuing Bank or the eurodollar interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or any Eurodollar Loans made by such Lender or any Letter of Credit or
any participation therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then, from time to time, such Lender or the Issuing Bank may
provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such increased costs or reduced
amounts, and within five Business Days after receipt of the certificate required
under subsection (c) below, the Borrower shall pay to such Lender or the Issuing
Bank, as the case may be, such additional amounts as will compensate such Lender
or the Issuing Bank for any such increased costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank shall have determined that on or after
the date of this Agreement any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or assets (or on the capital or assets of
the Parent Company of such Lender or the Issuing Bank) as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender, the Issuing Bank or such Parent Company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies or the policies of such Parent Company with respect
to capital adequacy and liquidity), then, from time to time, such Lender or the
Issuing Bank may provide the Borrower (with a copy thereof to the Administrative
Agent) with written notice and demand with respect to such reduced amounts, and
within five Business Days after receipt of the certificate required under
subsection (c) below, the Borrower shall pay to such Lender or the Issuing Bank,
as the case may be, such additional amounts as will compensate such Lender, the
Issuing Bank or such Parent Company for any such reduction suffered.
(c)    A certificate of such Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive, absent manifest
error.


42
    

--------------------------------------------------------------------------------





(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.

Section 2.19.    Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five Business Days after written demand from such Lender, for any loss,
cost or expense attributable to such event. In the case of a Eurodollar Loan,
such loss, cost or expense shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest that would
have accrued on the principal amount of such Eurodollar Loan if such event had
not occurred at Adjusted LIBOR applicable to such Eurodollar Loan for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurodollar Loan) over
(ii) the amount of interest that would accrue on the principal amount of such
Eurodollar Loan for the same period if Adjusted LIBOR were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to borrow, convert or continue such Eurodollar Loan. A certificate as to
any additional amount payable under this Section submitted to the Borrower by
any Lender (with a copy to the Administrative Agent) shall be conclusive, absent
manifest error.

Section 2.20.    Taxes.
(a)    Defined Terms. For purposes of this Section 2.20, the term “Lender”
includes Issuing Bank and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of


43
    

--------------------------------------------------------------------------------





such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section 2.20, the Borrower or other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(g)(ii)(A), 2.20(g)(ii)(B) and 2.20(g)(ii)(D)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


44
    

--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
i.    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
ii.    executed originals of IRS Form W-8ECI;
iii.    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
iv.    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.20B or
Exhibit 2.20C, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.20D on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section


45
    

--------------------------------------------------------------------------------





1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.21.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon on the date when due, in immediately available funds, free and clear
of any defenses, rights of set-off, counterclaim, or withholding or deduction of
Taxes (except as otherwise provided in Section 2.20). Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at


46
    

--------------------------------------------------------------------------------





the Payment Office, except payments to be made directly to the Issuing Bank or
the Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.18, 2.19, 2.20 and 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata to the
parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure, Class of Term Loans and accrued
interest and fees thereon, as applicable, than the proportion received by any
other Lender with respect to its Revolving Credit Exposure or such Class of Term
Loans, as applicable, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Credit
Exposure and Class of Term Loans, as applicable, of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders of such Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Credit Exposure
and Term Loans of such Class; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Credit
Exposure or Term Loans to any assignee or participant, other than to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this subsection shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due.


47
    

--------------------------------------------------------------------------------





In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or the Issuing Bank, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

Section 2.22.    Letters of Credit.
(a)    During the Revolving Availability Period, the Issuing Bank, in reliance
upon the agreements of the other Revolving Lenders pursuant to subsections (d)
and (e) of this Section, may, in its sole discretion, issue, at the request of
the Borrower, Letters of Credit for the account of the Borrower on the terms and
conditions hereinafter set forth; provided that (i) each Letter of Credit shall
expire on the earlier of (A) the date one year after the date of issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof, one
year after such renewal or extension) and (B) the date that is five Business
Days prior to the Stated Termination Date; (ii) each Letter of Credit shall be
in a stated amount of at least $100,000 (or such lesser amount as may be
acceptable to the Issuing Bank, in its sole discretion); and (iii) the Borrower
may not request any Letter of Credit if, after giving effect to such issuance,
(A) the aggregate LC Exposure would exceed the LC Commitment or (B) the
aggregate Revolving Credit Exposure of all Lenders would exceed the Aggregate
Revolving Commitment Amount. Each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender’s
Pro Rata Share of the Revolving Commitments of the aggregate amount available to
be drawn under such Letter of Credit on the date of issuance. Each issuance of a
Letter of Credit shall be deemed to utilize the Revolving Commitment of each
Revolving Lender by an amount equal to the amount of such participation.
(b)    To request the issuance of a Letter of Credit (or any amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three Business Days prior to the requested date of such issuance specifying the
date (which shall be a Business Day) such Letter of Credit is to be issued (or
amended, renewed or extended, as the case may be), the expiration date of such
Letter of Credit, the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in Article III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.
(c)    At least two Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice, and, if not,
the Issuing Bank will provide the Administrative Agent with a copy thereof.
Unless the Issuing Bank has received notice from the Administrative Agent, on or
before the Business Day immediately preceding the date the Issuing Bank is to
issue the requested Letter of Credit, directing the Issuing Bank not to issue
the Letter of Credit because such issuance is not then permitted hereunder
because of the limitations set forth in subsection (a) of this Section or that
one or more conditions specified in Article III are not then satisfied, then,
subject to the terms and conditions hereof, the Issuing Bank shall, on the


48
    

--------------------------------------------------------------------------------





requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.
(d)    The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to such LC Disbursement. The
Borrower shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind.
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. on the Business Day immediately prior to the date on
which such drawing is honored that the Borrower intends to reimburse the Issuing
Bank for the amount of such drawing in funds other than from the proceeds of
Revolving Loans, the Borrower shall be deemed to have timely given a Notice of
Revolving Borrowing to the Administrative Agent requesting the Revolving Lenders
to make a Base Rate Borrowing on the date on which such drawing is honored in an
exact amount due to the Issuing Bank; provided that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Revolving Lenders of such
Borrowing in accordance with Section 2.3, and each Revolving Lender shall make
the proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.6. The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.
(e)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Revolving Lender (other than the Issuing
Bank) shall be obligated to fund the participation that such Lender purchased
pursuant to subsection (a) of this Section in an amount equal to its Pro Rata
Share of the Revolving Commitments of such LC Disbursement on and as of the date
which such Base Rate Borrowing should have occurred. Each Revolving Lender’s
obligation to fund its participation shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation, (i)
any set-off, counterclaim, recoupment, defense or other right that such Lender
or any other Person may have against the Issuing Bank or any other Person for
any reason whatsoever, (ii) the existence of a Default or an Event of Default or
the termination of the Aggregate Revolving Commitments, (iii) any adverse change
in the condition (financial or otherwise) of the REIT Guarantor or any of its
Subsidiaries, (iv) any breach of this Agreement by the Borrower, the REIT
Guarantor or any Lender, (v) any amendment, renewal or extension of any Letter
of Credit or (vi) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing. On the date that such participation is
required to be funded, each Revolving Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided that if such payment is required to
be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
(f)    To the extent that any Revolving Lender shall fail to pay any amount
required to be paid pursuant to subsection (d) or (e) of this Section on the due
date therefor, such Lender shall pay interest to


49
    

--------------------------------------------------------------------------------





the Issuing Bank (through the Administrative Agent) on such amount from such due
date to the date such payment is made at a rate per annum equal to the Federal
Funds Rate; provided that if such Lender shall fail to make such payment to the
Issuing Bank within three Business Days of such due date, then, retroactively to
the due date, such Lender shall be obligated to pay interest on such amount at
the rate set forth in Section 2.13(c).
(g)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Class Lenders of the Revolving Lenders demanding that its reimbursement
obligations with respect to the Letters of Credit be Cash Collateralized
pursuant to this subsection, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Bank and the Lenders, an amount in cash equal to 105% of
the aggregate LC Exposure of all Lenders as of such date plus any accrued and
unpaid fees thereon; provided that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to the Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default described in Section 8.1(g), (h) or (i). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. The Borrower agrees to execute
any documents and/or certificates to effectuate the intent of this subsection.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, with the consent of the Required Lenders, be applied to satisfy
other obligations of the Borrower under this Agreement and the other Loan
Documents. If the Borrower is required to Cash Collateralize its reimbursement
obligations with respect to the Letters of Credit as a result of the occurrence
of an Event of Default, such Cash Collateral so posted (to the extent not so
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.
(h)    Upon the request of any Revolving Lender, but no more frequently than
quarterly, the Issuing Bank shall deliver (through the Administrative Agent) to
each Revolving Lender and the Borrower a report describing the aggregate Letters
of Credit then outstanding. Upon the request of any Revolving Lender from time
to time, the Issuing Bank shall deliver to such Lender any other information
reasonably requested by such Lender with respect to each Letter of Credit then
outstanding.
(i)    The Borrower’s obligation to reimburse LC Disbursements hereunder shall
be absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:
(i)    any lack of validity or enforceability of any Letter of Credit or this
Agreement;
(ii)    the existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in


50
    

--------------------------------------------------------------------------------





connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;
(iii)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;
(iv)    payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
(v)    any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of set-off against, the
Borrower’s obligations hereunder; or
(vi)    the existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(j)    Unless otherwise expressly agreed by the Issuing Bank and the Borrower
when a Letter of Credit is issued and subject to applicable laws, (i) each
standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.

Section 2.23.    Increase of Commitments; Incremental Term Loans; Additional
Lenders.
(a)    From time to time after the Closing Date and in accordance with this
Section, the Borrower and one or more Increasing Lenders or Additional Lenders
(each as defined below) may enter into an


51
    

--------------------------------------------------------------------------------





agreement (1) during the period from the Closing Date to but excluding the
Revolving Commitment Termination Date to increase the aggregate Revolving
Commitments hereunder (such increase an “Incremental Commitment”, (2) during the
period from the A-1 Term Loan Commitment Termination Date to but excluding the
A-1 Term Loan Maturity Date to increase the aggregate A-1 Term Loans hereunder,
(3) during the period from the A-2 Term Loan Commitment Termination Date to but
excluding the A-2 Term Loan Maturity Date to increase the aggregate A-2 Term
Loans hereunder and (4) during the period from the latest Term Loan Commitment
Termination Date then in effect to but excluding the latest Termination Date
then in effect for a Class of Term Loans to request one or more additional Term
Loans (each Term Loan made in accordance with this clause (4), a “Non-Conforming
Credit Extension” and each Term Loan made in accordance with this Section 2.23,
an “Incremental Term Loan”), in each case, so long as the following conditions
are satisfied:
(i)    the aggregate principal amount of all such Incremental Commitments and
Incremental Term Loans made pursuant to this Section shall not exceed
$200,000,000 (the “Maximum Commitment Amount”);
(ii)    the Borrower shall execute and deliver such documents and instruments
and take such other actions as may be reasonably required by the Administrative
Agent in connection with and at the time of any such proposed Incremental
Commitment or Incremental Term Loan;
(iii)    at the time of and immediately after giving effect to any such proposed
Incremental Commitment or Incremental Term Loan, no Default or Event of Default
shall exist, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality qualifier, in which case such
representations and warranties shall be true and correct in all respects), and,
since the Closing Date, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;
(iv)    (w) any Non-Conforming Credit Extension shall have a maturity date no
earlier than the latest Termination Date then in effect for Term Loans and shall
have a Weighted Average Life to Maturity (as defined below) no shorter than that
of any Term Loans made pursuant to Sections 2.27, 2.28 and 2.23, (x) any
incremental Revolving Commitments provided pursuant to this Section shall be on
the same terms as the Revolving Commitments, (y) any incremental A-1 Term Loans
provided pursuant to this Section shall be on the same terms as the A-1 Term
Loans and (z) any incremental A-2 Term Loans provided pursuant to this Section
shall be on the same terms as the A-2 Term Loans.
(v)    any collateral securing any such Incremental Commitment or Incremental
Term Loan shall also secure all other Obligations on a pari passu basis;
(vi)    any Incremental Commitment or Incremental Term Loan will not be
guaranteed by any Subsidiary of the Borrower other than the Guarantors;
(vii)    the Borrower and its Subsidiaries shall be in pro forma compliance with
each of the Financial Covenants as of the most recently ended Fiscal Quarter for
which financial statements are required to have been delivered, calculated as if
all such Incremental Commitment or Incremental Term Loans had been established
(and fully funded) as of the first day of the relevant period for testing
compliance; and


52
    

--------------------------------------------------------------------------------





(viii)    all other terms and conditions with respect to any such Incremental
Commitment or Incremental Term Loan shall be reasonably satisfactory to the
Administrative Agent.
(b)    The Borrower shall provide at least 30 days’ written notice to the
Administrative Agent (who shall promptly provide a copy of such notice to each
Lender) of any proposal to establish an Incremental Commitment or Incremental
Term Loan. Each Lender that agrees to increase the principal amount of its
Revolving Commitment and/or provide an Incremental Term Loan (an “Increasing
Lender”) shall as soon as practicable, and in any case within 15 days following
receipt of such notice, specify in a written notice to the Borrower and the
Administrative Agent the amount of such proposed Incremental Commitment or
Incremental Term Loan that it is willing to provide. No Lender (or any successor
thereto) shall have any obligation, express or implied, to offer to increase the
aggregate principal amount of its Revolving Commitment and/or provide any
Incremental Term Loan, and any decision by a Lender to increase its Revolving
Commitment and/or a provide an Incremental Term Loan shall be made in its sole
discretion independently from any other Lender. Only the consent of each
Increasing Lender and the Administrative Agent shall be required for an increase
in the aggregate principal amount of the Revolving Commitments and/or provision
of an Incremental Term Loan, as applicable, pursuant to this Section. No Lender
which declines to increase the principal amount of its Revolving Commitment
and/or provide an Incremental Term Loan may be replaced with respect to its
existing Revolving Commitment and/or Term Loans as a result thereof without such
Lender’s consent. If any Lender shall fail to notify the Borrower and the
Administrative Agent in writing about whether it will increase its Revolving
Commitment and/or provide an Incremental Term Loan within 15 days after receipt
of such notice, such Lender shall be deemed to have declined to increase its
Revolving Commitment and/or provide an Incremental Term Loan, as applicable. The
Borrower may accept some or all of the offered amounts or designate new lenders
that are acceptable to the Administrative Agent as additional Lenders hereunder
in accordance with this Section (the “Additional Lenders”), which Additional
Lenders may assume all or a portion of such Incremental Commitment and/or
provide all or a portion of an Incremental Term Loan. The Borrower and the
Administrative Agent shall have discretion jointly to adjust the allocation of
such Incremental Commitments and/or Incremental Term Loans among the Increasing
Lenders and the Additional Lenders. The sum of the Revolving Commitments and the
Term Loans of the Increasing Lenders plus the Revolving Commitments and Term
Loans of the Additional Lenders shall not in the aggregate exceed the Maximum
Commitment Amount.
(c)    Subject to subsections (a) and (b) of this Section, any increase
requested by the Borrower shall be effective upon delivery to the Administrative
Agent of each of the following documents:
(i)    an originally executed copy of an instrument of joinder, in form and
substance reasonably acceptable to the Administrative Agent, executed by the
Administrative Agent, the Borrower, by each Additional Lender and by each
Increasing Lender, setting forth the new Revolving Commitments and/or Class of
Term Loans of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all of the terms
and provisions hereof;
(ii)    such evidence of appropriate corporate authorization on the part of the
Borrower with respect to such Incremental Commitment or Incremental Term Loan
and such opinions of counsel for the Borrower with respect to such Incremental
Commitment Incremental Term Loan as the Administrative Agent may reasonably
request;
(iii)    a certificate of the Borrower signed by a Responsible Officer, in form
and substance reasonably acceptable to the Administrative Agent, certifying that
each of the conditions in clauses (i), (iii) and (v) of subsection (a) of this
Section has been satisfied;


53
    

--------------------------------------------------------------------------------





(iv)    to the extent requested by any Additional Lender or any Increasing
Lender, executed promissory notes evidencing such Incremental Commitments or
Incremental Term Loans issued by the Borrower in accordance with Section
2.10(b); and
(v)    any other certificates or documents that the Administrative Agent shall
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent.
(d)    Upon the effectiveness of any such Incremental Commitment or funding of
Incremental Term Loans, the Commitments and Pro Rata Share of each Lender will
be adjusted to give effect to such Incremental Commitments or Incremental Term
Loans and Schedule I shall automatically be deemed amended accordingly.
(e)    All terms of a Non-Conforming Credit Extension that are different from
the terms of the Term Loans hereunder shall be as set forth in a separate
assumption agreement among the Borrower, the Lenders providing such Incremental
Term Loans and the Administrative Agent, the execution and delivery of which
agreement shall be a condition to the effectiveness of the Non-Conforming Credit
Extensions. After the incurrence of any Non-Conforming Credit Extensions, all
optional prepayments of Classes of Term Loans shall be allocated ratably between
the outstanding Classes of Term Loans and the Non-Conforming Credit Extensions.
Notwithstanding anything to the contrary in Section 10.2, the Administrative
Agent is expressly permitted to amend the Loan Documents to the extent necessary
to give effect to any increase or Incremental Term Loans pursuant to this
Section and mechanical changes necessary or advisable in connection therewith
(including amendments to implement the requirements in the preceding sentence,
amendments to ensure pro rata allocations of Eurodollar Loans and Base Rate
Loans between Loans incurred pursuant to this Section and Loans outstanding
immediately prior to any such incurrence).

Section 2.24.    Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

Section 2.25.    Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, or (b) any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.18 or Section 2.20, as applicable) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts), and (iii) in the case of a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction


54
    

--------------------------------------------------------------------------------





in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 2.26.    Defaulting Lenders.
(a)    Cash Collateral.
(i)    At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within one Business Day following the written request of the
Administrative Agent or the Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Bank’s LC Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.26(b)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than 105% of the Issuing Bank’s LC Exposure with respect to such
Defaulting Lender.
(ii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the obligations of Defaulting Lenders
that are Revolving Lenders to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (iii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the minimum amount required pursuant to clause (i) above, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.26(a) or Section 2.26(b) in
respect of Letters of Credit shall be applied to the satisfaction of the
obligations of Defaulting Lenders that are Revolving Lenders to fund
participations in respect of Letters of Credit or LC Disbursements (including,
as to Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
(iv)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s LC Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.26(a) following (A) the elimination of the
applicable LC Exposure (including by the termination of Defaulting Lender status
of the applicable Revolving Lender), or (B) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Sections 2.26(b) through 2.26(d) the
Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated LC Exposure or other
obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.
(b)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


55
    

--------------------------------------------------------------------------------





(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definitions of Required Lenders and Required Class Lenders and in
Section 10.2.
(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, in the
case of a Defaulting Lender that is a Revolving Lender, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Bank or
Swingline Lender hereunder; third, in the case of a Defaulting Lender that is a
Revolving Lender, to Cash Collateralize the Issuing Bank’s LC Exposure with
respect to such Defaulting Lender in accordance with Section 2.26(a); fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) in the case of a Defaulting Lender
that is a Revolving Lender, Cash Collateralize the Issuing Banks’ future LC
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.26(a);
sixth, to the payment of any amounts owing to the Lenders, the Issuing Bank or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans of a Class or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
such Class of, and LC Disbursements owed to, all Non-Defaulting Lenders of the
applicable Class on a pro rata basis prior to being applied to the payment of
any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans of such Class and funded and unfunded participations in
respect of Letters of Credit and Swingline Loans are held by the Revolving
Lenders pro rata in accordance with the Revolving Commitments without giving
effect to clause (iv) below and all Term Loans of each Class are held by the
Term Loan Lenders of such Class pro rata as if there had been no Defaulting
Lenders in such Class. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.26(b)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    (A) No Defaulting Lender that is a Revolving Lender shall be entitled
to receive any Unused Fee pursuant to Section 2.14(b) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).


56
    

--------------------------------------------------------------------------------





(B)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive letter of credit fees pursuant to Section 2.14(c) for any period during
which that Lender is a Defaulting Lender only to the extent allocable to that
portion of its LC Exposure for which it has provided Cash Collateral pursuant to
Section 2.26(a).
(C)    With respect to any Unused Fee or letter of credit fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that is a Revolving Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Bank and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the Issuing Bank’s LC Exposure or Swingline Lender’s
Swingline Exposure with respect to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(D)    No Defaulting Lender that is an A-1 Term Loan Lender shall be entitled to
receive any A-1 Unused Fee pursuant to Section 2.14(e) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).
(E)    No Defaulting Lender that is an A-2 Term Loan Lender shall be entitled to
receive any A-2 Unused Fee pursuant to Section 2.14(f) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).
(iv)    In the case of a Defaulting Lender that is a Revolving Lender, all or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders that are
Revolving Lenders in accordance with their respective Pro Rata Shares of the
Revolving Commitments (calculated without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any such Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Swingline Exposure with respect to
such Defaulting Lender and (y) second, Cash Collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.26(a).
(c)    Defaulting Lender Cure. If the Borrower and the Administrative Agent (and
solely in the case of a Defaulting Lender that is a Revolving Lender, Swingline
Lender and Issuing Bank) agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which, in the case of a Defaulting Lender that is
a Revolving Lender, may include arrangements with respect


57
    

--------------------------------------------------------------------------------





to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause, as
applicable, (i) the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Revolving
Lenders in accordance with the applicable Commitments (without giving effect to
Section 2.26(b)(iv)), and (ii) the Term Loans of each Class to be held by the
Term Loan Lenders of such Class pro rata as if there had been no Defaulting
Lenders of such Class, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(d)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Swingline Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no LC Exposure after giving effect thereto.

Section 2.27.    A-1 Term Loans
(a)    A-1 Term Loans on the Closing Date. Subject to the terms and conditions
set forth herein, on the Closing Date, each A-1 Term Loan Lender severally and
not jointly agrees to make a single A-1 Term Loan in the principal amount set
forth for such Lender on Schedule I as such Lender’s “Closing Date A-1 Term
Loans” and the aggregate principal amount of all A-1 Term Loans made on the
Closing Date shall not exceed $30,000,000. If for any reason $30,000,000 of the
aggregate amount of the A-1 Term Loan Commitments is not fully drawn on the
Closing Date, the undrawn portion thereof shall automatically terminate and be
cancelled on the Closing Date.
(b)    Delayed Draw A-1 Term Loans. Subject to the terms and conditions set
forth herein, on or prior to the A-1 Term Loan Commitment Termination Date, each
A-1 Term Loan Lender severally and not jointly agrees to make one or more (but
not more than three) A-1 Term Loans in an aggregate principal amount not to
exceed its A-1 Term Loan Commitment minus the amount of A-1 Term Loans funded by
such Lender on or prior to such date. The aggregate principal amount of all
outstanding A-1 Term Loans (including A-1 Term Loans funded under clauses (a)
and (b) of this Section 2.27 but excluding any A-1 Term Loans expressly
permitted under Section 2.23) shall not exceed $50,000,000. If for any reason
the aggregate amount of the A-1 Term Loan Commitments is not fully drawn on the
A-1 Term Loan Commitment Termination Date, the undrawn portion thereof shall
automatically terminate and be cancelled on the A-1 Term Loan Commitment
Termination Date.
(c)    A-1 Term Loans Generally. Amounts repaid or prepaid on the A-1 Term Loans
may not be reborrowed. The A-1 Term Loans may be, from time to time, Base Rate
Loans or Eurodollar Loans or a combination thereof. Unless previously
terminated, the A-1 Term Loan Commitments shall terminate on the A-1 Term Loan
Commitment Termination Date. All obligations with respect to the A-1 Term Loans
shall be due and payable in full on the A-1 Term Loan Maturity Date.

Section 2.28.    A-2 Term Loans
(a)    A-2 Term Loans on the Closing Date. Subject to the terms and conditions
set forth herein, on the Closing Date, each A-2 Term Loan Lender severally and
not jointly agrees to make a single A-2 Term


58
    

--------------------------------------------------------------------------------





Loan in the principal amount set forth for such Lender on Schedule I as such
Lender’s “Closing Date A-2 Term Loans” and the aggregate principal amount of all
A-2 Term Loans made on the Closing Date shall not exceed $30,000,000. If for any
reason $30,000,000 of the aggregate amount of the A-2 Term Loan Commitments is
not fully drawn on the Closing Date, the undrawn portion thereof shall
automatically terminate and be cancelled on the Closing Date.
(b)    Delayed Draw A-2 Term Loans. Subject to the terms and conditions set
forth herein, on or prior to the A-2 Term Loan Commitment Termination Date, each
A-2 Term Loan Lender severally and not jointly agrees to make one or more (but
not more than three) A-2 Term Loans in an aggregate principal amount not to
exceed its A-2 Term Loan Commitment minus the amount of A-2 Term Loans funded by
such Lender on or prior to such date. The aggregate principal amount of all
outstanding A-2 Term Loans (including A-2 Term Loans funded under clauses (a)
and (b) of this Section 2.28 but excluding any A-2 Term Loans expressly
permitted under Section 2.23) shall not exceed $50,000,000. If for any reason
the aggregate amount of the A-2 Term Loan Commitments is not fully drawn on the
A-2 Term Loan Commitment Termination Date, the undrawn portion thereof shall
automatically terminate and be cancelled on the A-2 Term Loan Commitment
Termination Date.
(c)    A-2 Term Loans Generally. Amounts repaid or prepaid on the A-2 Term Loans
may not be reborrowed. The A-2 Term Loans may be, from time to time, Base Rate
Loans or Eurodollar Loans or a combination thereof. Unless previously
terminated, the A-2 Term Loan Commitments shall terminate on the A-2 Term Loan
Commitment Termination Date. All obligations with respect to the A-2 Term Loans
shall be due and payable in full on the A-2 Term Loan Maturity Date.

ARTICLE III    
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
AND ADDITION AND REMOVAL OF UNENCUMBERED POOL PROPERTIES

Section 3.1.    Conditions to Effectiveness. The amendment and restatement of
the Existing Credit Agreement by this Agreement, the obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letters of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2):
(a)    The Administrative Agent shall have received payment of all fees,
expenses and other amounts due and payable on or prior to the Closing Date,
including, without limitation, reimbursement or payment of all out-of-pocket
expenses of the Administrative Agent, the Sole Lead Arranger and their
Affiliates (including reasonable fees, charges and disbursements of counsel to
the Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent or the Sole Lead Arranger.
(b)    The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Administrative
Agent:
(i)    a counterpart of this Agreement signed by or on behalf of each party
hereto or written evidence satisfactory to the Administrative Agent (which may
include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;
(ii)    any promissory notes requested by the Lenders pursuant to Section
2.10(b);


59
    

--------------------------------------------------------------------------------





(iii)    a Reaffirmation of Guaranty and Security Agreement substantially in the
form of Exhibit 3.1(b)(iii), duly executed by the Borrower and the other Loan
Parties (other than CHCT Maryland, LLC) (the “Reaffirmation of Guaranty and
Security Agreement”);
(iv)    a certificate of the Secretary or Assistant Secretary of each Loan Party
(other than CHCT Maryland, LLC) substantially in the form of Exhibit 3.1(b)(iv),
(A) attaching and certifying copies of (1) its bylaws, partnership agreement,
limited liability company agreement or comparable organizational document, and
(2) the resolutions of its board of directors or other equivalent governing
body, or comparable organizational documents and authorizations, authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and (B) certifying the name, title and true signature of each officer of such
Loan Party executing the Loan Documents to which it is a party;
(v)    certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party (other than CHCT Maryland, LLC),
together with certificates of good standing or existence, as may be available
from the Secretary of State of the jurisdiction of organization of such Loan
Party and each other jurisdiction where such Loan Party is required to be
qualified to do business as a foreign corporation;
(vi)    a favorable written opinion of Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC, counsel to the Loan Parties (including Maryland counsel to the
REIT Guarantor), addressed to the Administrative Agent, the Issuing Bank and
each of the Lenders, and covering such matters relating to the Loan Parties
(other than CHCT Maryland, LLC), the Loan Documents, the Collateral and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;
(vii)    a certificate substantially in the form of Exhibit 3.1(b)(vii), dated
the Closing Date and signed by a Responsible Officer and the chief financial
officer of the REIT Guarantor and the Borrower, certifying that, after giving
effect to the funding of all Borrowings, the issuance of any initial Letters of
Credit, and the consummation of the transactions contemplated to occur on the
Closing Date (including the execution and delivery of the Loan Documents), (A)
no Default or Event of Default exists, (B) all representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct in all
material respects (or in the case of representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality qualifier,
in all respects) and (C) each Loan Party (other than CHCT Maryland, LLC) is
Solvent;
(viii)    a duly executed Notice of Borrowing for any initial Revolving
Borrowing or Swingline Borrowing;
(ix)    a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds of any such initial
Borrowing;
(x)    a duly completed and executed Compliance Certificate, including
calculations of the Financial Covenants hereof as of December 31, 2016,
calculated on a pro forma basis as if any initial Revolving Borrowing had been
funded as of the first day of the relevant period for testing compliance (and
setting forth in reasonable detail such calculations);
(xi)    all documents, reports, certificates and other information requested by
Administrative Agent in connection with the initial Unencumbered Pool Properties
set forth on


60
    

--------------------------------------------------------------------------------





Schedule 4.18 and the determination to include such Properties in the initial
Unencumbered Pool Value hereunder (which shall include, at a minimum, each item
required pursuant to Section 3.4 hereof not previously delivered to the
Administrative Agent);
(xii)    copies of all consents, approvals, authorizations, registrations and
filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of any Loan Party (other
than CHCT Maryland, LLC), by the REIT Guarantor, the Borrower or any of their
respective Subsidiaries in connection with the Loan Documents or any of the
transactions contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any governmental authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing;
(xiii)    copies of all Material Agreements requested by Administrative Agent;
(xiv)    if requested by the Administrative Agent, certificates of insurance, in
form and detail acceptable to the Administrative Agent, describing the types and
amounts of insurance (property and liability) maintained by any of the Loan
Parties (other than CHCT Maryland, LLC);
(xv)    copies of all documentation and information required by any Governmental
Authority under the Patriot Act and other applicable “know your customer” and
anti-money laundering laws; and
(xvi)    all such other documents, certificates and information as the
Administrative Agent or the Required Lenders shall have reasonably requested.
Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved of, accepted or been satisfied with each document or other matter
required hereunder to be consented to, approved by or acceptable or satisfactory
to a Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

Section 3.2.    Conditions to Each Credit Event. The obligation of each Lender
to make a Loan on the occasion of any Borrowing (including any Borrowings on the
Closing Date) and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit is subject to Section 2.26(c) and the satisfaction of the
following conditions:
(a)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;
(b)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects);
(c)    since the Closing Date, there shall have been no change which has had or
could reasonably be expected to have a Material Adverse Effect;


61
    

--------------------------------------------------------------------------------





(d)    in the case of a Borrowing, the Borrower shall have delivered the
required Notice of Borrowing or in the case of an issuance, amendment, renewal
or extension of a Letter of Credit, the Borrower shall have delivered any notice
and other document required under Section 2.22;
(e)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the aggregate Revolving Credit Exposures of all Lenders shall not
exceed the Aggregate Revolving Commitment Amount; and
(f)    in the case of the making of any Term Loans pursuant to Section 2.27(b)
or Section 2.28(b), the Borrower and its Subsidiaries shall be in pro forma
compliance with each of the Financial Covenants as of the most recently ended
Fiscal Quarter for which financial statements are required to have been
delivered, calculated as if all such Term Loans had been fully funded as of the
first day of the relevant period for testing compliance, as evidenced by the
delivery of a duly completed and executed Compliance Certificate setting forth
in reasonable detail such calculations;
(g)    the Administrative Agent shall have received such other documents,
certificates, and information as the Administrative Agent or the Required
Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.
Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a),
(b), (c) and (e) of this Section.

Section 3.3.    Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance satisfactory in all
respects to the Administrative Agent.

Section 3.4.    Addition of Unencumbered Pool Properties. As of the Closing
Date, the parties agree that the Properties set forth on Schedule 4.18
constitute Unencumbered Pool Properties. If after the Closing Date the Borrower
desires that any additional Property become an Unencumbered Pool Property
hereunder, the Borrower shall so notify the Administrative Agent in writing (a
“Notice of Additional Unencumbered Pool Property”). No Property shall become an
Unencumbered Pool Property unless it is an Eligible Property, and unless and
until the Borrower delivers to the Administrative Agent a Compliance Certificate
showing continued compliance with the Financial Covenants and the Unencumbered
Pool Covenants after giving pro forma effect to the inclusion of such Property
as an Unencumbered Pool Property. A Notice of Additional Unencumbered Pool
Property executed and delivered by the Borrower to the Administrative Agent
shall constitute a certification by the Borrower to the Administrative Agent and
the Lenders that such Property satisfies all of the requirements contained in
the definition of Eligible Property. Notwithstanding anything to the contrary in
this Section 3.4, a Property shall not become an Unencumbered Pool Property
unless and until all of the requirements of Section 5.11 applicable to the
Property Owner of such Property and any other applicable Subsidiary of the
Borrower have been satisfied.

Section 3.5.    Removal of Unencumbered Pool Properties.
(a)    Mandatory Removal. An Unencumbered Pool Property shall be removed as an
Unencumbered Pool Property and therefore, among other things, cease to be
included in determinations of the Unencumbered Pool Value (i) if such Property
ceases to be an Eligible Property or if the Administrative Agent shall cease to
have a perfected Lien in the Capital Stock of the Property Owner of such
Unencumbered


62
    

--------------------------------------------------------------------------------





Pool Property and in the Capital Stock of each Subsidiary of the REIT Guarantor
owning directly or indirectly Capital Stock in such Property Owner, in each
case, having the priority required by the Guaranty and Security Agreement (with
such removal and cessation to occur at the time of the event or circumstance
causing such Property to cease to be an Eligible Property or at the time the
Administrative Agent shall cease to have any such Lien with such priority, as
applicable) or (ii) upon notice to the Borrower if the Required Lenders have
determined in their discretion that such Unencumbered Pool Property shall no
longer be an Unencumbered Pool Property.
(b)    Borrower Removal. The Borrower may remove a Property as an Unencumbered
Pool Property in connection with a sale, other permanent disposition of, or
refinancing with respect to, such Unencumbered Pool Property or if such removal
would result in the cure of an Event of Default caused by the inclusion of such
Property as an Unencumbered Pool Property hereunder (an “Unencumbered Pool
Property Default”), in each case so long as (i) after giving effect to such
removal (A) the Loan Parties are in compliance with all terms of the Loan
Documents, including, without limitation, the Unencumbered Pool Covenants and
the Financial Covenants and (B) no Default or Event of Default exists (other
than an Unencumbered Pool Property Default to be cured by such release)
immediately prior to, and no Default or Event of Default will exist immediately
after, giving effect to such release and (ii) the Borrower has provided to the
Administrative Agent a pro forma Compliance Certificate evidencing compliance
with the Financial Covenants after giving effect to such removal as if such
removal had occurred as of the last day of the most recently ended Fiscal
Quarter for which financial statements are required to have been delivered
pursuant to Section 5.1(b) and confirming that the Loan Parties are in
compliance with the Unencumbered Pool Covenants after giving effect to such
removal. Upon the Administrative Agent’s confirmation that the conditions to
such removal have been satisfied, the Administrative Agent shall notify the
Borrower and the Lenders in writing specifying the date of such removal.

ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
Each of the REIT Guarantor and the Borrower represents and warrants to the
Administrative Agent, each Lender and the Issuing Bank as follows:

Section 4.1.    Existence; Power. Each of the REIT Guarantor, the Borrower and
their respective Subsidiaries (a) is duly organized, validly existing and in
good standing as a corporation, partnership or limited liability company under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to carry on its business as now conducted, and (c) is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, except where a failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect.

Section 4.2.    Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational and, if required, shareholder, partner or member
action. This Agreement has been duly executed and delivered by the Borrower and
the REIT Guarantor and constitutes, and each other Loan Document to which any
Loan Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrower, the REIT Guarantor or
such Loan Party (as the case may be), enforceable against it in accordance with
their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity.


63
    

--------------------------------------------------------------------------------






Section 4.3.    Governmental Approvals; No Conflicts. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
(a) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect and except for filings necessary to
perfect or maintain perfection of the Liens created under the Loan Documents,
(b) will not violate any Requirement of Law applicable to the REIT Guarantor,
the Borrower or any of their respective Subsidiaries or any judgment, order or
ruling of any Governmental Authority, (c) will not violate or result in a
default under any Contractual Obligation of the REIT Guarantor, the Borrower or
any of their respective Subsidiaries or any of its assets or give rise to a
right thereunder to require any payment to be made by the REIT Guarantor, the
Borrower or any of their respective Subsidiaries and (d) will not result in the
creation or imposition of any Lien on any asset of the REIT Guarantor, the
Borrower or any of their respective Subsidiaries, except Liens created under the
Loan Documents.

Section 4.4.    Financial Statements. The Borrower has furnished to each Lender
the audited consolidated balance sheet of the REIT Guarantor and its
Subsidiaries dated December 31, 2016, and the related audited consolidated
statements of income, stockholders’ equity and cash flows for the Fiscal Year
then ended, prepared by BDO USA, LLP. Such financial statements fairly present
the consolidated financial condition of the REIT Guarantor and its Subsidiaries
as of such dates and the consolidated results of operations for such periods in
conformity with GAAP consistently applied. Since the Closing Date, there have
been no changes with respect to the REIT Guarantor, the Borrower or any of their
respective Subsidiaries which have had or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

Section 4.5.    Litigation and Environmental Matters.
(a)    No litigation, investigation or proceeding of or before any arbitrators
or Governmental Authorities is pending against or, to the knowledge of the REIT
Guarantor or Borrower, threatened against or affecting the REIT Guarantor, the
Borrower or any of their respective Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination that could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document.
(b)    Except as could not reasonably be expected to have a Material Adverse
Effect:
(i)    To the knowledge of the Responsible Officers of the Loan Parties, each of
the Unencumbered Pool Properties and all operations with respect to each of the
Unencumbered Pool Properties and other Properties owned by the Loan Parties are
in compliance with all applicable Environmental Laws and there are no conditions
relating to the Unencumbered Pool Properties, the other Properties owned by the
Loan Parties or the businesses of the Loan Parties or Tenants with respect to an
Unencumbered Pool Property that are likely to give rise to any Environmental
Liability.
(ii)    To the knowledge of the Responsible Officers of the Loan Parties, none
of the Unencumbered Pool Properties or other Properties owned by the Loan
Parties contains, or has previously contained, any Hazardous Materials at, on or
under such property in amounts or concentrations that constitutes a violation
of, or could give rise to liability of any Loan Party under, applicable
Environmental Laws.
(iii)    To the knowledge of the Responsible Officers of the Loan Parties, no
Loan Party has received any written or verbal notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding


64
    

--------------------------------------------------------------------------------





environmental matters or compliance with Environmental Laws with regard to any
of the Unencumbered Pool Properties, any of the other Properties owned by the
Loan Parties or the businesses of the Loan Parties, nor does any Responsible
Officer of any Loan Party have knowledge or reason to believe that any such
notice will be received or is being threatened.
(iv)    To the knowledge of the Responsible Officers of the Loan Parties, no
Loan Party or Tenant with respect to an Unencumbered Pool Property has
generated, treated, stored or disposed of Hazardous Materials at, on or under
any of the Unencumbered Pool Properties or any of the other Properties owned by
the Loan Parties in violation of, or in a manner that could give rise to
liability under, any applicable Environmental Law. To the knowledge of the
Responsible Officers of the Loan Parties, Hazardous Materials have not been
transported or disposed of from the Unencumbered Pool Properties or the other
Properties owned by the Loan Parties, in each case by or on behalf of any Loan
Party, in violation of, or in a manner that is likely to give rise to liability
under, any applicable Environmental Law.
(v)    To the knowledge of the Responsible Officers of the Loan Parties, no
judicial proceeding or governmental or administrative action is pending or
threatened, under any Environmental Law to which any Loan Party is or will be
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Loan Parties, the Unencumbered Pool Properties, the other Properties owned
by the Loan Parties or the businesses of the Loan Parties.

Section 4.6.    Compliance with Laws and Agreements. Each of the REIT Guarantor,
the Borrower and their respective Subsidiaries is in compliance with (a) all
Requirements of Law and all judgments, decrees and orders of any Governmental
Authority and (b) all indentures, agreements or other instruments binding upon
it or its properties, except where non-compliance, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. None of the REIT Guarantor, the Borrower, any of their respective
Subsidiaries, or, to the knowledge of the Responsible Officers of the Loan
Parties, any other party thereto is in material default under any Material
Agreement. To the knowledge of the Responsible Officers of the Loan Parties,
each of the Unencumbered Pool Properties, and the uses of the Unencumbered Pool
Properties (including by the Tenants with respect thereto), are in compliance in
all material respects with all Requirements of Laws and all orders, writs,
injunctions and decrees applicable to the Unencumbered Pool Properties
(including, without limitation, building and zoning laws and Health Care Laws),
except in such instances in which (i) such Requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

Section 4.7.    Investment Company Act. None of the REIT Guarantor, the Borrower
or any of their respective Subsidiaries is (a) an “investment company” or is
“controlled” by an “investment company”, as such terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended and
in effect from time to time, or (b) otherwise subject to any other regulatory
scheme limiting its ability to incur debt or requiring any approval or consent
from, or registration or filing with, any Governmental Authority in connection
therewith.

Section 4.8.    Taxes. The REIT Guarantor, the Borrower, their respective
Subsidiaries and each other Person for whose taxes the REIT Guarantor, the
Borrower or any of their respective Subsidiaries could become liable have timely
filed or caused to be filed all Federal income tax returns and all other
material


65
    

--------------------------------------------------------------------------------





tax returns that are required to be filed by them, and have paid all taxes shown
to be due and payable on such returns or on any assessments made against it or
its property and all other taxes, fees or other charges imposed on it or any of
its property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which the REIT
Guarantor, the Borrower or such Subsidiary, as the case may be, has set aside on
its books adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the REIT Guarantor, the Borrower and their respective
Subsidiaries in respect of such taxes are adequate, and no tax liabilities that
could be materially in excess of the amount so provided are anticipated.

Section 4.9.    Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of such
terms under Regulation U or for any purpose that violates the provisions of
Regulation T, Regulation U or Regulation X. None of the REIT Guarantor, the
Borrower or any of their respective Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying “margin stock”.

Section 4.10.    ERISA. Each Plan is in substantial compliance in form and
operation with its terms and with ERISA and the Code (including, without
limitation, the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations.
Each Plan (and each related trust, if any) which is intended to be qualified
under Section 401(a) of the Code has received a favorable determination letter
from the IRS to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code covering all applicable tax law changes, or is comprised of a
master or prototype plan that has received a favorable opinion letter from the
IRS, and nothing has occurred since the date of such determination that would
adversely affect such determination (or, in the case of a Plan with no
determination, nothing has occurred that would adversely affect the issuance of
a favorable determination letter or otherwise adversely affect such
qualification). No ERISA Event has occurred or is reasonably expected to occur.
There exists no Unfunded Pension Liability with respect to any Plan. None of the
REIT Guarantor, the Borrower, any of their respective Subsidiaries or any ERISA
Affiliate is making or accruing an obligation to make contributions, or has,
within any of the five calendar years immediately preceding the date this
assurance is given or deemed given, made or accrued an obligation to make,
contributions to any Multiemployer Plan. There are no actions, suits or claims
pending against or involving a Plan (other than routine claims for benefits) or,
to the knowledge of the Responsible Officers of the Loan Parties or any ERISA
Affiliate, threatened, which would reasonably be expected to be asserted
successfully against any Plan and, if so asserted successfully, would reasonably
be expected either singly or in the aggregate to result in liability to the REIT
Guarantor, the Borrower or any of their respective Subsidiaries. The REIT
Guarantor, the Borrower, each of their respective Subsidiaries and each ERISA
Affiliate have made all contributions to or under each Plan and Multiemployer
Plan required by law within the applicable time limits prescribed thereby, by
the terms of such Plan or Multiemployer Plan, respectively, or by any contract
or agreement requiring contributions to a Plan or Multiemployer Plan. No Plan
which is subject to Section 412 of the Code or Section 302 of ERISA has applied
for or received an extension of any amortization period within the meaning of
Section 412 of the Code or Section 303 or 304 of ERISA. None of the REIT
Guarantor, the Borrower or any of their respective Subsidiaries or any ERISA
Affiliate have ceased operations at a facility so as to become subject to the
provisions of Section 4068(a) of ERISA, withdrawn as a substantial employer so
as to become subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions. None of the REIT Guarantor, the Borrower or any of their
respective Subsidiaries has established, contributes to or maintains any
Non-U.S. Plan.


66
    

--------------------------------------------------------------------------------






Section 4.11.    Ownership of Property; Insurance.
(a)    Each of the REIT Guarantor, the Borrower and their respective
Subsidiaries has good title to, or valid leasehold interests in, all of its real
and personal property material to the operation of its business (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by this Agreement. All leases that individually or
in the aggregate are material to the business or operations of the REIT
Guarantor, the Borrower and their respective Subsidiaries are valid and
subsisting and are in full force.
(b)    Each of the REIT Guarantor, the Borrower and their respective
Subsidiaries owns, or is licensed or otherwise has the right to use, all
patents, trademarks, service marks, trade names, copyrights and other
intellectual property material to its business, and the use thereof by the REIT
Guarantor, the Borrower and their respective Subsidiaries does not infringe in
any material respect on the rights of any other Person.
(c)    The properties of the REIT Guarantor, the Borrower and their respective
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the REIT Guarantor, in such amounts with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the REIT Guarantor, the Borrower and any applicable Subsidiary operates.

Section 4.12.    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which any of the
REIT Guarantor, the Borrower or any of their respective Subsidiaries is subject,
and all other matters known to any of them, that, either individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Neither the Lenders’ Presentation nor any of the reports (including, without
limitation, all reports that the REIT Guarantor is required to file with the
SEC), financial statements, certificates or other information furnished by or on
behalf of the REIT Guarantor or the Borrower to the Administrative Agent or any
Lender in connection with the negotiation or syndication of this Agreement or
any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by any other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole in light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the REIT Guarantor and the Borrower each represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

Section 4.13.    Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the REIT Guarantor, the Borrower
or any of their respective Subsidiaries, or, to the knowledge of the Responsible
Officers of the Loan Parties, threatened against or affecting the REIT
Guarantor, the Borrower or any of their respective Subsidiaries, and no
significant unfair labor practice charges or grievances are pending against the
REIT Guarantor, the Borrower or any of their respective Subsidiaries, or, to the
knowledge of the Responsible Officers of the Loan Parties, threatened against
any of them before any Governmental Authority. All payments due from the REIT
Guarantor, the Borrower or any of their respective Subsidiaries pursuant to the
provisions of any collective bargaining agreement have been paid or accrued as a
liability on the books of the REIT Guarantor, the Borrower or any such
Subsidiary, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

Section 4.14.    Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the applicable Loan Party in, the jurisdiction of
incorporation or organization of, and the type of each Subsidiary of the REIT
Guarantor, the Borrower and the other Loan Parties and identifies each
Subsidiary that is a


67
    

--------------------------------------------------------------------------------





Subsidiary Loan Party, a Material Subsidiary and/or an Excluded Subsidiary, in
each case, as of the Closing Date.

Section 4.15.    Solvency. After giving effect to the execution and delivery of
the Loan Documents and the making of the Loans under this Agreement, each Loan
Party is Solvent.

Section 4.16.    Deposit and Disbursement Accounts. Schedule 4.16 lists all
banks and other financial institutions at which any Loan Party maintains deposit
accounts, lockbox accounts, disbursement accounts, investment accounts or other
similar accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and telephone number of each financial institution, the name
in which the account is held, the type of the account, and the complete account
number therefor.

Section 4.17.    Collateral Documents. The Guaranty and Security Agreement
creates in favor of the Administrative Agent for the ratable benefit of the
Secured Parties a legal, valid and enforceable security interest in the
Collateral (as defined therein), and the filing of the UCC financing statements
filed by the Administrative Agent in the offices specified in the applicable
Schedule to the Guaranty and Security Agreement, resulted in the Liens created
under the Guaranty and Security Agreement constituting a fully perfected Lien
(to the extent that such Lien may be perfected by the filing of a UCC financing
statement) on, and security interest in, all right, title and interest of the
grantors thereunder in such Collateral, in each case prior and superior in right
to any other Person, other than with respect to Liens expressly permitted by
Section 7.2 which are prior as a matter of law. When the certificates evidencing
all Capital Stock constituting “certificated securities” under the UCC pledged
pursuant to the Guaranty and Security Agreement are delivered to the
Administrative Agent, together with appropriate stock powers or other similar
instruments of transfer duly executed in blank, the Liens in such Capital Stock
shall be fully perfected first priority security interests, perfected by
“control” as defined in the UCC.

Section 4.18.    Unencumbered Pool Properties. As of the Closing Date and, with
respect to any updates to Schedule 4.18 in connection with the addition of any
Unencumbered Pool Property pursuant to and in accordance with Section 3.4, as of
the last day of the most recent Fiscal Year for which an updated Schedule 4.18
is delivered pursuant to Section 5.1(j), (a) Schedule 4.18 is a true and
complete list of (i) the street address of each Unencumbered Pool Property; (ii)
the Property Owner for each such Unencumbered Pool Property; (iii) the facility
type of each such Unencumbered Pool Property; (iv) the name and address of the
each Tenant and the termination date of each lease with respect to such
Unencumbered Pool Property; and (v) the type of interest (fee or leasehold) held
by each Property Owner in its respective Unencumbered Pool Property. As of the
Closing Date and, with respect to any updates to Schedule 4.18 in connection
with the addition of any Unencumbered Pool Property pursuant to and in
accordance with Section 3.4, as of the last day of the most recent Fiscal Year
for which an updated Schedule 4.18 is delivered pursuant to Section 5.1(j), each
Property identified on Part I of Schedule 4.18 qualifies as an Unencumbered Pool
Property pursuant to the terms hereof.
(a)    To the knowledge of the Responsible Officers of the Loan Parties, each of
the facilities located on the Unencumbered Pool Properties owned or leased by
the Loan Parties complies with the requirements of Section 5.8 of this
Agreement. To the knowledge of the Responsible Officers of the Loan Parties, no
condemnation or condemnation proceeding has been instituted and remained
undismissed for a period in excess of 90 consecutive days, in each case, with
respect to a material portion of any Unencumbered Pool Property. To the
knowledge of the Responsible Officers of the Loan Parties, no material casualty
event has occurred with respect to the improvements located on any Unencumbered
Pool Property which has not been (or, if applicable, will not be able to be)
fully remediated with available insurance proceeds.


68
    

--------------------------------------------------------------------------------






Section 4.19.    Material Agreements. As of the Closing Date, all Material
Agreements of the REIT Guarantor, the Borrower and their respective Subsidiaries
are described on Schedule 4.19, and each such Material Agreement is in full
force and effect. The Responsible Officers of the Loan Parties do not have any
knowledge of any pending amendments or threatened termination of any of the
Material Agreements. As of the Closing Date, the REIT Guarantor has delivered to
the Administrative Agent a true, complete and correct copy of each Material
Agreement (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith).

Section 4.20.    Healthcare Matters.
(a)    Without limiting the generality of Section 4.6 hereof or any other
representation or warranty made herein, each Loan Party and, to the knowledge of
the Responsible Officers of the Loan Parties, each Tenant with respect to an
Unencumbered Pool Property, is in compliance with applicable provisions of
federal and state laws governing Medicare and any state Medicaid programs and
any statutes or any regulations promulgated pursuant to such laws, including,
without limitation, Sections 1320a-7, 1320a-7a, 1320a-7b and 1395nn of Title 42
of the United States Code, the False Claims Act (31 U.S.C. Section 3729 et
seq.), HIPAA, all criminal laws relating to health care fraud and abuse,
including but not limited to 18 U.S.C. Sections 286 and 287, and the health care
fraud criminal provisions under HIPAA, the exclusion laws (42 U.S.C. 1320a-7),
Medicare (Title XVIII of the Social Security Act), Medicaid (Title XIX of the
Social Security Act) and related state or local statutes or regulations
promulgated under such laws (“Health Care Laws”), except to the extent such
non-compliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(b)    To the knowledge of the Responsible Officers of the Loan Parties, there
are no Medicare, Medicaid or any other recoupment or recoupments of any
governmental or private health care payor being sought, requested, claimed, or
threatened, against any Tenant with respect to an Unencumbered Pool Property,
which, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect.
(c)    To the knowledge of the Responsible Officers of the Loan Parties, each
Tenant with respect to an Unencumbered Pool Property has paid or caused to be
paid or will pay in connection with its next quarterly credit balance all known
and undisputed material refunds that have become due, overpayments or
adjustments, except to the extent such failure to pay has not had or would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(d)    Health Care Permits.
(i)    Each Loan Party and, to the knowledge of the Responsible Officers of the
Loan Parties, each Tenant with respect to an Unencumbered Pool Property has such
permits, licenses, franchises, certificates and other approvals or
authorizations of Governmental Authorities as are necessary under applicable law
or regulations to own its properties and conduct its business (including without
limitation such permits as are required under such federal, state and other
Health Care Laws, and under similar licensure laws and such insurance laws and
regulations, as are applicable thereto) (“Health Care Permits”), if the failure
to obtain such permits, licenses, franchises, certificates and other approvals
or authorizations could reasonably be expected to result in a Material Adverse
Effect.
(ii)    To the knowledge of the Responsible Officers of the Loan Parties, each
Tenant with respect to an Unencumbered Pool Property has all Medicare, Medicaid
and related agency supplier billing number(s) and related documentation
necessary to receive reimbursement, to the extent applicable, from Medicare
and/or Medicaid for any item or service furnished by such Person in any
jurisdiction where it conducts business except to the extent the failure to
obtain billing number(s)


69
    

--------------------------------------------------------------------------------





or related documentation could reasonably be expected to result in a Material
Adverse Effect. To the knowledge of the Responsible Officers of the Loan
Parties, no Tenant with respect to an Unencumbered Pool Property is currently
subject to suspension, revocation, renewal or denial of its Medicare and/or
Medicaid certification, supplier billing number(s), or Medicare and/or Medicaid
participation agreement(s), to the extent such suspension, revocation, renewal
or denial would not reasonably be expected to result in a Material Adverse
Effect.

Section 4.21.    OFAC. Neither any Loan Party nor any of its Subsidiaries or
Affiliates (a) is a Sanctioned Person, (b) has any of its assets in Sanctioned
Countries, or (c) derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loans hereunder and no Letter of Credit will be used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to a Sanctioned Person or a Sanctioned Country or for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended and in effect from time to time.

Section 4.22.    Patriot Act. Neither any Loan Party nor any of its Subsidiaries
is an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act or any enabling legislation or executive order
relating thereto. Neither any Loan Party nor any or its Subsidiaries is in
violation of (a) the Trading with the Enemy Act, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act. None of the Loan Parties (i) is a
blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to the
best of its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

Section 4.23.    REIT Status. The REIT Guarantor qualifies as, and has elected
to be treated as, a REIT, and the REIT Guarantor is organized and will operate
in conformity with the requirements for qualification and taxation as a REIT,
and its proposed method of operation will enable the REIT Guarantor to meet the
requirements for qualification and taxation as a REIT.

Section 4.24.    Unencumbered Pool Properties. Each Property included in
calculations of the Unencumbered Pool Value satisfies all of the requirements
contained in the definition of “Eligible Property” except as expressly provided
on Schedule 4.18 or, with respect to Properties that become Unencumbered Pool
Properties after the Closing Date, except as otherwise agreed to by the Required
Lenders in writing.

Section 4.25.    EEA Financial Institutions. None of the REIT Guarantor, the
Borrower or any of their respective Subsidiaries is an EEA Financial
Institution.

ARTICLE V    
AFFIRMATIVE COVENANTS
Each of the REIT Guarantor and the Borrower covenants and agrees that so long as
any Lender has a Commitment hereunder or any Obligation remains unpaid or
outstanding:

Section 5.1.    Financial Statements and Other Information. The REIT Guarantor
and the Borrower will deliver to the Administrative Agent (for distribution to
each Lender):
(a)    as soon as available and in any event within 90 days after the end of
each Fiscal Year of the REIT Guarantor, commencing with the Fiscal Year ending
December 31, 2017, a copy of the annual audited


70
    

--------------------------------------------------------------------------------





report for such Fiscal Year for the REIT Guarantor and its Subsidiaries,
containing a consolidated balance sheet of the REIT Guarantor and its
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of the REIT Guarantor and its Subsidiaries for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and reported on by BDO USA, LLP
or other independent public accountants of nationally recognized standing
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to the scope of such audit) to the
effect that such financial statements present fairly in all material respects
the financial condition and the results of operations of the REIT Guarantor and
its Subsidiaries for such Fiscal Year on a consolidated basis in accordance with
GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;
(b)    as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the REIT
Guarantor, commencing with the Fiscal Quarter ending March 31, 2017, an
unaudited consolidated and consolidating balance sheet of the REIT Guarantor and
its Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated and consolidating statements of income and cash flows of the REIT
Guarantor and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding Fiscal Quarter and the corresponding portion of
the REIT Guarantor’s previous Fiscal Year (if applicable) and the corresponding
figures for the budget for the current Fiscal Year;
(c)    concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of this Section (other than the financial statements for
the fourth Fiscal Quarter of each Fiscal Year delivered pursuant to subsection
(b) of this Section), a Compliance Certificate signed by the principal executive
officer or the chief financial officer of the Borrower (i) certifying as to
whether there exists a Default or Event of Default on the date of such
certificate and, if a Default or an Event of Default then exists, specifying the
details thereof and the action which the Borrower has taken or proposes to take
with respect thereto, (ii) setting forth in reasonable detail calculations
demonstrating compliance with the Financial Covenants, (iii) specifying any
change in the identity of the Subsidiaries as of the end of such Fiscal Year or
Fiscal Quarter from the Subsidiaries identified to the Lenders on the Closing
Date or as of the most recent Fiscal Year or Fiscal Quarter, as the case may be
and (iv) stating whether any change in GAAP or the application thereof has
occurred since the date of the mostly recently delivered audited financial
statements of the REIT Guarantor and its Subsidiaries, and, if any change has
occurred, specifying the effect of such change on the financial statements
accompanying such Compliance Certificate. If any Property became an Unencumbered
Pool Property during the Fiscal Quarter most recently ended, such Compliance
Certificate shall be accompanied by the following:
(A)    an investment summary of such Property setting forth (1) a description of
such Property, such description to include the age, location, site plan and
physical condition of such Property, (2) the current Occupancy Rate of such
Property and (3) the purchase price paid for such Property;
(B)    if requested by the Administrative Agent:
(1)    copies of any third party reports ordered or obtained by the REIT
Guarantor, the Borrower or any Subsidiary related to such Property, including
feasibility reports, analysis regarding the sustainability of revenues and other
reports;


71
    

--------------------------------------------------------------------------------





(2)    copies of all leases (proposed or actual) including all amendments
thereto associated with such Property;
(3)    to the extent available, copies of the annual operating statements for
the tenants of such Property, including census/occupancy data (as applicable),
for the most recent two years;
(4)    evidence of property insurance, general liability and professional
liability insurance with respect to such Property satisfying the requirements of
the Loan Documents, including without limitation Section 5.8;
(5)    copies of each management agreement (proposed or actual) for such
Property (if applicable); and
(6)    copies of any “Phase I” environmental assessment and engineering report
for such Property (if available to the Borrower);
(C)    all such other documents, reports and other information that may be
reasonably requested by the Administrative Agent.
(d)    concurrently with the delivery of the financial statements referred to in
subsection (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained any knowledge during the
course of their examination of such financial statements of any Default or Event
of Default (which certificate may be limited to the extent required by
accounting rules or guidelines);
(e)    concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) above, a certificate of a Responsible Officer setting
forth the current Unencumbered Pool Value and reasonably detailed calculations
demonstrating compliance with the Unencumbered Pool Covenants;
(f)    as soon as available and in any event within 45 days after the end of the
calendar year, forecasts and a pro forma budget prepared on a quarterly basis
for the succeeding Fiscal Year, containing an income statement, balance sheet
and statement of cash flow for the REIT Guarantor and its Subsidiaries;
(g)    within five Business Days after receipt thereof, copies of any quarterly
or annual financial statements of any Tenant with respect to an Unencumbered
Pool Property (or the parent company of such Tenant) to the extent provided to
the Borrower or any other Loan Party;
(h)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the SEC, or
with any national securities exchange, or distributed by the REIT Guarantor to
its shareholders generally, as the case may be;
(i)    promptly following any request therefor, such other information with
respect to the Properties (including Unencumbered Pool Properties) as the
Administrative Agent or any Lender through the Administrative Agent, may
reasonably request and as is reasonably available to the REIT Guarantor or any
of its Subsidiaries;
(j)    concurrently with the delivery of the financial statements referred to in
subsection (a) above, an update to Schedule 4.18 hereof reflecting all
information required thereon; and


72
    

--------------------------------------------------------------------------------





(k)    promptly following any request therefor, such other information regarding
the results of operations, business affairs and financial condition of the REIT
Guarantor or any of its Subsidiaries as the Administrative Agent or any Lender
may reasonably request.
So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Exchange Act, the Borrower may satisfy its obligation to
deliver the financial statements referred to in clauses (a) and (b) above by
delivering such financial statements by electronic mail to such e-mail addresses
as the Administrative Agent and the Lenders shall have provided to the Borrower
from time to time.

Section 5.2.    Notices of Material Events.
(a)    The REIT Guarantor and the Borrower will furnish to the Administrative
Agent (for distribution to each Lender) prompt (and, in any event, not later
than three Business Days after a Responsible Officer of the REIT Guarantor or
the Borrower becomes aware thereof) written notice of the following:
(i)    the occurrence of any Default or Event of Default;
(ii)    the filing or commencement of, or any material development in, any
action, suit, proceeding, audit, claim, demand, order or dispute with, by or
before any arbitrator or Governmental Authority against or, to the knowledge of
any Responsible Officer of any Loan Party, affecting the REIT Guarantor, the
Borrower or any of their respective Subsidiaries which, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;
(iii)    the occurrence of any event or any other development by which the REIT
Guarantor, the Borrower or any of their respective Subsidiaries (A) fails to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (B)
becomes subject to any Environmental Liability, (C) receives notice of any claim
with respect to any Environmental Liability, or (D) becomes aware of any basis
for any Environmental Liability, in each case which, either individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect;
(iv)    promptly and in any event within 15 days after (A) any Responsible
Officer of the REIT Guarantor, the Borrower, any of their respective
Subsidiaries or any ERISA Affiliate knows or has reason to know that any ERISA
Event has occurred, a certificate of the chief financial officer of the REIT
Guarantor describing such ERISA Event and the action, if any, proposed to be
taken with respect to such ERISA Event and a copy of any notice filed with the
PBGC or the IRS pertaining to such ERISA Event and any notices received by the
REIT Guarantor, the Borrower, such Subsidiary or such ERISA Affiliate from the
PBGC or any other governmental agency with respect thereto, and (B) becoming
aware (1) that there has been an increase in Unfunded Pension Liabilities (not
taking into account Plans with negative Unfunded Pension Liabilities) since the
date the representations hereunder are given or deemed given, or from any prior
notice, as applicable, (2) of the existence of any Withdrawal Liability, (3) of
the adoption of, or the commencement of contributions to, any Plan subject to
Section 412 of the Code by the REIT Guarantor, the Borrower, any of their
respective Subsidiaries or any ERISA Affiliate, or (4) of the adoption of any
amendment to a Plan subject to Section 412 of the Code which results in a
material increase in contribution obligations of the REIT Guarantor, the
Borrower, any of their respective Subsidiaries or any ERISA Affiliate, a
detailed written description thereof from the chief financial officer of the
REIT Guarantor;
(v)    the occurrence of any default or event of default, or the receipt by the
REIT Guarantor, the Borrower, or any of their respective Subsidiaries of any
written notice of an alleged


73
    

--------------------------------------------------------------------------------





default or event of default, with respect to any Material Indebtedness of the
REIT Guarantor, the Borrower or any of their respective Subsidiaries;
(vi)    any material amendment or modification to any Material Agreement
(together with a copy thereof), and prompt notice of any termination, expiration
or loss of any Material Agreement that, individually or in the aggregate, could
reasonably be expected to result in a reduction in revenue or Adjusted EBITDA of
the Loan Parties of 10% or more on a consolidated basis from the prior Fiscal
Year; and
(vii)    any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
(b)    The REIT Guarantor and the Borrower will furnish to the Administrative
Agent (for distribution to each Lender) the following:
(i)    promptly and in any event at least 30 days prior thereto, notice of any
change (A) in any Loan Party’s legal name, (B) in any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records or any office or facility at which Collateral owned
by it is located (including the establishment of any such new office or
facility), (C) in any Loan Party’s identity or legal structure, (D) in any Loan
Party’s federal taxpayer identification number or organizational number or (E)
in any Loan Party’s jurisdiction of organization; and
(ii)    as soon as available and in any event within 30 days after receipt
thereof, a copy of any environmental report or site assessment obtained by or
for the REIT Guarantor, the Borrower or any of their respective Subsidiaries
after the Closing Date on any Property.
(c)    The REIT Guarantor and the Borrower will furnish to the Administrative
Agent (for distribution to each Lender) the following promptly and in any event
no later than three Business Days after any Responsible Officer of any of the
Loan Parties has actual knowledge of:
(i)    any Loan Party or a Tenant with respect to an Unencumbered Pool Property
or an owner, officer, manager, employee or Person with a “direct or indirect
ownership interest” (as that phrase is defined in 42 C.F.R. §420.201) in a Loan
Party or Tenant with respect to an Unencumbered Pool Property, (w) has had a
civil monetary penalty assessed against him or her pursuant to 42 U.S.C.
§1320a-7a or is the subject of a proceeding seeking to assess such penalty; (x)
has been excluded from participation in a Federal Health Care Program (as that
term is defined in 42 U.S.C. §1320a-7b) or is the subject of a proceeding
seeking to assess such penalty; (y) has been convicted (as that term is defined
in 42 C.F.R. §1001.2) of any of those offenses described in 42 U.S.C. §1320a-7b
or 18 U.S.C. §§669, 1035, 1347, 1518 or is the subject of a proceeding seeking
to assess such penalty; or (z) has been involved or named in a U.S. Attorney
complaint made or any other action taken pursuant to the False Claims Act under
31 U.S.C. §§3729-3731 or in any qui tam action brought pursuant to 31 U.S.C.
§3729 et seq., in each case, that could reasonably be expected to, individually
or in the aggregate, have a Material Adverse Effect;
(ii)    any claim to recover any alleged overpayments (other than any such claim
made against the REIT Guarantor, the Borrower or any of their respective
Subsidiaries that relates to a period during which the REIT Guarantor, the
Borrower or such Subsidiary did not operate the respective facility) with
respect to any receivables in excess of $1,000,000;


74
    

--------------------------------------------------------------------------------





(iii)    notice of any final and documented material reduction in the level of
reimbursement expected to be received with respect to receivables of the REIT
Guarantor, the Borrower or any of their respective Subsidiaries;
(iv)    any allegations of licensure violations or fraudulent acts or omissions
involving the REIT Guarantor, the Borrower or any of their respective
Subsidiaries, or, to the knowledge of any of the Responsible Officers of any of
the Loan Parties, any Tenant with respect to an Unencumbered Pool Property that
could reasonably be expected to, in the aggregate, have a Material Adverse
Effect;
(v)    the pending or threatened imposition of any fine or penalty by any
Governmental Authority under any Health Care Law against the REIT Guarantor, the
Borrower or any of their respective Subsidiaries, or, to the knowledge of any of
the Responsible Officers of any of the Loan Parties, any Tenant with respect to
an Unencumbered Pool Property, that could reasonably be expected to have a
Material Adverse Effect;
(vi)    any pending or threatened (in writing) revocation, suspension,
termination, probation, restriction, limitation, denial, or non-renewal with
respect to any Health Care Permit with respect to any Unencumbered Pool Property
that could reasonably be expected to have a Material Adverse Effect;
(vii)    any non-routine and material inspection of any facility of the REIT
Guarantor, the Borrower or any of their respective Subsidiaries, or, to the
knowledge of any of the Responsible Officers of any of the Loan Parties, any
Tenant with respect to an Unencumbered Pool Property by any Governmental
Authority; and
(viii)    notice of the occurrence of any material reportable event or similar
term as defined in any corporate integrity agreement, corporate compliance
agreement or deferred prosecution agreement pursuant to which the REIT
Guarantor, the Borrower or any of their respective Subsidiaries, or, to the
knowledge of any of the Responsible Officers of any of the Loan Parties, any
Tenant with respect to an Unencumbered Pool Property has to make a submission to
any Governmental Authority or other Person under the terms of such agreement, if
any.
Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer of the Borrower setting forth
the details of the event or development requiring such notice or other document
and any action taken or proposed to be taken with respect thereto.

Section 5.3.    Existence; Conduct of Business. Each of the REIT Guarantor and
the Borrower will, and will cause each of their respective Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and maintain in full
force and effect its legal existence and its respective rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks, trade names
other intellectual property material to the conduct of their respective
businesses; provided that nothing in this Section shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.

Section 5.4.    Compliance with Laws. Each of the REIT Guarantor and the
Borrower will, and will cause each of their respective Subsidiaries to, comply
with all laws, rules, regulations and requirements of any Governmental Authority
applicable to its business and properties, including, without limitation, all
Environmental Laws, ERISA, Health Care Laws, and OSHA, except where the failure
to do so, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


75
    

--------------------------------------------------------------------------------






Section 5.5.    Payment of Obligations. Each of the REIT Guarantor and the
Borrower will, and will cause each of their respective Subsidiaries to, pay and
discharge at or before maturity all of their respective obligations and
liabilities (including, without limitation, all taxes, assessments and other
governmental charges, levies and all other claims that could result in a
statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Loan Party or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.6.    Books and Records. Each of the REIT Guarantor and the Borrower
will, and will cause each of their respective Subsidiaries to, keep proper books
of record and account in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the REIT
Guarantor and its Subsidiaries in conformity with GAAP.

Section 5.7.    Visitation and Inspection. Each of the REIT Guarantor and the
Borrower will, and will cause each of their respective Subsidiaries to, permit
any representative or independent contractor of the Administrative Agent or any
Lender to visit and inspect its properties, to examine its books and records and
to make copies and take extracts therefrom, and to discuss its affairs, finances
and accounts with any of its officers and with its independent certified public
accountants, all at such reasonable times and as often as the Administrative
Agent or any Lender may reasonably request after reasonable prior notice;
provided that if an Event of Default has occurred and is continuing, no prior
notice shall be required.

Section 5.8.    Maintenance of Properties; Insurance. Each of the REIT Guarantor
and the Borrower will, and will cause each of their respective Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and (b)
maintain with financially sound and reputable insurance companies which are not
Affiliates of the REIT Guarantor (i) insurance with respect to its properties
and business, and the properties and business of its Subsidiaries, against loss
or damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations (including flood
insurance if required by any Requirement of Law and including general liability,
professional liability and property coverage) and (ii) all insurance required to
be maintained pursuant to the Collateral Documents, and will, upon request of
the Administrative Agent, furnish to the Administrative Agent (for distribution
to the Lenders) copies of insurance certificates, endorsements and policies
and/or a certificate of a Responsible Officer setting forth the nature and
extent of all insurance maintained by the REIT Guarantor, the Borrower and their
respective Subsidiaries in accordance with this Section.

Section 5.9.    Use of Proceeds; Margin Regulations. The Borrower will only use
the proceeds of Loans to finance future acquisitions of Properties not
prohibited hereby, to pay transaction costs and expenses arising in connection
herewith and to finance working capital needs and for other general corporate
purposes of the REIT Guarantor, the Borrower and their respective Subsidiaries.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulation T,
Regulation U or Regulation X. All Letters of Credit will be used for general
corporate purposes.





76
    

--------------------------------------------------------------------------------





Section 5.10.    Operating Accounts. The Borrower shall, and the REIT Guarantor
and the Borrower, as applicable, shall cause the other Loan Parties to, maintain
with the Administrative Agent or one or more Lenders all operating and
depository accounts relating to the Properties of the Loan Parties and their
Subsidiaries.

Section 5.11.    Additional Subsidiaries and Collateral.
(a)    As a condition to the inclusion of any Unencumbered Pool Property in the
Unencumbered Pool Value, the REIT Guarantor and the Borrower shall (a) cause (i)
the Subsidiary that owns such Unencumbered Pool Property (which shall be a
Person organized under the laws of any state of the United States or the
District of Columbia), if not already a Guarantor, to become a Guarantor
hereunder and a party to the Guaranty and Security Agreement through the
execution and delivery to the Administrative Agent of a Joinder Agreement and
(ii) each Subsidiary that is not a Loan Party that owns, directly or indirectly,
any Capital Stock of any Subsidiary which becomes a Guarantor pursuant to clause
(i) above to become a Guarantor hereunder and a party to the Guaranty and
Security Agreement and to grant a Lien in such Capital Stock pursuant to the
Guaranty and Security Agreement through the execution and delivery to the
Administrative Agent of a Joinder Agreement (provided that, unless such
Subsidiary owns an Unencumbered Pool Property, it shall not be required to grant
a Lien on, or security interest in, any of its assets or property other than any
such Capital Stock of other Subsidiary Loan Parties), in each case on or before
the date on which a Property owned by any such Subsidiary is initially included
as an Unencumbered Pool Property; and (b) cause each such Subsidiary to deliver
such other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, certified
resolutions and other organizational and authorizing documents of such
Subsidiary, favorable opinions of counsel to such Subsidiary (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to above in a customary manner), all of which shall
be reasonably satisfactory to the Administrative Agent.
(b)    If, during any fiscal quarter, any Person (other than an Excluded
Subsidiary) becomes a Material Subsidiary or any Excluded Subsidiary that was a
Material Subsidiary ceases to be subject to the restriction which prevented it
from becoming a Guarantor as otherwise required under this Agreement, then, not
later than the date on which the Compliance Certificate is required to be
delivered pursuant to Section 5.1(c) with respect to such fiscal quarter or, if
such fiscal quarter is the fourth fiscal quarter, the fiscal year ending on the
last day of such fiscal quarter, or such longer period as the Administrative
Agent may agree in its sole discretion, the REIT Guarantor and the Borrower
shall (i) cause such Subsidiary to become a Guarantor hereunder through the
execution and delivery to the Administrative Agent of a Joinder Agreement and
(ii) cause such Subsidiary to deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, certified resolutions and other organizational
and authorizing documents of such Subsidiary, favorable opinions of counsel to
such Subsidiary (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above in a
customary manner), all of which shall be reasonably satisfactory to the
Administrative Agent. As provided in Section 3.4, a Property that is to become
an Unencumbered Pool Property and that is owned by a Subsidiary that is not a
Guarantor shall not be considered to be an Unencumbered Pool Property until such
time as the Administrative Agent shall have received the items referred to in
Section 3.4.
(c)    The Borrower may, at its option, cause any Subsidiary that is not already
a Guarantor to become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement and the other items required to be
delivered under the immediately preceding clauses (a) and (b), as applicable.


77
    

--------------------------------------------------------------------------------





(d)    Notwithstanding the foregoing, no Subsidiary may become a Guarantor in
accordance with the terms of this Section unless (i) such Subsidiary is a
Subsidiary of the Borrower and (ii) the Lenders have received from the Borrower
any such documentation and other information requested by the Administrative
Agent or any Lender pursuant to Section 10.13 at least three Business Days prior
to the proposed effectiveness of such Subsidiary’s agreement to become a
Guarantor.
(e)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from any Loan Document (and, notwithstanding Section
7.3.(a)(iv), the Borrower may liquidate or dissolve such Guarantor) so long as
(i) such Guarantor is not a Property Owner, (ii) such Guarantor does not own,
directly or indirectly, any Capital Stock of any Property Owner, (iii) such
Guarantor is not a Material Subsidiary, (iv) such Guarantor is not otherwise
required to be a party to the Guaranty and Security Agreement under the
immediately preceding subsection (b), (v) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including,
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 5.16 or Article VI, (vi) all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) on and as of the date of
such release and with the same force and effect as if made on and as of such
date, and (vii) the Administrative Agent shall have received such written
request at least 10 Business Days (or such shorter period as may be acceptable
to the Administrative Agent) prior to the requested date of release. Delivery by
the Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

Section 5.12.    Further Assurances. The REIT Guarantor and the Borrower will,
and will cause each of their respective Subsidiaries to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), which may be required under any Requirement of
Law, or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created by the Collateral
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties. The Borrower also agrees to provide to the Administrative
Agent, from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents.

Section 5.13.    REIT Status. The REIT Guarantor (a) will, and will cause each
of its Subsidiaries to, be organized and operate its business at all times so as
to satisfy all requirements necessary to qualify and maintain the REIT
Guarantor’s qualification as a REIT, and (b) will maintain adequate records so
as to comply with all record-keeping requirements relating to its qualification
as a real estate investment trust as required by the Code and applicable
regulations of the Department of the Treasury promulgated thereunder and will
properly prepare and timely file (taking into account any valid extensions) with
the IRS all returns and reports required thereby.

Section 5.14.    Healthcare Matters.
(a)    Without limiting or qualifying Section 5.4, or any other provision of
this Agreement, the REIT Guarantor and the Borrower will, and will cause their
respective Subsidiaries to, be in compliance with all applicable Health Care
Laws relating to the operation of such Person’s business, except where the


78
    

--------------------------------------------------------------------------------





failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.
(b)    Except where the failure to do so or noncompliance could not reasonably
be expected to result in a Material Adverse Effect, the REIT Guarantor and the
Borrower will, and will cause each of their respective Subsidiaries to:
(i)    obtain, maintain and preserve, and take all necessary action to timely
renew, all Health Care Permits (including, as applicable, Health Care Permits
necessary for it to be eligible to receive payment and compensation from and to
participate in Medicare, Medicaid or any other third party payors), if any,
which are necessary or useful for any Loan Party or Subsidiary thereof to obtain
or maintain in the proper conduct of its business;
(ii)    solely to the extent applicable to the Loan Parties and their
Subsidiaries, be and remain in compliance with all requirements for
participation in, and for licensure required to provide the goods or services
that are reimbursable under, Medicare, Medicaid and other third party payor
programs;
(iii)    cause all licensed personnel of the Loan Parties, if any, to be in
compliance with all applicable Health Care Laws in the performance of their
duties to or for the Loan Parties, and to maintain in full force and effect all
professional licenses and other Health Care Permits required to perform such
duties; and
(iv)    keep and maintain all records required to be maintained by any
Governmental Authority or otherwise under any Health Care Law applicable to the
Loan Parties.

Section 5.15.    Environmental Matters.
(a)    The REIT Guarantor and the Borrower will, and will cause their respective
Subsidiaries and the Tenants with respect to an Unencumbered Pool Property to,
(i) comply with all Environmental Laws in respect of the Unencumbered Pool
Properties except to the extent such non-compliance could not reasonably be
expected to create or result in a Material Adverse Effect; and (ii) promptly
take all actions necessary to prevent the imposition of any Liens (other than
Permitted Encumbrances) on any of the Unencumbered Pool Properties arising out
of or related to any Environmental Laws.
(b)    In respect of any Unencumbered Pool Property and to the extent the
following could reasonably be expected to result in a Material Adverse Effect,
if any Loan Party shall (i) receive notice that any violation of any
Environmental Law may have been committed by such Person, (ii) receive notice
that any administrative or judicial complaint or order has been filed or is
about to be filed against any Loan Party alleging violations of any
Environmental Law or requiring any such Person to take any action in connection
with the release of any Hazardous Materials or (iii) receive any notice from a
Governmental Authority or private party alleging that any such Loan Party may be
liable or responsible for costs associated with a response to or cleanup of a
release of a Hazardous Materials or any damages caused thereby, the Borrower
shall provide the Administrative Agent with a copy of such notice within 10 days
after the receipt thereof by any Loan Party.
(c)    At the request of the Administrative Agent from time to time, (x) in the
event the Administrative Agent has a reasonable basis to believe that Hazardous
Materials in a quantity or condition that violates Environmental Laws in any
material respect are present on any Unencumbered Pool Properties or (y) to the
extent an Event of Default has occurred and is continuing, the Borrower shall
provide to the


79
    

--------------------------------------------------------------------------------





Administrative Agent within 60 days after such request, at the expense of the
Borrower, an environmental site assessment report for any Unencumbered Pool
Property described in such request (which, in the case of any circumstance
described in clause (x), shall be limited to the affected Unencumbered Pool
Property), prepared by an environmental consulting firm acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the estimated cost of any compliance or required removal or remedial action
in connection with any Hazardous Materials on such Unencumbered Pool Property to
cause such property to be in compliance with Environmental Laws; without
limiting the generality of the foregoing, if the Administrative Agent determines
at any time that a material risk exists that any such report will not be
provided within the time referred to above, the Administrative Agent may retain
an environmental consulting firm to prepare such report at the expense of the
Loan Parties, and the Loan Parties hereby grant and agree to cause any
Subsidiary that owns any property described in such request to grant at the time
of such request to the Administrative Agent, the Lenders, such firm and any
agents or representatives thereof an non-exclusive license, subject to the
rights of Tenants, to enter onto their respective properties to undertake such
an assessment.

Section 5.16.    Unencumbered Pool Covenants. The REIT Guarantor and the
Borrower shall not permit:
(a)    Minimum Debt Service Coverage Ratio. The ratio of Adjusted Net Operating
Income for the period of four consecutive Fiscal Quarters most recently ended
attributable to all Unencumbered Pool Properties to Unsecured Debt Service for
such period, to be less than 2.00 to 1.00 at any time.
(b)    Unencumbered Pool Aggregate Occupancy. The aggregate Occupancy Rate of
the Unencumbered Pool Properties to be less than 85.0% at any time.
(c)    Minimum Property Requirement. There to be less than 30 Unencumbered Pool
Properties with an aggregate Unencumbered Pool Value of at least $150,000,000 at
any time.
(d)    Maximum Tenant Concentration. Any single Tenant (which for purposes of
this covenant shall include all Affiliates of such Tenant) to account for more
than 35.0% of the Unencumbered Pool NOI at any time.
(e)    Maximum Property Concentration. Any single Unencumbered Pool Property to
account for more than 35.0% of the aggregate Unencumbered Pool Value at any
time.
(f)    Weighted Average Remaining Lease Terms. The minimum weighted average
remaining lease term for all leases of the Unencumbered Pool Properties
determined in the aggregate to be less than 5 years at any time.

ARTICLE VI    
FINANCIAL COVENANTS
Each of the REIT Guarantor and the Borrower covenants and agrees that so long as
any Lender has a Commitment hereunder or any Obligation remains unpaid or
outstanding:

Section 6.1.    Leverage Ratio. The Leverage Ratio shall not exceed 50.0% at any
time.

Section 6.2.    Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio
shall not be less than 1.75 to 1.00 at any time.


80
    

--------------------------------------------------------------------------------






Section 6.3.    Tangible Net Worth. Tangible Net Worth shall not be less than
$161,967,961 plus 75.0% of the Net Proceeds received by the REIT Guarantor, the
Borrower or any of their respective Subsidiaries in connection with Equity
Issuances effected after the Closing Date to any Person other than the REIT
Guarantor, the Borrower or any of their respective Subsidiaries.

Section 6.4.    Unencumbered Leverage Ratio. The Unencumbered Leverage Ratio
shall not exceed 50.0% at any time.

Section 6.5.    Restricted Payments.
(a)    Except as provided in clause (c) below, during each Fiscal Quarter ending
March 31, 2017 and June 30, 2017, the REIT Guarantor and the Borrower shall not,
and shall not permit any of their respective Subsidiaries to, declare or make
any Restricted Payments in excess of the greater of (i) $5,500,000 and (ii) the
amount required for the REIT Guarantor to maintain its status as a REIT;
(b)    Except as provided in clause (c) below, on and at all times after July 1,
2017, the REIT Guarantor and the Borrower shall not, and shall not permit any of
their respective Subsidiaries to, declare or make any Restricted Payments during
the Applicable Period most recently ended in excess of the greater of, (i) 95.0%
of Funds From Operations of the REIT Guarantor for such Applicable Period and
(ii) the amount required for the REIT Guarantor to maintain its status as a
REIT;
(c)     Notwithstanding clause (a) and (b) immediately above, in the event of an
Equity Raise, (1) on and at all times during the period of four consecutive
Fiscal Quarters ending with the Fiscal Quarter during which such Equity Raise
occurs, the REIT Guarantor and the Borrower shall not, and shall not permit any
of their respective Subsidiaries to, declare or make any Restricted Payments
during such period in excess of the greater of (i) 125.0% of Funds From
Operations of the REIT Guarantor for such period and (ii) the amount required
for the REIT Guarantor to maintain its status as a REIT; (2) on and at all times
during the period of four consecutive Fiscal Quarters ending with the Fiscal
Quarter immediately following the Fiscal Quarter in which such Equity Raise
occurs, the REIT Guarantor and the Borrower shall not, and shall not permit any
of their respective Subsidiaries to, declare or make any Restricted Payments
during such period in excess of the greater of (i) 110.0% of Funds From
Operations of the REIT Guarantor for such period and (ii) the amount required
for the REIT Guarantor to maintain its status as a REIT; and (3) on and at all
times during the period of four consecutive Fiscal Quarters ending with the
second Fiscal Quarter immediately following the Fiscal Quarter in which such
Equity Raise occurs, the REIT Guarantor and the Borrower shall not, and shall
not permit any of their respective Subsidiaries to, declare or make any
Restricted Payments during such period in excess of the greater of (i) 100.0% of
Funds From Operations of the REIT Guarantor for such period and (ii) the amount
required for the REIT Guarantor to maintain its status as a REIT.
Notwithstanding the foregoing, (i) but subject to the following clause (ii); if
a Default or Event of Default exists, the REIT Guarantor and the Borrower shall
not, and shall not permit any of their respective Subsidiaries to, declare or
make any Restricted Payments in excess of the amount permitted pursuant to the
foregoing clauses (a)(ii), (b)(ii), (c)(1)(ii), (c)(2)(ii) and (c)(3)(ii), and
(ii) if an Event of Default specified in Section 8.1(a), (b), (g), (h), or (i)
shall exist, or if as a result of the occurrence of any other Event of Default
any of the Obligations have been accelerated, the REIT Guarantor and the
Borrower shall not, and shall not permit any Subsidiary to, make any Restricted
Payments to any Person other than to the Borrower or any Subsidiary Loan Party.

Section 6.6.    Restriction on Secured Indebtedness. The REIT Guarantor shall
not permit the aggregate amount of Secured Indebtedness of the REIT Guarantor,
the Borrower and their respective Subsidiaries (other than the Obligations) to
exceed 30% of Total Asset Value at any time.


81
    

--------------------------------------------------------------------------------






Section 6.7.    Restriction on Recourse Debt. The REIT Guarantor shall not
permit the aggregate amount of Recourse Indebtedness of the REIT Guarantor, the
Borrower and their respective Subsidiaries to exceed 10.0% of Total Asset Value.

Section 6.8.    Restriction on Certain Investments. The REIT Guarantor and the
Borrower shall not, and shall not permit any of their respective Subsidiaries
to, make an Investment in or otherwise own the following items which would cause
the aggregate value of such holdings of such Persons to exceed at any time:
(a) 20.0% of Total Asset Value for Unimproved Land, notes receivable,
Development Properties and Unconsolidated Affiliates in the aggregate and
(b) 5.0% of Total Asset Value for Development Properties.

ARTICLE VII    
NEGATIVE COVENANTS
Each of the REIT Guarantor and the Borrower covenants and agrees that so long as
any Lender has a Commitment hereunder or any Obligation remains outstanding:

Section 7.1.    Indebtedness and Preferred Equity. The REIT Guarantor and the
Borrower will not, and will not permit any of their respective Subsidiaries to,
create, incur, assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness created pursuant to the Loan Documents;
(b)    Indebtedness of the REIT Guarantor, the Borrower and their respective
Subsidiaries existing on the date hereof and set forth on Schedule 7.1 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;
(c)    Indebtedness of the REIT Guarantor, the Borrower and their respective
Subsidiaries incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations, and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof (provided
that such Indebtedness is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvements), and
extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;
(d)    Indebtedness among the Loan Parties and their Subsidiaries; provided that
any such Indebtedness that is owed to a Loan Party by a Subsidiary that is not a
Loan Party must be permitted pursuant to Section 7.4;
(e)    Guarantees by the REIT Guarantor, the Borrower and any of their
respective Subsidiaries of Indebtedness otherwise permitted to be incurred by
the REIT Guarantor, the Borrower or any of their respective Subsidiaries under
this Section 7.1; provided that any such Guarantee by a Loan Party for the
benefit of a Subsidiary that is not a Loan Party shall be subject to Section 7.4
(other than Section 7.4(c));
(f)    Hedging Obligations permitted by Section 7.10;
(g)    Secured Indebtedness; provided that after immediately giving effect
thereto and to any acquisition consummated after the end of the most recent
Fiscal Quarter for which financial statements have been delivered pursuant to
Section 5.1(a) or (b) and on or prior to such date (or, prior to the initial
such


82
    

--------------------------------------------------------------------------------





delivery, after the Closing Date), the Loan Parties are in compliance with the
Financial Covenants on a pro forma basis; and
(h)    other unsecured Indebtedness including Permitted Subordinated Debt;
provided that, immediately after giving effect thereto and to any acquisition of
Properties consummated after the end of the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.1(a) or (b) and
on or prior to such date (or, prior to the initial such delivery, after the
Closing Date), the Loan Parties are in compliance with the Financial Covenants
on a pro forma basis.
The REIT Guarantor and the Borrower will not, and will not permit any of their
respective Subsidiaries to, issue any preferred stock or other preferred equity
interest that (i) matures or is mandatorily redeemable pursuant to a sinking
fund obligation or otherwise, (ii) is or may become redeemable or repurchaseable
by the REIT Guarantor, the Borrower or any such Subsidiary at the option of the
holder thereof, in whole or in part, or (iii) is convertible or exchangeable at
the option of the holder thereof for Indebtedness or preferred stock or any
other preferred equity interest described in this paragraph, on or prior to, in
the case of clause (i), (ii) or (iii), the first anniversary of the Stated
Termination Date.

Section 7.2.    Liens. The REIT Guarantor and the Borrower will not, and will
not permit any of their respective Subsidiaries to, create, incur, assume or
suffer to exist any Lien on any of their respective assets or property now owned
or hereafter acquired, except:
(a)    Liens created pursuant to the Loan Documents;
(b)    Permitted Encumbrances;
(c)    Liens on any property or asset of the Loan Parties or any of their
Subsidiaries existing on the date hereof and set forth on Schedule 7.2;
(d)    purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided that
(i) such Lien secures Indebtedness permitted by Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within 90 days after the acquisition or
the completion of the construction or improvements thereof, (iii) such Lien does
not extend to any other asset, and (iv) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets; and
(e)    the rights of Tenants under leases or subleases not interfering with the
ordinary conduct of business of the REIT Guarantor, the Borrower and their
respective Subsidiaries; and
(f)    extensions, renewals, or replacements of any Lien referred to in
subsections (b) through (e) of this Section; provided that the principal amount
of the Indebtedness, if any, secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.





83
    

--------------------------------------------------------------------------------





Section 7.3.    Fundamental Changes.
(a)    The REIT Guarantor and the Borrower will not, and will not permit any of
their respective Subsidiaries to, merge into or consolidate into any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, lease, transfer or otherwise dispose of (in a single transaction or a
series of transactions) all or substantially all of its assets (in each case,
whether now owned or hereafter acquired) or all or substantially all of the
Capital Stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired) or liquidate or dissolve; provided that if, at the time
thereof and immediately after giving effect thereto, no Default or Event of
Default shall exist, (i) the Borrower or any Subsidiary may merge with a Person
if the Borrower (or such Subsidiary if the Borrower is not a party to such
merger) is the surviving Person, provided that if any party to such merger is a
Subsidiary Loan Party, the Subsidiary Loan Party shall be the surviving Person,
(ii) any Subsidiary may merge into another Subsidiary, provided that if any
party to such merger is a Subsidiary Loan Party, the Subsidiary Loan Party shall
be the surviving Person, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
to a Subsidiary Loan Party, and (iv) any Subsidiary (other than a Subsidiary
Loan Party) may liquidate or dissolve if the REIT Guarantor determines in good
faith that such liquidation or dissolution is in the best interests of the REIT
Guarantor and is not materially disadvantageous to the Lenders; provided,
further, that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 7.4.
(b)    The REIT Guarantor and the Borrower will not, and will not permit any of
their respective Subsidiaries to, engage in any business other than businesses
of the type conducted by the REIT Guarantor, the Borrower and their respective
Subsidiaries on the date hereof and businesses reasonably related thereto.

Section 7.4.    Investments, Loans. Subject to the limitations of Section 6.8,
the REIT Guarantor and the Borrower will not, and will not permit any of their
respective Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any Capital Stock, evidence of Indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”),
except:
(a)    Investments (other than Permitted Investments) existing on the date
hereof and set forth on Schedule 7.4 (including Investments in Subsidiaries
existing on the date hereof);
(b)    cash and Permitted Investments;
(c)    Guarantees by the REIT Guarantor, the Borrower and their respective
Subsidiaries constituting Indebtedness permitted by Section 7.1; provided that
the aggregate principal amount of Indebtedness of Subsidiaries that are not
Subsidiary Loan Parties that is Guaranteed by any Loan Party shall be subject to
the limitation set forth in subsection (d) of this Section;
(d)    Investments made by the REIT Guarantor or the Borrower in or to any
Subsidiary and by any Subsidiary to the Borrower or in or to another Subsidiary;
provided that the aggregate amount of Investments by the Loan Parties in or to,
and Guarantees by the Loan Parties of Indebtedness of, any Subsidiary that is
not a Subsidiary Loan Party (including all such Investments and Guarantees
existing on the Closing Date) shall not exceed $10,000,000 at any time
outstanding;


84
    

--------------------------------------------------------------------------------





(e)    loans or advances to employees, officers or directors of the Borrower or
any of its Subsidiaries in the ordinary course of business for travel,
relocation and related expenses; provided that the aggregate amount of all such
loans and advances does not exceed $1,000,000 at any time outstanding;
(f)    Hedging Transactions permitted by Section 7.10;
(g)    acquisitions of personal property in the ordinary course of business to
the extent required to continue to operate the Loan Parties’ businesses
permitted pursuant to Section 7.3(b);
(h)    Investments in Properties or in the Capital Stock of any Person that owns
or leases Properties, provided that any Investments other than Properties owned
or held by any such Person must be permitted pursuant to another provision of
this Section 7.4;
(i)    Investments received in satisfaction of judgments or in settlements of
debt or compromises of obligations incurred in the ordinary course of business;
(j)    any Investment consisting of prepaid expenses, negotiable instruments
held for collection and lease, endorsements for deposit or collection in the
ordinary course of business, utility or workers compensation, performance and
similar deposits entered into as a result of the operations of the business in
the ordinary course of business; and
(k)    Licenses and sublicenses of patents, trademarks, copyrights and other
intellectual property in the ordinary course of business.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.4, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).



Section 7.5.    [Reserved].

Section 7.6.    [Reserved].

Section 7.7.    Transactions with Affiliates. The REIT Guarantor and the
Borrower will not, and will not permit any of their respective Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except:
(a)    in the ordinary course of business at prices and on terms and conditions
not less favorable to the Loan Party or such Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties;
(b)    transactions between or among the Loan Parties in the ordinary course of
business not involving any other Affiliates; and
(c)    any Restricted Payment permitted by Section 6.5.

Section 7.8.    Restrictive Agreements. The REIT Guarantor and the Borrower will
not, and will not permit any of their respective Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of any of the Loan
Parties


85
    

--------------------------------------------------------------------------------





or any of their respective Subsidiaries to create, incur or permit any Lien upon
any of its assets or properties, whether now owned or hereafter acquired, or (b)
the ability of any of the Borrower’s Subsidiaries to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any of its Subsidiaries thereof, to Guarantee
Indebtedness of the Borrower or any of its Subsidiaries thereof or to transfer
any of its property or assets to the Borrower or any of its Subsidiaries
thereof; provided that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement or any other Loan Document, (ii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of assets (including Capital Stock of a
Subsidiary) pending such sale, provided such restrictions and conditions apply
only to the assets that are to be sold and such sale is permitted hereunder,
(iii) clause (a) shall not apply to restrictions or conditions imposed by any
agreement relating to Secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness and (iv) clause (a) shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

Section 7.9.    Sale and Leaseback Transactions. The REIT Guarantor and the
Borrower will not, and will not permit any of their respective Subsidiaries to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred.

Section 7.10.    Hedging Transactions. The REIT Guarantor and the Borrower will
not, and will not permit any of their respective Subsidiaries to, enter into any
Hedging Transaction, other than Hedging Transactions entered into in the
ordinary course of business to hedge or mitigate risks to which the REIT
Guarantor, the Borrower or any of their respective Subsidiaries is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the REIT Guarantor and the Borrower each acknowledges that a
Hedging Transaction entered into for speculative purposes or of a speculative
nature (which shall be deemed to include any Hedging Transaction under which the
REIT Guarantor, the Borrower or any of their respective Subsidiaries is or may
become obliged to make any payment (i) in connection with the purchase by any
third party of any Capital Stock or any Indebtedness or (ii) as a result of
changes in the market value of any Capital Stock or any Indebtedness) is not a
Hedging Transaction entered into in the ordinary course of business to hedge or
mitigate risks.

Section 7.11.    Amendment to Material Documents. The REIT Guarantor and the
Borrower will not, and will not permit any of their respective Subsidiaries to,
amend, modify or waive any of its rights under (a) its certificate of
incorporation, bylaws or other organizational documents or (b) any Material
Agreements except in any manner that would not have an adverse effect on the
Lenders, the Administrative Agent, the REIT Guarantor, the Borrower or any of
their respective Subsidiaries.

Section 7.12.    Accounting Changes. The REIT Guarantor and the Borrower will
not, and will not permit any of their respective Subsidiaries to, make any
significant change in accounting treatment or reporting practices, except as
required by GAAP, or change the fiscal year of the REIT Guarantor, the Borrower
or of any of their respective Subsidiaries.

Section 7.13.    Government Regulation. REIT Guarantor and the Borrower will
not, and will not permit any of their respective Subsidiaries to, (a) be or
become subject at any time to any law, regulation or list of any Governmental
Authority of the United States (including, without limitation, the OFAC list)
that prohibits or limits the Lenders or the Administrative Agent from making any
advance or extension of credit to the Borrower or from otherwise conducting
business with the Loan Parties, or (b) fail to provide documentary and other
evidence of the identity of the Loan Parties as may be requested by the Lenders
or


86
    

--------------------------------------------------------------------------------





the Administrative Agent at any time to enable the Lenders or the Administrative
Agent to verify the identity of the Loan Parties or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
Patriot Act at 31 U.S.C. Section 5318.

Section 7.14.    Permitted Subordinated Debt.
(a)    The REIT Guarantor and the Borrower will not, and will not permit any of
their respective Subsidiaries to (i) prepay, redeem, repurchase or otherwise
acquire for value any Permitted Subordinated Debt, or (ii) make any principal,
interest or other payments on any Permitted Subordinated Debt that is not
expressly permitted by the subordination provisions of the applicable
Subordinated Debt Documents.
(b)    The REIT Guarantor and the Borrower will not, and will not permit any of
their respective Subsidiaries to, agree to or permit any amendment, modification
or waiver of any provision of any Subordinated Debt Document if the effect of
such amendment, modification or waiver is to (i) increase the yield on such
Permitted Subordinated Debt or change (to earlier dates) the dates upon which
principal and interest are due thereon; (ii) alter the redemption, prepayment or
subordination provisions thereof; (iii) alter the covenants and events of
default in a manner that would make such provisions more onerous or restrictive
to the REIT Guarantor, the Borrower or any such Subsidiary; or (iv) otherwise
increase the obligations of the REIT Guarantor, the Borrower or any such
Subsidiary in respect of such Permitted Subordinated Debt or confer additional
rights upon the holders thereof which individually or in the aggregate would be
adverse to the REIT Guarantor, the Borrower, any of their respective
Subsidiaries or to the Administrative Agent or the Lenders.

ARTICLE VIII    
EVENTS OF DEFAULT

Section 8.1.    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
(a)    any Loan Party shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement, when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount payable under subsection (a) of this
Section or an amount related to a Bank Product Obligation) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days; or
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document (including the Schedules attached hereto and thereto),
or in any amendments or modifications hereof or waivers hereunder, or in any
certificate, report, financial statement or other document submitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect (other than
any representation or warranty that is expressly qualified by a Material Adverse
Effect or other materiality, in which case such representation or warranty shall
prove to be incorrect in any respect) when made or deemed made or submitted; or


87
    

--------------------------------------------------------------------------------





(d)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in Section 5.3, 5.7, 5.9, 5.10, 5.11, 5.14, 5.15, or 5.16 (with
respect to the Loan Parties’ legal existence) or Article VI or VII; or
(e)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in subsections (a),
(b) and (d) of this Section) or any other Loan Document or related to any Bank
Product Obligation, and such failure shall remain unremedied for 30 days (or,
solely in the case of subsections (a) and (b) of Section 5.1, 5 days) after the
earlier of (i) any officer of a Loan Party becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrower by the Administrative
Agent; or
(f)    (i) the REIT Guarantor, the Borrower or any of their respective
Subsidiaries (whether as primary obligor or as guarantor or other surety) shall
fail to pay any principal of, or premium or interest on, any Material
Indebtedness (other than any Hedging Obligation) that is outstanding, when and
as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing or governing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any Material Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or permit the acceleration of, the maturity
of such Indebtedness; or any Material Indebtedness shall be declared to be due
and payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof or (ii) there
occurs under any Hedging Transaction an Early Termination Date (as defined in
such Hedging Transaction) resulting from (A) any event of default under such
Hedging Transaction as to which the Borrower or any of its Subsidiaries is the
Defaulting Party (as defined in such Hedging Transaction) and the Hedge
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount or (B) any Termination Event (as so defined)
under such Hedging Transaction as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and the Hedge Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount and is not paid; or
(g)    the REIT Guarantor, the Borrower or any of their respective Subsidiaries
shall (i) commence a voluntary case or other proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a custodian, trustee, receiver, liquidator or
other similar official of it or any substantial part of its property, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in subsection (i) of this Section,
(iii) apply for or consent to the appointment of a custodian, trustee, receiver,
liquidator or other similar official for the REIT Guarantor, the Borrower or any
such Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or (vi)
take any action for the purpose of effecting any of the foregoing; or
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the REIT Guarantor, the Borrower or any of their respective
Subsidiaries or their respective debts, or any substantial part of their
respective assets, under any federal, state or foreign bankruptcy, insolvency or
other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the REIT
Guarantor, the Borrower or any of their respective Subsidiaries or for a
substantial part of their respective assets, and


88
    

--------------------------------------------------------------------------------





in any such case, such proceeding or petition shall remain undismissed for a
period of 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; or
(i)    the REIT Guarantor, the Borrower or any of their respective Subsidiaries
shall become unable to pay, shall admit in writing its inability to pay, or
shall fail to pay, its debts as they become due; or
(j)    (i) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the REIT
Guarantor, the Borrower and their respective Subsidiaries in an aggregate amount
exceeding the Threshold Amount, (ii) there is or arises an Unfunded Pension
Liability (not taking into account Plans with negative Unfunded Pension
Liability) in an aggregate amount exceeding the Threshold Amount, or (iii) there
is or arises any potential Withdrawal Liability in an aggregate amount exceeding
the Threshold Amount, or
(k)    any judgment or order for the payment of money in excess of the Threshold
Amount in the aggregate shall be rendered against the REIT Guarantor, Borrower
or any of their respective Subsidiaries, and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (ii)
there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
(l)    any non-monetary judgment or order shall be rendered against the REIT
Guarantor, the Borrower or any of their respective Subsidiaries that could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect, and there shall be a period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
(m)    a Change in Control shall occur or exist; or
(n)    any provision of the Guaranty and Security Agreement or any other
Collateral Document shall for any reason cease to be valid and binding on, or
enforceable against, any Loan Party, or any Loan Party shall so state in
writing, or any Loan Party shall seek to terminate its obligation under the
Guaranty and Security Agreement or any other Collateral Document (other than the
release of any guaranty or collateral to the extent permitted pursuant to
Section 9.11); or
(o)    (i) the REIT Guarantor, the Borrower or any of their respective
Subsidiaries shall be enjoined, restrained or in any way prevented by the order
of any Governmental Authority from conducting any material part of the business
of the REIT Guarantor, the Borrower or any of their respective Subsidiaries and
such order shall continue in effect for more than 30 days or (ii) any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy or
terrorism, or other casualty, which in any such case causes, for more than 15
consecutive days, the cessation or substantial curtailment of revenue producing
activities of the Borrower or its Subsidiaries if such event or circumstance is
not covered by business interruption insurance and would have a Material Adverse
Effect; or
(p)    the loss, suspension or revocation of, or failure to renew, any license,
permit or authorization now held or hereafter acquired by the REIT Guarantor,
the Borrower or any of their respective Subsidiaries, or any other action shall
be taken by any Governmental Authority in response to any alleged failure by the
REIT Guarantor, the Borrower or any of their respective Subsidiaries to be in
compliance with applicable law if such loss, suspension, revocation or failure
to renew or other action, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; or


89
    

--------------------------------------------------------------------------------





(q)    any Lien purported to be created under any Collateral Document shall fail
or cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral, with the priority required by the applicable
Collateral Documents;
then, and in every such event (other than an event described in subsections (g),
(h) or (i) of this Section) and at any time thereafter during the continuance of
such event, the Administrative Agent may, and upon the written request of the
Required Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately, (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; provided that, if an
Event of Default specified in subsections (g), (h) or (i) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

Section 8.2.    Application of Proceeds from Collateral. All proceeds from each
sale of, or other realization upon, all or any part of the Collateral by any
Secured Party after an Event of Default arises shall be applied as follows:
(a)    first, to the reimbursable expenses of the Administrative Agent incurred
in connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;
(b)    second, to the fees and other reimbursable expenses of the Administrative
Agent, the Swingline Lender and the Issuing Bank then due and payable pursuant
to any of the Loan Documents, until the same shall have been paid in full;
(c)    third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;
(d)    fourth, to the fees and interest then due and payable under the terms of
this Agreement, until the same shall have been paid in full;
(e)    fifth, to the aggregate outstanding principal amount of the Loans, the LC
Exposure, any amounts owing in respect of the Bank Product Obligations and any
amounts owing in respect of the Hedging Obligations that constitute Obligations,
until the same shall have been paid in full, allocated pro rata among the
Secured Parties based on their respective pro rata shares of the aggregate
amount of such Loans, LC Exposure and Bank Product Obligations and amounts owing
in respect of any such Hedging Obligations;
(f)    sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is at least 105% of
the LC Exposure after giving effect to the foregoing clause fifth; and
(g)    seventh, to the extent any proceeds remain, to the Borrower or as
otherwise provided by a court of competent jurisdiction.
All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to,


90
    

--------------------------------------------------------------------------------





the Lenders pro rata based on their respective Pro Rata Shares; provided that
all amounts allocated to that portion of the LC Exposure comprised of the
aggregate undrawn amount of all outstanding Letters of Credit pursuant to
clauses fifth and sixth shall be distributed to the Administrative Agent, rather
than to the Lenders, and held by the Administrative Agent in an account in the
name of the Administrative Agent for the benefit of the Issuing Bank and the
Revolving Lenders as cash collateral for the LC Exposure, such account to be
administered in accordance with Section 2.22(g). All cash collateral for LC
Exposure shall be applied to satisfy drawings under the Letters of Credit as
they occur; if any amount remains on deposit on cash collateral after all
letters of credit have either been fully drawn or expired, such remaining amount
shall be applied to other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Bank Product Obligations and Hedging
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the Bank
Product Provider or the Lender-Related Hedge Provider, as the case may be. Each
Bank Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.

ARTICLE IX    
THE ADMINISTRATIVE AGENT

Section 9.1.    Appointment of the Administrative Agent.
(a)    Each Lender irrevocably appoints SunTrust Bank as the Administrative
Agent and authorizes it to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent under this Agreement and the
other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto. The Administrative Agent may perform any of its
duties hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent, attorney-in-fact or Related Party and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent.
(b)    The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Article with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.





91
    

--------------------------------------------------------------------------------





Section 9.2.    Nature of Duties of the Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2); provided that the Administrative Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Loan Parties or any of their Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it, its sub-agents or its attorneys-in-fact with the consent or at the
request of the Required Lenders or Required Class Lenders of a particular Class
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.2) or in the absence of its own
gross negligence or willful misconduct as determined by a final, non-appealable
judgment by a court of competent jurisdiction. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall not be deemed to have knowledge of any Default or Event of Default unless
and until written notice thereof (which notice shall include an express
reference to such event being a “Default” or “Event of Default” hereunder) is
given to the Administrative Agent by any Loan Party or any Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements, or other terms and conditions set forth in any Loan Document, (iv)
the validity, enforceability, effectiveness or genuineness of any Loan Document
or any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent may consult with legal counsel
(including counsel for the Loan Parties) concerning all matters pertaining to
such duties.

Section 9.3.    Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder. Each of
the Lenders acknowledges and agrees that outside legal counsel to the
Administrative Agent in connection with the preparation, negotiation, execution,
delivery and administration (including any amendments, waivers and consents) of
this Agreement and the other Loan Documents is acting solely as counsel to the
Administrative Agent and is not acting as counsel to any Lender (other than


92
    

--------------------------------------------------------------------------------





the Administrative Agent and its Affiliates) in connection with this Agreement,
the other Loan Documents or any of the transactions contemplated hereby or
thereby.

Section 9.4.    Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders or the
Required Class Lenders of a Class with respect to any action or actions
(including the failure to act) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from such act or taking such
act unless and until it shall have received instructions from such Lenders, and
the Administrative Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder in accordance
with the instructions of the Required Lenders or the Required Class Lenders of a
Class where required by the terms of this Agreement.

Section 9.5.    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Loan Parties),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

Section 9.6.    The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“Required Class Lenders” or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the REIT Guarantor, the Borrower or any of their respective
Subsidiaries or Affiliates as if it were not the Administrative Agent hereunder.

Section 9.7.    Successor Administrative Agent.
(a)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.
(b)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this


93
    

--------------------------------------------------------------------------------





Section, no successor Administrative Agent shall have been appointed and shall
have accepted such appointment, then on such 45th day (i) the retiring
Administrative Agent’s resignation shall become effective, (ii) the retiring
Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided above. After any retiring Administrative
Agent’s resignation hereunder, the provisions of this Article shall continue in
effect for the benefit of such retiring Administrative Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as the Administrative Agent.
(c)    In addition to the foregoing, if a Revolving Lender becomes, and during
the period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the Borrower to comply with Section 2.26, then the Issuing Bank and
the Swingline Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five Business Days
after the date of such notice).

Section 9.8.    Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the IRS or any authority
of the United States or any other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses.

Section 9.9.    The Administrative Agent May File Proofs of Claim.
(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
(b)    (i)    to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans or Revolving Credit
Exposure and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Bank and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.


94
    

--------------------------------------------------------------------------------





(c)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10.    Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, the Collateral Documents and
any subordination agreements) other than this Agreement.

Section 9.11.    Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the termination of all
Revolving Commitments, the Cash Collateralization of all reimbursement
obligations with respect to Letters of Credit in an amount equal to 105% of the
aggregate LC Exposure of all Lenders, and the payment in full of all Obligations
(other than contingent indemnification obligations and such Cash Collateralized
reimbursement obligations), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.2; and
(b)    to release any Loan Party from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section.
In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.

Section 9.12.    Syndication Agent. Each Lender hereby designates Fifth Third
Bank as Syndication Agent and agrees that the Syndication Agent shall not have
any duties or obligations under any Loan Documents to any Lender or any Loan
Party.

Section 9.13.    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the Loan
Parties, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser


95
    

--------------------------------------------------------------------------------





or licensor of any or all of such Collateral at any such sale or other
disposition and the Administrative Agent, as agent for and representative of the
Lenders (but not any Lender or Lenders in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing), shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by the Administrative Agent at such
sale or other disposition.

Section 9.14.    Secured Bank Product Obligations and Hedging Obligations. No
Bank Product Provider or Lender-Related Hedge Provider that obtains the benefits
of Section 8.2, the Collateral Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.

ARTICLE X    
MISCELLANEOUS

Section 10.1.    Notices.
(a)    Written Notices.
(i)    Except in the case of notices and other communications expressly
permitted to be given by telephone or by electronic transmission in accordance
with subsection (b) of this Section 10.1, all notices and other communications
to any party herein to be effective shall be in writing and shall be delivered
by hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
To the Borrower:    Community Healthcare OP, LP
3326 Aspen Grove Drive, Suite 150
Franklin, Tennessee 37067
Attention: W. Page Barnes
Facsimile Number: (615) 771-3064
Email: pbarnes@chct.reit


To the Administrative Agent:    SunTrust Bank
3333 Peachtree Road / 7th Floor
Atlanta, Georgia 30326
Attention: Community Healthcare Trust Account Manager
Facsimile Number: (404) 926-5173


With a copy to:    SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor


96
    

--------------------------------------------------------------------------------





Atlanta, Georgia 30308
Attention: Doug Weltz
Facsimile Number: (404) 221-2001


and


Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309
Attention: Deanna Kashdan, Esq.
Facsimile Number: (404) 253-8366
Email: deanna.kashdan@alston.com




To the Issuing Bank:    SunTrust Bank
25 Park Place, N.E. / Mail Code 3706 / 16th Floor
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept.
Facsimile Number: (404) 588-8129




To the Swingline Lender:    SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz
Facsimile Number: (404) 221-2001


To any other Lender:
To the address set forth in the Administrative Questionnaire or the Assignment
and Acceptance executed by such Lender

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All such
notices and other communications shall be effective upon actual receipt by the
relevant Person or, if delivered by overnight courier service, upon the first
Business Day after the date deposited with such courier service for overnight
(next-day) delivery or, if sent by facsimile, upon transmittal in legible form
by facsimile machine or, if mailed, upon the third Business Day after the date
deposited into the mail or, if delivered by hand, upon delivery; provided that
notices delivered to the Administrative Agent, the Issuing Bank or the Swingline
Lender shall not be effective until actually received by such Person at its
address specified in this Section.
(ii)    Any agreement of the Administrative Agent, the Issuing Bank or any
Lender herein to receive certain notices by telephone or facsimile is solely for
the convenience and at the request of the Borrower. The Administrative Agent,
the Issuing Bank and each Lender shall be entitled to rely on the authority of
any Person purporting to be a Person authorized by the Borrower to give such
notice and the Administrative Agent, the Issuing Bank and the Lenders shall not
have any liability to the Borrower or other Person on account of any action
taken or not taken by the Administrative Agent, the Issuing Bank or any Lender
in reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall


97
    

--------------------------------------------------------------------------------





not be affected in any way or to any extent by any failure of the Administrative
Agent, the Issuing Bank or any Lender to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent, the
Issuing Bank or any Lender of a confirmation which is at variance with the terms
understood by the Administrative Agent, the Issuing Bank and such Lender to be
contained in any such telephonic or facsimile notice.
(b)    Electronic Communications.
(i)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
by e-mail to the e-mail addresses provided in subsection (a) of this Section
10.1 and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II unless such Lender, the
Issuing Bank, as applicable, and the Administrative Agent have agreed to receive
notices under any Section thereof by electronic communication and have agreed to
the procedures governing such communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(ii)    Unless the Administrative Agent otherwise prescribes, (x) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (y) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (x) of notification that such notice or communication is
available and identifying the website address therefor.

Section 10.2.    Waiver; Amendments.
(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or of any other Loan Document or consent to any
departure by the Loan Parties therefrom shall in any event be effective unless
the same shall be permitted by subsection (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.


98
    

--------------------------------------------------------------------------------





(b)    Except as otherwise expressly provided in this Agreement, no amendment or
waiver of any provision of this Agreement or of the other Loan Documents (other
than the Existing Fee Letter and New Fee Letter), nor consent to any departure
by any Loan Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Loan Parties and the Required Lenders, or
the Loan Parties and the Administrative Agent with the consent of the Required
Lenders, and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, any term of this Agreement or of any other Loan Document relating to
the rights or obligations of the Lenders of a particular Class, and not Lenders
of any other Class, may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite Class
Lenders for such Class of Lenders (and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party with is a party thereto);
provided, further, in addition to the foregoing requirements, no amendment,
waiver or consent shall:
(i)    increase a Commitment of any Lender without the written consent of such
Lender;
(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby; provided, however,
only the written consent of the Required Lenders shall be required to (x) waive
imposition of Default Interest under Section 2.13(c) or to amend the percentage
rate at which Default Interest is imposed and (y) amend any Financial Covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;
(iii)    postpone or modify the date fixed for any payment of any principal of,
or interest on, any Loan or LC Disbursement or any fees of a Class hereunder or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment of a Class,
without the written consent of each Lender of such Class directly affected
thereby;
(iv)    while any Term Loans or Term Loan Commitments remain outstanding (A)
amend, modify or waive Section 3.2 or any other provision of this Agreement if
the effect of such amendment, modification or waiver is to require the Revolving
Lenders to make Revolving Loans when such Lenders would not otherwise be
required to do so, (B) change the amount of the Swingline Commitment or (C)
change the LC Commitment, in each case, without the prior written consent of the
Required Class Lenders of Revolving Lenders;
(v)    while any Revolving Loans or Revolving Commitments remain outstanding (A)
amend, modify or waive Section 3.2 or any other provision of this Agreement if
the effect of such amendment, modification or waiver is to require a Class of
Term Loan Lenders to make Term Loans of such Class when such Lenders would not
otherwise be required to do so;
(vi)    change Section 2.21(b) or (c) or Section 8.2 in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender directly affected thereby;
(vii)    modify the definition of “Pro Rata Share” or any other provision
containing such definition without the consent of each Lender directly affected
thereby;


99
    

--------------------------------------------------------------------------------





(viii)    change any of the provisions of this subsection (b) or the definition
of “Required Lenders” or (except as otherwise provided in the immediately
following clause (ix)) any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender;
(ix)    modify the definition of the term “Required Class Lenders” as it relates
to a particular Class of Lenders or any other provision hereof specifying the
number or percentage of a Class of Lenders which are required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, solely with respect to such Class of Lenders, without the consent of
each Lender in such Class;
(x)    release all or substantially all of the Guarantors, or limit the
liability of all or substantially all such Guarantors, under any guaranty
agreement guaranteeing any of the Obligations, without the written consent of
each Lender (except as contemplated in Section 5.11(e)); or
(xi)    release all or substantially all Collateral (if any) securing any of the
Obligations, without the written consent of each Lender;
provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or the Issuing Bank without the prior written
consent of such Person.
(c)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that no Commitment of such Lender may be increased, extended
or reinstated and amounts payable to such Lender hereunder may not be
permanently reduced, without the consent of such Lender (other than reductions
in fees and interest in which such reduction does not disproportionately affect
such Lender). Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the REIT Guarantor, the Borrower and the Administrative
Agent) if, upon giving effect to such amendment and restatement, such Lender
shall no longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3), such
Lender shall have no other commitment or other obligation hereunder and such
Lender shall have been paid in full all principal, interest and other amounts
owing to it or accrued for its account under this Agreement. Notwithstanding
anything herein or otherwise to the contrary, any Event of Default occurring
hereunder shall continue to exist (and shall be deemed to be continuing) until
such time as such Event of Default is waived in writing in accordance with the
terms of this Section notwithstanding (i) any attempted cure or other action
taken by the Borrower or any other Person subsequent to the occurrence of such
Event of Default or (ii) any action taken or omitted to be taken by the
Administrative Agent or any Lender prior to or subsequent to the occurrence of
such Event of Default (other than the granting of a waiver in writing in
accordance with the terms of this Section).
(d)    Notwithstanding anything to the contrary herein, any Loan Document may be
waived, amended, supplemented or modified pursuant to an agreement or agreements
in writing entered into by the REIT Guarantor, the Borrower and the
Administrative Agent (without the consent of any Lender) solely to effect
administrative changes that are not adverse to any Lender or to correct
administrative errors or omissions or to cure an ambiguity, defect or error, or
to grant a new Lien for the benefit of the Secured Parties or extend an existing
Lien over additional property. Notwithstanding anything to the contrary herein,
additional extensions of credit consented to by the Required Lenders shall be
permitted hereunder on a ratable


100
    

--------------------------------------------------------------------------------





basis with the existing Loans (including as to proceeds of, and sharing in the
benefits of, Collateral and sharing of mandatory prepayments) and, with respect
of Loans of the same Class, voluntary prepayments.

Section 10.3.    Expenses; Indemnification.
(a)    The Loan Parties shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent, the Sole Lead Arranger and their
respective Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent and its Affiliates, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and the allocated cost of
inside counsel) incurred by the Administrative Agent, the Issuing Bank or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)    The Loan Parties shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
penalties, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Loan Parties or any of their Subsidiaries, or any
Environmental Liability related in any way to the Loan Parties or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the any Loan Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, penalties, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or (y) a claim brought by any Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document. No Indemnitee shall be liable for any damages arising from
the use by others of any information or other materials obtained through
Syndtrak, Intralinks or any other Internet or intranet website, except as a
result of such Indemnitee’s gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final and non-appealable judgment.


101
    

--------------------------------------------------------------------------------





(c)    The Loan Parties shall pay, and hold the Administrative Agent, the
Issuing Bank and each of the Lenders harmless from and against, any and all
present and future stamp, documentary, and other similar taxes with respect to
this Agreement and any other Loan Documents, any collateral described therein or
any payments due thereunder, and save the Administrative Agent, the Issuing Bank
and each Lender harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such taxes.
(d)    To the extent that the Loan Parties fail to pay any amount required to be
paid to the Administrative Agent, the Issuing Bank or the Swingline Lender under
subsection (a), (b) or (c) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s pro rata share (in accordance with its respective
Revolving Commitment (or Revolving Credit Exposure, as applicable) determined as
of the time that the unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified
payment, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the Issuing Bank or
the Swingline Lender in its capacity as such.
(e)    To the extent permitted by applicable law, no Loan Party shall assert,
and each hereby waives and agrees not to assert, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
therein, any Loan or any Letter of Credit or the use of proceeds thereof. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
(f)    All amounts due under this Section shall be payable promptly after
written demand therefor.

Section 10.4.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.


102
    

--------------------------------------------------------------------------------





(A)    in the case of (x) an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments, Revolving Loans and other Revolving
Credit Exposure at the time owing to it (y) an assignment of the entire
remaining amount of an assigning Term Loan Lender’s Term Loan Commitment or Term
Loans of a Class at the time owing to it, or (z) in the case of an assignment to
a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need
be assigned; and
(B)    in any case not described in Section 10.4(b)(i)(A), the aggregate amount
of the Commitment of a Class (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable Class of
Commitments is not then in effect, the principal outstanding balance of the
applicable Class of Loans and Revolving Credit Exposure of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $5,000,000 with and in minimum increments
of $1,000,000, unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned, except that this clause (ii) shall
not prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Classes of Commitments or Loans on a non-pro rata
basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 10.4(b)(i)(B) and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of such Lender or an Approved Fund of such Lender; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within
5 Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender of the same Class of Commitments or Loans, an Affiliate of such Lender
or an Approved Fund of such Lender; and
(C)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.
(iv)    Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and


103
    

--------------------------------------------------------------------------------





recordation fee of $3,500, (C) an Administrative Questionnaire unless the
assignee is already a Lender and (D) the documents required under Section
2.20(e).
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If the consent of the Borrower to an assignment
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified above), the Borrower shall be deemed
to have given its consent unless it shall object thereto by written notice to
the Administrative Agent within five Business Days after notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower.


104
    

--------------------------------------------------------------------------------





(c)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Atlanta, Georgia a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and Revolving Credit Exposure
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely for tax purposes and solely with respect to the actions described
in this Section, and the Borrower hereby agrees that, to the extent SunTrust
Bank serves in such capacity, SunTrust Bank and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnitees”.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank,
sell participations to any Person (other than a natural person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person, the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
(e)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder; (iii) postpone
the date fixed for any payment of any principal of, or interest on, any Loan or
LC Disbursement or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment; (iv) change Section 2.21(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby; (v) change any of
the provisions of Section 10.2(b) or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder; (vi) release all or substantially
all of the guarantors, or limit the liability of all or substantially all of
such guarantors, under any guaranty agreement guaranteeing any of the
Obligations; or (vii) release all or substantially all collateral (if any)
securing any of the Obligations. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.18, 2.19, and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant agrees to be subject to Section 2.24 as though it
were a Lender. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.21 as though it were a
Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each


105
    

--------------------------------------------------------------------------------





Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. The Borrower and the Administrative Agent shall have inspection
rights to such Participant Register (upon reasonable prior notice to the
applicable Lender) solely for purposes of demonstrating that such Loans or other
obligations under the Loan Documents are in “registered form” for purposes of
the Code.
(f)    A Participant shall not be entitled to receive any greater payment under
Sections 2.18 and 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of Section
2.20 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.20(e) and 2.20(f) as though it were a Lender.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.
(b)    Each of the Loan Parties hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York, and of any state court of
the State of New York or the Supreme Court of the State of New York sitting in
New York county, and of any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such District Court or New
York state court or, to the extent permitted by applicable law, such appellate
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
(c)    Each of the Loan Parties irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in subsection (b) of this Section and
brought in any court referred to in subsection (b) of this Section. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


106
    

--------------------------------------------------------------------------------





(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

Section 10.6.    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7.    Right of Set-off. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to any Loan Party, any such notice being expressly waived
by the each such to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of such Loan Party at any time held or other obligations at any time owing by
such Lender and the Issuing Bank to or for the credit or the account of the
Borrower and the other Loan Parties against any and all Obligations held by such
Lender or the Issuing Bank, as the case may be, irrespective of whether such
Lender or the Issuing Bank shall have made demand hereunder and although such
Obligations may be unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.26(b) and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the Issuing Banks,
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and the Issuing Bank agrees promptly to notify the Administrative
Agent and the Borrower after any such set-off and any application made by such
Lender or the Issuing Bank, as the case may be; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
Each Lender and the Issuing Bank agrees to apply all amounts collected from any
such set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Loan Parties and any of their
Subsidiaries to such Lender or the Issuing Bank.

Section 10.8.    Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the Existing Fee Letter,
the New Fee Letter, the other Loan Documents, and any separate letter agreements
relating to any fees payable to the Administrative Agent and its Affiliates
constitute the entire agreement among the parties hereto and thereto and their
affiliates regarding the subject matters hereof and thereof and supersede all
prior agreements and understandings, oral or written, regarding such subject
matters. Delivery of an executed counterpart to this Agreement or any other Loan
Document by facsimile transmission or by electronic mail in pdf format shall be
as effective as delivery of a manually executed counterpart hereof.


107
    

--------------------------------------------------------------------------------






Section 10.9.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates, reports,
notices or other instruments delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof. All representations and warranties made
herein, in the Loan Documents in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans and the issuance of the Letters of Credit.

Section 10.10.    Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Loan Parties or
any of their Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Loan Parties or
any of their Subsidiaries, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis prior to disclosure by the Loan Parties or any of their Subsidiaries,
except that such information may be disclosed (i) to any Related Party of the
Administrative Agent, the Issuing Bank or any such Lender including, without
limitation, accountants, legal counsel and other advisors, (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iii) to the extent requested by any regulatory agency or authority
purporting to have jurisdiction over it (including any self-regulatory authority
such as the National Association of Insurance Commissioners), (iv) to the extent
that such information becomes publicly available other than as a result of a
breach of this Section, or which becomes available to the Administrative Agent,
the Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Loan Parties or any of their
Subsidiaries, (v) in connection with the exercise of any remedy hereunder or
under any other Loan Documents or any suit, action or proceeding relating to
this Agreement or any other Loan Documents or the enforcement of rights
hereunder or thereunder, (vi) subject to execution by such Person of an
agreement containing provisions substantially the same as those of this Section
(or language substantially similar to this paragraph, including provisions
customary in the syndicated loan market), to (A) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, or (B) any actual or prospective party (or its
Related Parties) to any swap or derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (vii) to any rating agency, (viii) to the CUSIP
Service Bureau or any similar organization, (ix) for the purpose of establishing
a “due diligence” defense, (x) to the extent that such information is
independently developed by such disclosing party (other than with confidential
information provided to such


108
    

--------------------------------------------------------------------------------





disclosing party by the Loan Parties and their Subsidiaries), (xi) to industry
trade organizations, general information with respect to this Agreement that is
customary for inclusion in league table measurements or (xii) with the consent
of the Borrower. Any Person required to maintain the confidentiality of any
information as provided for in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such information as such Person would
accord its own confidential information. In the event of any conflict between
the terms of this Section and those of any other Contractual Obligation entered
into with any Loan Party (whether or not a Loan Document), the terms of this
Section shall govern.

Section 10.12.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.

Section 10.13.    Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Loan Party in accordance with the Patriot Act.

Section 10.14.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and each other Loan Party acknowledges and
agrees and acknowledges its Affiliates’ understanding that (i) (A) the services
regarding this Agreement provided by the Administrative Agent and/or the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (B) each of the Borrower and the other
Loan Parties has consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) each of the
Borrower and each other Loan Party is capable of evaluating and understanding,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person, and (B) neither the Administrative Agent nor any Lender has
any obligation to the Borrower, any other Loan Party or any of their Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, the other Loan Parties and their respective Affiliates, and
each of the Administrative Agent and the Lenders has no obligation to disclose
any of such interests to the Borrower, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and the other Loan Parties hereby waives and releases any


109
    

--------------------------------------------------------------------------------





claims that it may have against the Administrative Agent or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 10.15.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;
    
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.



Section 10.16.    Effect on Existing Credit Agreement.
(a)    Upon satisfaction of the conditions precedent set forth in Section 3.1,
this Agreement shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Credit Agreement,
and the Existing Credit Agreement shall be superseded by this Agreement in all
respects, on a prospective basis only.
(b)    THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND
RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN CONNECTION WITH,
THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE EXISTING
CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING
CREDIT AGREEMENT).
 
[Remainder of page left intentionally blank;
Signatures commence on following page.]




110
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.
BORROWER:


COMMUNITY HEALTHCARE OP, LP


By: /s/ W. Page Barnes    Name: W. Page Barnes
Title: Executive Vice President




REIT GUARANTOR:


COMMUNITY HEALTHCARE TRUST
INCORPORATED




By: /s/ W. Page Barnes
Name: W. Page Barnes
Title: Executive Vice President




[Signature page to Community Healthcare OP Second Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------







SUNTRUST BANK,
as the Administrative Agent, as the Issuing Bank, as the Swingline Lender and as
a Lender




By: /s/ Jared Cohen
Name: Jared Cohen
Title: Vice President




[Signature page to Community Healthcare OP Second Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------







FIFTH THIRD BANK, as a Lender




By: /s/ Vera B. McEvoy
Name: Vera B. McEvoy
Title: Vice President




[Signature page to Community Healthcare OP Second Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY, as a Lender




By: /s/ Ahaz Armstrong
Name: Ahaz Armstrong
Title: Senior Vice President








[Signature page to Community Healthcare OP Second Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------







FIRST TENNESSEE BANK, NA, as a Lender




By: /s/ Cathy Wind
Name: Cathy Wind
Title: Senior Vice President


[Signature page to Community Healthcare OP Second Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------







CADENCE BANK,, N.A., as a Lender




By: /s/ William H. Crawford
Name: William H. Crawford
Title: Executive Vice President






[Signature page to Community Healthcare OP Second Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------







FRANKLIN SYNERGY BANK, as a Lender




By: /s/ Timothy B. Fonts
Name: Timothy B. Fonts
Title: Executive Vice President




[Signature page to Community Healthcare OP Second Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------







BANCORPSOUTH, as a Lender




By: /s/ Randall P. Robinson
Name: Randall P. Robinson
Title: Senior Vice President




[Signature page to Community Healthcare OP Second Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------







CAPSTAR BANK, as a Lender




By: /s/ David Bertani
Name: David Bertani
Title: Senior Vice President






[Signature page to Community Healthcare OP Second Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------







PINNACLE BANK, as a Lender




By: /s/ Allison Jones
Name: Allison Jones
Title: Senior Vice President
















































[Signature page to Community Healthcare OP Second Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------







SYNOVUS BANK, as a Lender




By: /s/ David W. Bowman
Name: David W. Bowman
Title: Director














[Signature page to Community Healthcare OP Second Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------






SCHEDULES TO




CREDIT AGREEMENT


dated as of March 29, 2017




among




COMMUNITY HEALTHCARE OP, LP
as Borrower




COMMUNITY HEALTHCARE TRUST INCORPORATED
as REIT Guarantor


THE LENDERS FROM TIME TO TIME PARTY HERETO




SUNTRUST BANK
as Administrative Agent




    


SUNTRUST ROBINSON HUMPHREY, INC.
FIFTH THIRD BANK
and
BRANCH BANKING & TRUST COMPANY




as Joint Lead Arrangers and Joint Book Managers


and


FIFTH THIRD BANK,
as Syndication Agent


    





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






Schedule I
COMMITMENT AMOUNTS
Lender
Revolving
Commitment Amount
A-1 Term Loan Commitment
Closing Date A-1 Term Loans
A-2 Term Loan Commitment
Closing Date A-2 Term Loans
SunTrust Bank
$37,000,000
$8,500,000
$5,100,000
$8,500,000
$5,100,000
Fifth Third Bank
$22,000,000
$7,750,000
$4,650,000
$7,750,000
$4,650,000
First Tennessee Bank, NA
$20,000,000
$6,666,667
$4,000,000
$6,666,667
$4,000,000
Branch Banking and Trust Company
$15,000,000
$7,750,000
$4,650,000
$7,750,000
$4,650,000
Cadence Bank, N.A.
$10,000,000
$3,333,333
$2,000,000
$3,333,333
$2,000,000
CapStar Bank
$10,000,000
$2,000,000
$1,200,000
$2,000,000
$1,200,000
Franklin Synergy Bank
$10,000,000
$3,333,333
$2,000,000
$3,333,333
$2,000,000
Pinnacle Bank
$10,000,000
$6,666,667
$4,000,000
$6,666,667
$4,000,000
Synovus Bank
$10,000,000
$4,000,000
$2,400,000
$0
$0
Bancorp South
$6,000,000
$0
$0
$4,000,000
$2,400,000
Total
$150,000,000
$50,000,000
$30,000,000
$50,000,000
$30,000,000





Schedule I

--------------------------------------------------------------------------------






Schedule 4.14
Subsidiaries




Subsidiary
Ownership Interest
Jurisdiction of Organization
Type of Subsidiary
Subsidiary Loan Party / Material Subsidiary / Excluded Subsidiary
CHCT Alabama, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Arizona, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company


Subsidiary Loan Party
Material Subsidiary
CHCT Colorado, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Florida, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Georgia, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Idaho, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party


CHCT Illinois, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Indiana, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Iowa, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Kansas, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Kentucky, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Lending, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Louisiana, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary





Schedule 4.14

--------------------------------------------------------------------------------





Subsidiary
Ownership Interest
Jurisdiction of Organization
Type of Subsidiary
Subsidiary Loan Party / Material Subsidiary / Excluded Subsidiary
CHCT Michigan, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Mississippi, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
CHCT Nevada, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party


CHCT New Jersey, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT New York, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
CHCT North Carolina, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Ohio, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Oklahoma, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Pennsylvania, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT South Carolina, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Tennessee, LLC
Community Healthcare OP, LP - 99.9%


Community Healthcare Trust Services, Inc. - 0.1%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Texas, LLC d/b/a Texas CHCT Holdings, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
CHCT Virginia, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary



Schedule 4.14

--------------------------------------------------------------------------------





Subsidiary
Ownership Interest
Jurisdiction of Organization
Type of Subsidiary
Subsidiary Loan Party / Material Subsidiary / Excluded Subsidiary
CHCT Wisconsin, LLC
Community Healthcare OP, LP - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party
Material Subsidiary
Community Healthcare OP, LP
Community Healthcare Trust Incorporated - 99.9%


Community Healthcare Trust, LLC - 0.1%
Delaware
Limited Partnership
Subsidiary Loan Party


Community Healthcare Trust, LLC
Community Healthcare Trust Incorporated - 100%
Delaware
Limited Liability Company
Subsidiary Loan Party


Community Healthcare Trust Services, Inc.
Community Healthcare OP, LP - 100%
Tennessee
Corporation
Subsidiary Loan Party







Schedule 4.14

--------------------------------------------------------------------------------






Schedule 4.16
Deposit and Disbursement Accounts


List on file with Administrative Agent




Schedule 4.16

--------------------------------------------------------------------------------






Schedule 4.18
Unencumbered Pool Properties


 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
1.    
 
Gulf Coast Cancer Centers - Brewton
1207 Azalea Place
Brewton, AL 36426
CHCT Alabama, LLC
OC
ROSA of South Alabama, LLC
320 Seven Springs Way Suite 250
Brentwood, TN 37027
Expires December 31, 2018
Fee


2.    
 
Gulf Coast Cancer Centers - Foley
1703 N. Bunner Street
Foley, AL 36535
CHCT Alabama, LLC
OC
ROSA of South Alabama, LLC
320 Seven Springs Way Suite 250
Brentwood, TN 37027
Expires December 31, 2018
Fee


3.    
 
Gulf Coast Cancer Centers - Gulf Shores
253 Professional Lane
Gulf Shore, AL 36547
CHCT Alabama, LLC
OC
ROSA of South Alabama, LLC
320 Seven Springs Way, Suite 250
Brentwood, TN 37027
Expires December 31, 2018
Fee


4.    
 
Curae Health Locations
Northwest Medical Center
Haleyville, AL 35565
CHCT Alabama, LLC
MOB
Lakeland Community Hospital, Inc.
42030 Hwy 195 East Haleyville, AL
Expires December 31, 2030
Fee
5.    
 
Curae Health Locations
Russellville Hospital
Russellville, AL
CHCT Alabama, LLC
MOB
Russellville Hospital, Inc.
15225 Hwy 43 NE, 15155 Hwy 43 NE, and 715 E. Gandy St. NE Russellville, AL
Expires December 31, 2030
Fee
6.    
 
Curae Health Locations
Lakeland Community Hospital
Winfield, AL 35594
CHCT Alabama, LLC
MOB
Northwest Medical Center, Inc.
255 Medical Drive Winfield, AL;
644 Tahoe Rd.
Winfield, AL;
191 Caraway Dr. Winfield, AL; and
200 Caraway Dr. Winfield, AL
Expires December 31, 2030
Fee
7.    
 
Continuum Wellness Center
3941 E. Baseline Road
Gilbert, AZ
CHCT Arizona, LLC
MOB
Continuum Wellness Clinic, L.L.C.
607 Dewey Street, NW, Suite 300
Grand Rapids, MI 49504
Expires December 31, 2017
Fee


8.    
 
Mountain View Surgical
3131 West Peoria Avenue
Phoenix, AZ 85029
CHCT Arizona, LLC
ASC
Surgery Center of Scottsdale, LLC
3131 West Peoria Avenue
Phoenix, Arizona 85029
Expires July 31, 2020
Fee
9.    
 
Desert Endoscopy Center
601 E. Baseline Road
Tempe, AZ 85283
CHCT Arizona, LLC
ASC
The Mesa AZ Endoscopy ASC, LLC
610 E. Baseline Road Tempe, AZ 85283
Expires August 31, 2019
Fee





Schedule 4.18

--------------------------------------------------------------------------------





 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
10.    
 
Liberty Dialysis
4352 Trail Boss Drive
Castle Rock, CO 80104
CHCT Colorado, LLC
DC
Liberty Dialysis-Colorado Springs, L.L.C., no address provided
Expires April 28, 2019
Fee


11.    
 
Arkansas River Valley ASC
933 Sell Avenue
Canon City, CO 81212
CHCT Colorado, LLC
ASC
Catholic Health Initiatives Colorado
933 Sell Avenue
Canon City, CO 81212
Expires October 31, 2019


 
 
 
 
 
 
Canon City Co Multi-Specialty ASC, LLC
933 Sell Avenue
Canon City, CO 81212
Expires April 30, 2024
 
12.    
 
DeBary Medical Center
110 Pond Court
DeBary, FL 32713
CHCT Florida, LLC
MOB
Genesis Reference Laboratories, LLC
110 Pond Court, Suite 101
DeBary, FL 32713
Expires June 30, 2020
Fee
 
 
 
 
 
Mark S. David's, DPM
110 Pond Court, Suite 102
DeBary, FL 32713
Expires June 30, 2025
 
 
 
 
 
 
Integrative Physical Medical                        
110 Pond Court, Suite 103
DeBary, FL 32713
Expires June 30, 2020
 
 
 
 
 
 
Resilience Counseling Center
110 Pond Court, Suite 201
DeBary, FL 32713
Expires June 30, 2022
 
 
 
 
 
 
Orlando Skin Center  
110 Pond Court, Suite 301
DeBary, FL 32713
Expires June 30, 2025
 
 
 
 
 
 
LPMG, Inc. dba: Suma Wellness
110 Pond Court, Suite 203 and 204
DeBary, FL 32713
Expires June 30, 2022
 
 
 
 
 
 
John T. LiVecchi, M.D., Oculoplastics
110 Pond Court, Suite 202
DeBary, FL 32713
Expires July 31, 2025
 
 
 
 
 
 
Kid MD Pediatrics
110 Pond Court, Suite 302
DeBary, FL 32713
Expires July 31, 2020
 
 
 
 
 
 
Family Medicine at Debary
110 Pond Court, Suite 303
DeBary, FL 32713
Expires April 30, 2025
 
13.    
 
Treasure Coast Medical
3498 NW Federal Highway
Jensen Beach, FL 34597
CHCT Florida, LLC
POB
Martin Memorial Medical Center, Inc. 
3496 NW Federal Hwy
Jenson Beach, FL34957
Expires March 31, 2020


Fee



Schedule 4.18

--------------------------------------------------------------------------------





 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
 
 
 
 
 
Treasure Coast OB/GYN Associates, P.A. d/b/a Women’s Health Specialists
3498 NW Federal Highway
Jenson Beach, FL34957
Expires January 31, 2026


 
14.    
 
The Bassin Ctr for Plastic Surgery - Orlando
422 S Alafaya Trail Unit #32 (Bldg 2)
Orlando, FL *
CHCT Florida, LLC
PC
Roger E. Bassin M.D., P.A., 1705 Berglund Lane Suite 103
Viera, FL 32940
Expires May 28, 2030
Fee


15.    
 
The Bassin Center for Plastic Surgery -
8575 NE 138th LN, Suite 103 &104
Lady Lake, FL*
CHCT Florida, LLC
PC
Roger E. Bassin M.D., P.A.,
1705 Berglund Lane
Suite 103
Viera, FL 32940
Expires May 28, 2030
Fee


16.    
 
Parkway Professional Center
4725 US Highway 98 South
Lakeland, FL 33812
CHCT Florida, LLC
MOB
Dr. Korley|
4725 US Highway 98 South, Suite 101
Lakeland, FL 76712
Expires November 30, 2025
Fee
 
 
 
 
 
Dr. Perez
4725 US Highway 98 South, Suite 102
Lakeland, FL 76712
Expires November 30, 2020
 
 
 
 
 
 
Northwestern Mutual
4725 US Highway 98 South, Suite 102
Lakeland, FL 76712
Expires August 31, 2019
 
 
 
 
 
 
Kevin Kindelan &7 Associates, P.A.PA
4725 US Highway 98 South, Suite 104
Lakeland, FL 76712
Expires December 31, 2017
 
 
 
 
 
 
Inhealth MD Alliance
4725 US Highway 98 South, Suite 102
Lakeland, FL 76712
Expires December 31, 2018
 
 
 
 
 
 
Innovations Surgery Center, LLC
c/o Bartow Regional Medical Center, Inc.
4725 US Highway 98 South, Suite 201
Lakeland, FL 76712
Expires May 31, 2023
 
17.    
 
The Bassin Ctr for Plastic Surgery - Melbourne
1705 Bergland LN #102
Melbourne, FL*
CHCT Florida, LLC
PC
Roger E. Bassin M.D. P.A.
1705 Berglund Lane, Suite 103
Viera, FL 32940
Expires May 28, 2030
Fee


 
 
 
*Note: One lease will cover all three properties.



Schedule 4.18

--------------------------------------------------------------------------------





 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
18.    
#
DaVita - Port Richey
7421 Ridge Road
Port Richey, FL 34688
CHCT Florida, LLC
MOB
Total Renal Care d/b/a DaVita Dialysis: Information not yet available.
Acquisition not yet occurred.
Information not yet available. Acquisition not yet occurred.
Fee
 
 
 
 
 
Bayado Home Health: Information not yet available. Acquisition not yet occurred.
Information not yet available. Acquisition not yet occurred.
 
 
 
 
 
 
Pasco County Wellness Center: Information not yet available. Acquisition not yet
occurred.
Information not yet available. Acquisition not yet occurred.
 
19.    
 
Winter Garden Medical
1210 Plant Street
Winter Garden, FL
CHCT Florida, LLC
MOB
Orlando Skin Institute, LLC
1210 Plant St., Suite 150
Winter Garden, FL 34787
Expires October 27, 2020
Fee
 
 
 
 
 
West Orange Nephrology Dialysis Center
1210 Plant Street, Suite 120, 130 and 140
Winter Garden, FL 34787
Expires October 9, 2025


 
 
 
 
 
 
Community Health Centers, Inc.
1210 Plant Street, Suite 100
Winter Garden, FL 34787
Expires September 14, 2022
 
20.    
 
Dahlonega Medical Mall
134 Ansley Drive
Dahlonega, GA
CHCT Georgia, LLC
MOB
Walker Therapy, 134 Ansley Drive, Suite 500 Dahlonega, Georgia 30533
Expires January 31, 2019
Fee


 
 
 
 
 
Milan Eye LLC
134 Ansley Drive, Suite 300
Dahlonega, GA 30533
Expires June 30, 2017
 
 
 
 
 
 
Northeast Georgia Health System, Inc.
743 Spring Street, N.E. Gainesville, GA 30501
Expires September 30, 2017
 
 
 
 
 
 
Georgia Mountain Health Services, Inc.
165 Blue Ridge Overlook Blue Ridge, GA 30513
Expires February 27, 2019
 
 
 
 
 
 
The Longstreet Clinic, PC 725 Jesse Jewell Parkway Suite 270
Gainesville, GA 30501
Expires March 1, 2017
 
21.    
 
Fresenius Ft Valley
135 Avera Drive
Fort Valley, GA 31030
CHCT Georgia, LLC
DC
Bio-Medical Applications of Georgia, Inc. d/b/a FMC Fort Valley Dialysis 920
Winter Street Waltham, MA 02451
Expires February 28, 2018
 



Schedule 4.18

--------------------------------------------------------------------------------





 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
22.    
 
Provena Medical Center
600 N. Convent Avenue
Bourbonnais, IL 60914
CHCT Illinois, LLC
MOB
Dr. Matthew Hoffman
650 N. Convent Street Bourbonnais, IL 60914
Expires February 28, 2019
Fee


 
 
 
 
 
Makeover, Inc.
658 North Convent
Bourbonnais, IL 60914
Expires April 30, 2017
 
 
 
 
 
 
The Camelot Schools, LLC
4207 Highway 290 East Dripping Springs, TX
Expires August 31, 2019
 
 
 
 
 
 
Provena St. Mary’s Hospital
500 West Court Street Kankakee, IL 60901
Expires December 31, 2020
 
 
 
 
 
 
Provena Health
19065 Hickory Creek Drive, Suite 300
Mokena, IL
Expires December 31, 2020
 
23.    
 
Assurance Behavioral
2725 Enterprise Drive
Anderson, IN 46103
CHCT Indiana, LLC
Be-havioral
Assurance Health, LLC
2725 Enterprise Drive Anderson, IN 46013
Expires October 31, 2030
Fee
24.    
 
Ottumwa Medical Clinic & Mississippi Valley Blood Center
1005-1007 Pennsylvania Ave.
Ottumwa, IA 52501
CHCT Iowa, LLC
MOB
Ottumwa Obstetrics & Gynecology, P.C.
1005 E. Pennsylvania Ave., Suite 204
Ottumwa, IA 52501
Expires November 19, 2017
Fee
 
 
 
 
 
Mississippi Valley Regional Blood Center
5500 Lakeview Parkway
Davenport, IA 52807
Expires
August 31, 2017
 
 
 
 
 
 
RCHP-Ottumwa, LLC c/o RCCH Healthcare Partners
103 Continental Place #200
Brentwood, TN 37027
Expires March 31, 2018
 
 
 
 
 
 
Radiology Associates of Ottumwa, P.C.
1005 Pennsylvania Ave., Suite 103
Ottumwa, IA 52501
Expires March 14, 2017
 
 
 
 
 
 
Mercy Clinics, Inc. c/o Mercy Health Network
1755 59th Place
West Des Moines, IA 50265
Expires
June 30, 2017
 
 
 
 
 
 
Associates in Dermatology, PLC
1005 E. Pennsylvania Ave., Suite 210
Ottumwa, IA 52501
Expires October 15, 2023
 



Schedule 4.18

--------------------------------------------------------------------------------





 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
 
 
 
 
 
Michael T. Shaeffer, M.D., P.C.
1005 E. Pennsylvania Ave., Suite 208
Ottumwa, IA 52501
Expires May 30, 2020
 
 
 
 
 
 
Catholic Health Initiatives-Iowa Corp. c/o Mercy Health Network
1755 59th Place
West Des Moines, IA 50265
Expires April 30, 2017
 
 
 
 
 
 
Catholic Health Initiatives-Iowa Corp. c/o Mercy Health Network
1755 59th Place
West Des Moines, IA 50265
Expires April 40, 2017
 
 
 
 
 
 
Sports Medicine Diagnostic Center
1005 E. Pennsylvania Ave., Suite 201B
Ottumwa, IA 52501
Expires December 31, 2017
 
 
 
 
 
 
Donald D. Berg, M.D., P.C.
1005 E. Pennsylvania Ave., Suite 212
Ottumwa, IA 52501
Expires
June 30, 2018
 
 
 
 
 
 
RCHP-Ottumwa, Inc. c/o RCCH Healthcare Partners
103 Continental Pl. #200
Brentwood, TN 37027
Expires June 30, 2019
 
 
 
 
 
 
Clinic Investments, Inc.
309 E. Church St.
Marshalltown, IA 50158
Expires November 30, 2024
 
 
 
 
 
 
Kobuk Dialysis, LLC
1005 E. Pennsylvania Ave., Suite 101
Ottumwa, IA 52501
Expires January 7, 2023
 
 
 
 
 
 
The Iowa Clinic P.C.
1005 E. Pennsylvania Ave., Suite 102A
Ottumwa, IA 52501
Expires April 30, 2017
 
 
 
 
 
 
Foot and Ankle Clinic of Southern Iowa, P.C.
1005 E. Pennsylvania Ave., Suite 202
Ottumwa, IA 52501
Expires August 31, 2023
 
25.    
 
Cavalier Medical & Dialysis Center
47 & 51 Cavalier Blvd.
Florence, KY 41042
CHCT Kentucky, LLC
DC
Jones Howard Law PLLC 51 Cavalier Blvd., Suite 260
Florence, KY 41042
Expires October 31, 2019
Fee


 
 
 
 
 
Chambers Medical Group PSC
51 Cavalier Blvd., Suite 230
Florence, KY 41042
Expires May 31, 2020
 



Schedule 4.18

--------------------------------------------------------------------------------





 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
 
 
 
 
 
Michael Grogan, M.D. PLLC
51 Cavalier Blvd.
Suite 230
Florence, KY 41042
Expires June 30, 2018
 
 
 
 
 
 
Michael Grogan, M.D. PLLC
51 Cavalier Blvd., Suite 230
Florence, KY 41042
Expires June 30, 2018
 
 
 
 
 
 
Parkway Products, LLC 10293 Burlington Road Cincinnati, OH
Expires December 31, 2018
 
 
 
 
 
 
Dr. Robert Klickovich, MD LLC
47 Cavalier Boulevard, Suite 100
Florence, KY 41042
Expires November 30, 2018
 
 
 
 
 
 
Oxford Physical Therapy of Ft. Mitchell, PLLC
47 Cavalier Bl, Suite 100
Florence, KY 41042
Expires February 28, 2019
 
 
 
 
 
 
Kidney Disease Consultants
47 Cavalier Boulevard, Suite 120
Florence, KY 41042
Expires March 31, 2023
 
 
 
 
 
 
Kumar Dialysis
47 Cavalier Boulevard, Suite 140
Florence, KY 41042
Expires September 30, 2022
 
26.    
 
Fresenius Florence Dialysis Center
7205 Dixie Highway
Florence, KY 41042
CHCT Kentucky, LLC
DC
Richard K. Mullins, DMD
7205 Dixie Highway, Suite 3
Florence, KY 41042
Expires January 31, 2019
Fee


 
 
 
 
 
Terry V. Gruelle, DMD, PSC
7205 Dixie Highway Florence, KY 41042
Expires January 31, 2019
 
 
 
 
 
 
Bio-Medical Applications of Kentucky, Inc. d/b/a FMC Dialysis Services Boon
County
7205 Dixie Highway Florence, KY 41042
Expires January 19, 2018
 
27.    
 
Monroe Surgical Center
2408 Broadmoor Blvd.
Monroe, LA 71201
CHCT Louisiana, LLC
MOB
Vantage Health Plan, Inc.
2408 Broadmoor Blvd.
Monroe, LA 71201
Expires December 12, 2031
Fee



Schedule 4.18

--------------------------------------------------------------------------------





 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
28.    
 
Associated Surgery Center
24430 Ford Road
Dearborn Heights, MI 48127
CHCT Michigan, LLC
ASC/ MOB
Associated Surgery Center
24430 Ford Road
Dearborn Heights, MI 48127
Expires
December 31, 2022
Fee
29.    
 
Berry Surgical Center
28500 Orchard Lake Road
Farmington Hills, MI 48334
CHCT Michigan, LLC
ASC/ MOB
Sinai Hospital of Detroit
Hospital Property Manager
6767 West Outer Drive
Detroit, MI 48235
Expires December 31, 2017
Fee
30.    
#
DaVita
330 South Lola Lane Pahrump, NV 89048
CHCT Nevada, LLC
MOB
Lockhart Dialysis
2000 16th Street
Denver, CO 80202
Expires April 18, 2020
Fee
 
 
 
 
 
DVH Hospital Alliance, LLC
360 South Lola Lane Pahrump, NV 89048
Expires July 31, 2020
 
 
 
 
 
 
Kidney Specialists of Southern Nevada
330 South Lola Lane Pahrump, NV 89048
Expires August 31, 2018
 
 
 
 
 
 
Davita Medical Group of Nevada (Coats), Ltd.
330 South Lola Lane Pahrump, NV 89048
Unknown (Sublease under DVH Hospital Alliance, LLC, Lease)
 
31.    
#
Bernstein, Pakroy & Lehmer, Ltd.
dba Kidney Specialists of Southern Nevada PC
3150 West Charleston Boulevard
Las Vegas, NV 89012
CHCT Nevada, LLC
MOB
Bernstein, Pakroy & Lehmer, Ltd. d/b/a Kidney Specialists of Southern Nevada PC
500 S. Rancho Drive, Suite 12,
Las Vegas, NV 89106
Expires August 31, 2018
Fee
32.    
 
Haddon Hills
63 Kresson Road
Cherry Hill, NJ 08034
CHCT New Jersey, LLC
MOB
Our Lady of Lourdes Medical Center, Inc.
63 Kresson Road, Suite 104 and 107
Cherry Hill, NJ 08034
Expires August 31, 2021
Fee


 
 
 
 
 
Atlas Dental Specialty Associates LLC
63 Kresson Road, Suite 102
Cherry Hill, NJ 08034
Expires August 31, 2018
 
33.    
 
Sterling Medical Center
200 Sterling Drive
Orchard Park
New York, NY 14127
CHCT New York, LLC
 
Dent Neurologic Group LLP
8980 Sheridan Drive
Amherst, NY 14226
Expires
December 31, 2022
Fee
 
 
 
 
 
Dent Neurologic Group LLP
8980 Sheridan Drive
Amherst, NY 14226
Expires
January 31, 2023
 



Schedule 4.18

--------------------------------------------------------------------------------





 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
 
 
 
 
 
Dent Neurologic Group LLC
8980 Sheridan Drive
Amherst, NY 14226
Expires
March 31, 2017
 
 
 
 
 
 
Buffalo Spine, Medicine, & Rehab, PLLC
100 College Parkway, Suite 100
Williamsville, NY 14421
Expires
October 31, 2020
 
 
 
 
 
 
Dr. Paul T. Biddle, M.D. PLLC
4855 Camp Road
Hamburg, NY 14075
Expires
January 31, 2018
 
 
 
 
 
 
Ana Fagnan; Natural Pain Solution
55 Forrester Court
Amherst, NY 14228
Expires
April 30, 2017
 
 
 
 
 
 
Jeremy Rademacker; Rademacker Specific Chiropractic
42 Chapel Road
Kenmore, NY 14217
Expires
April 30, 2017
 
34.    
 
ImmunoTek Bio Center
505 E Webb Avenue
Burlington, NC 27217
CHCT North Carolina, LLC
MOB
ImmunoTek Bio Center
505 E Webb Avenue
Burlington, NC 27217
Expires July 31, 2030
Fee
35.    
 
Brook Park Medical Building
15900 Snow Road
Brook Park, OH 44142
CHCT Ohio, LLC
MOB
NovaCare Rehabilitation of Ohio, Inc.
4714 Gettysburg Road Mechanicsburg, PA 17055
Expires December 31, 2023
Fee


 
 
 
 
 
North Coast Orthotics and Prosthetics, Inc.
6100 S. Broadway Street Suite 104
Lorain, Ohio 44053
Expires October 31, 2019
 
 
 
 
 
 
Southwest General Health Center
18697 East Bagley Road, Ste. 200
Middleburg Heights, Ohio 44130
Expires December 3, 2021
 
 
 
 
 
 
Southwest General Health Center
18697 East Bagley Road, Ste. 300
Middleburg Heights, Ohio 44130
Expires December 31, 2023
 
36.    
#
4455 Dressler Road, NW
Canton, OH
CHCT Ohio, LLC
MOB
Doctors Hospital Physicians Services, Inc.: Information not yet available.
Acquisition not yet occurred.
Information not yet available. Acquisition not yet occurred.
Fee



Schedule 4.18

--------------------------------------------------------------------------------





 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
 
 
 
 
 
Aultman MSO, Inc.: Information not yet available. Acquisition not yet occurred.
Information not yet available. Acquisition not yet occurred.
 
 
 
 
 
 
Morgan Stanley: Information not yet available. Acquisition not yet occurred.
Information not yet available. Acquisition not yet occurred.
 
37.    
#
Assurance Health
11690 Grooms Rd.
Cincinnati, OH 45242
CHCT Ohio, LLC
MOB
Assurance Health Cincinnati, LLC: Information not yet available. Acquisition not
yet occurred.
Information not yet available. Acquisition not yet occurred.
Fee
38.    
 
Court Street Surgery Center
1235 S. Court Street
Circleville, OH 43113
CHCT Ohio, LLC
ASC
None
 
Fee


39.    
#
Oxford Medical Arts Building
340 Oxford Street
Dover, OH 44622
CHCT Ohio, LLC
MOB
Information not yet available. Acquisition not yet occurred.
Information not yet available. Acquisition not yet occurred.
Fee
40.    
 
Rockside Medical
6701 Rockside Road
Independence, OH
CHCT Ohio, LLC
MOB
Rockside Road Surgery Center, LLC
6701 Rockside Road, Suite 101
Independence, OH
Expires
December 31, 2022
Fee
 
 
 
 
 
St. Vincent Charity Medical Center
6701 Rockside Road, Suite 100
Independence, OH
Expires December 31, 2021
 
 
 
 
 
 
Cleveland Clinic
6701 Rockside Road, Suite 260
Independence, OH
Expires December 31, 2018
 
 
 
 
 
 
Northcoast Dermatology Associates
6701 Rockside Road, Suite 330
Independence, OH
Expires January 31, 2022
 
 
 
 
 
 
M&M Administration
6701 Rockside Road, Suite 200
Independence, OH
Expires December 31, 2019
 
 
 
 
 
 
Clinic for Maxillofacial & Cosmetic Surgery (Ashoo Khanuja)
6701 Rockside Road, Suite 209
Independence, OH
Expires July 31, 2017
 



Schedule 4.18

--------------------------------------------------------------------------------





 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
 
 
 
 
 
Isaac Insurance
6701 Rockside Road, Suite 290
Independence, OH
Expires April 30, 2021
 
 
 
 
 
 
St. Vincent Consumer Health
6701 Rockside Road, Suite 310
Independence, OH
Expires August 27, 2019
 
 
 
 
 
 
CDC Physicians Organization, Inc.
6701 Rockside Road, Suite 365
Independence, OH
Expires August 31, 2019
 
 
 
 
 
 
Anil Pai, M.D.
6701 Rockside Road, Suite 370
Independence, OH
Expires May 31, 2020
 
 
 
 
 
 
Cataract Eye Center
6701 Rockside Road, Suite 312
Independence, OH
Expires August 31, 2019
 
 
 
 
 
 
Comprehensive Podiatry
6701 Rockside Road, Suite 340
Independence, OH
Expires April 30, 2017
 
 
 
 
 
 
Back to Basic Direct LLC
6701 Rockside Road, Suite 207
Independence, OH
Expires September 30, 2018
 
41.    
 
Fresenius Gallipolis Dialysis Center
137 Pine Street
Gallipolis, OH 45631
CHCT Ohio, LLC
DC
Bio-Medical Applications of Ohio, Inc., a Delaware corporation, d/b/a Fresenius
Medical Care Gallipolis
920 Winter Street Waltham, MA 02451
Expires May 31, 2018
Fee


42.    
 
Perrysburg Medical Arts Building
1103 Village Square
Perrysburg, OH 43551
CHCT Ohio, LLC
MOB
Mercy Health
2213 Cherry Street
Toledo, OH 43608
Expires June 30, 2021
Fee
 
 
 
 
 
Mercy Health
2213 Cherry Street
Toledo, OH 43608
Expires
June 30, 2021
 
 
 
 
 
 
St. Lukes Hospital
5901 Monclova Road
Maumee, OH 43537
Expires
March 1, 2020
 
 
 
 
 
 
St. Lukes Hospital
5901 Monclova Road
Maumee, OH 43537
Expires
July 31, 2020
 
 
 
 
 
 
St. Lukes Hospital, Wellcare Physicians Group
5901 Monclova Road
Muamee, OH 43537
Expires
July 31, 2020
 



Schedule 4.18

--------------------------------------------------------------------------------





 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
 
 
 
 
 
Mahjabeen Islam, M.D.
1103 Village Square, Suite 205
Perrysburg, OH 43551
Expires
March 31, 2022
 
43.    
 
UH Walden Health Center
700 Walden Place
Aurora, OH 44202
CHCT Ohio, LLC
 
Robinson Health Systems, Inc. d/b/a University Hospital Portage Medical Center
700 Walden Place
Aurora, OH 44202
Expires October 31, 2023
Fee
44.    
 
Sanderling Dialysis Clinics
102 Crestview Drive
Holdenville, OK 74848
CHCT Oklahoma, LLC
 
Sanderling Renal Services of Holdenville, LLC102 Crestview Drive, Holdenville,
OK 74848
Expires September 25, 2031
Fee
45.    
 
Eynon Surgery Center
681 Scranton Carbondale Highway
Eynon, PA 18403
CHCT Pennsylvania
ASC
Northern Tier Gastroenterology, Inc.,
681 Scranton Carbondale Highway
Eynon, PA 18403
Expires June 30, 2018
Fee
 
 
 
 
 
Eynon Surgery Center, LLC,
681 Scranton Carbondale Highway
Archibald, PA 18407
Expires June 30, 2018
 
46.    
 
Grandview Plaza
802 New Holland Avenue
Lancaster, PA 17608
CHCT Pennsylvania, LLC
MOB
Lancaster General Medical Group, no address provided
Expires May 31, 2019
Fee


 
 
 
 
 
Physician Specialists of Northern Lancaster County Medical Group dba Heart
Specialists of Lancaster County
169 Martin Avenue
PO Box 1002
Ephrata, PA 17522
Expires March 31, 2017
 
47.    
 
Columbia Gastroenterology
2739 Laurel Street
Columbia, SC 29204
CHCT South Carolina, LLC
ASC
Columbia ASC, LLC 2739 Laurel Street, Suite 1B
Columbia, SC 29204
Expires March 31, 2018
Fee


 
 
 
 
 
Palmetto Health
PO Box 2266
Columbia, SC 29202
Expires March 31, 2017
 
48.    
#
Bristol Pediatric Associates
320 Steeles Road
Bristol, TN
CHCT Tennessee, LLC
MOB
Bristol Pediatric Associates
320 Steeles Road
Bristol, TN 37620
Expires May 16, 2021
Fee
 
 
 
 
 
Meadowview ENT
5 Sheridan Square Kingsport, TN 37660
Expires December 31, 2018
 



Schedule 4.18

--------------------------------------------------------------------------------





 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
 
 
 
 
 
Victory Orthopedics
2333 Knob Creek Road, Suite 14
]Johnson City, TN 37604
Expires September 30, 2020
 
49.    
#
Wellmont Bristol Urgent Care
1220 Volunteer Parkway
Bristol, TN
CHCT Tennessee, LLC
MOB
Wellmont Health System
1905 American Way Kingsport, TN 37660
Expires March 31, 2019
Fee
50.    
 
DaVita Etowah Dialysis Center
886 Highway 411 N
CHCT Tennessee, LLC
DC
Total Renal Care, Inc. 1551 Wewatta Street Denver, CO 80202
Expires March 14, 2022
Fee


51.    
 
Memphis Spine & Rehab Center
8132 Country Village Drive
Memphis, TN 38016
CHCT Tennessee, LLC
MOB
Jason Coleman
8132 Country Village Dr.
Memphis, TN
Expires November 30, 2021
Fee
52.    
 
Los Alamos Professional Plaza
427 E. Duranta
Alamo, TX 78516
CHCT Texas, LLC, d/b/a Texas CHCT Holdings, LLC
MOB
Pinnacle Health, PLLC 427 E. Duranta Avenue Suite 104B
Alamo, TX 78516
Expires October 31, 2020
Fee


 
 
 
 
 
Columbia Rio Grande Healthcare, L.P. dba Rio Grande Regional Hospital
101 E. Ridge Road McAllen, TX 78503
Expires October 31, 2020
 
 
 
 
 
 
Columbia Rio Grande Healthcare, L.P. dba Rio Grande Regional Hospital 101 E.
Ridge Road McAllen, TX 78503
Expires April 30, 2020
 
 
 
 
 
 
Veronica Resendez
427 E. Duranta Avenue Suite 110
Alamo, TX 78516
Expires May 31, 2019
 
 
 
 
 
 
Martel Samuels, M.D.
427 E. Duranta Avenue
Suite 102
Alamo, TX 78516
Expires May 14, 2022
 
 
 
 
 
 
Therapy for Kids, LLC 206 Roberts Avenue
Donna, Texas 78537
Expires July 31, 2019
 
 
 
 
 
 
CVS Pharmacy, Inc.
One CVS Drive
Woonsocket, RI 02895
Expires May 31, 2019
 
 
 
 
 
 
Las Palmas Children’s Dentistry, PLLC
427 E. Duranta Avenue, Suite 109
Alamo, TX 78516
Expires April 30, 2019
 



Schedule 4.18

--------------------------------------------------------------------------------





 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
 
 
 
 
 
Rene Vela, M.D., P.A. 401 S. Alamo Road Alamo, TX 78516
Expires March 31, 2023
 
 
 
 
 
 
The County of Hidalgo 302 W. University Drive Edinburg, TX 78539
Expires December 25, 2017
 
53.    
 
Fresenius Corsicana
1321 W. 2nd Avenue
Corsicana, TX 75110
CHCT Texas, LLC, d/b/a Texas CHCT Holdings, LLC
DC
Bio-Medical Applications of Texas, Inc., d/b/a BMA Corsicana, a/k/a Corsicana,
1321 W. Second Avenue, Corsicana, Texas; Bio-Medical Applications of Texas, Inc.
c/o Fresenius Medical Care North America, Attention: Law Department
920 Winter Street Waltham, MA 02451
Expires October 31, 2021
Fee


54.    
 
Northwest Surgery Center
5215 Hollister Street
Houston, TX
CHCT Texas, LLC, d/b/a Texas CHCT Holdings, LLC
ASC/ MOB
Northwest Surgery Associates L.L.P.
5215 Hollister Street Houston, TX 77040
Expires February 1, 2019
Fee


55.    
 
Bayside Medical Center
4001 Preston Avenue
Pasadena, TX
CHCT Texas, LLC, d/b/a Texas CHCT Holdings, LLC
ASC
STPN Manager, LLC 4001 Preston Avenue Suite 110
Pasadena, TX 77505
Expires July 31, 2018
Fee


 
 
 
 
 
Pasadena Gastroenterology Associates, P.A. dba Digestive Health Center
4001 Preston Avenue, Suite 125
Pasadena, TX 77050
Expires July 2, 2019
 
 
 
 
 
 
Psych Management Solutions
4001 Preston Avenue, Suite 145
Pasadena, TX 77050
Expires July 31, 2017
 
 
 
 
 
 
San Jacinto Mental Health Center, no address provided
Expires December 31, 2018
 
 
 
 
 
 
San Jacinto Mental Health Center, no address provided
Expires December 31, 2018
 
 
 
 
 
 
PMC/Bayside Acquisition, LLC
1100 E. Campbell Road, Suite 220
Richardson, TX 75081
Expires February 1, 2019
 
56.    
 
Londonderry Medical
7030 New Sanger Avenue
Waco, TX 76712
CHCT Texas, LLC, d/b/a Texas CHCT Holdings, LLC
MOB
Aesthetic Surgery Center of Waco
7030 New Sanger Avenue
Waco, TX 76712
Expires October 31, 2018
Fee



Schedule 4.18

--------------------------------------------------------------------------------





 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
 
 
 
 
 
William S. Marsh III, D.O., P.A.
7030 New Sanger Avenue, Suite 200
Waco, TX 76712
Expires May 31, 2018
 
 
 
 
 
 
Waco Infectious Disease
7030 New Sanger Avenue
Waco, TX 76712
Expires May 14, 2018
 
 
 
 
 
 
Texas Retina Associates, P.A., Mr. James V. Campbell, M.D.
7030 New Sanger Avenue
Waco, TX 76712
Expires May 31, 2017
 
 
 
 
 
 
Waco Oral Surgery & Dental Implants, PLLC
7030 New Sanger Avenue
Waco, TX 76712
Expires June 30, 2020
 
57.    
 
UW Health Clinic - Portage
2977 County Highway CX
Portage, WI 53901
CHCT Wisconsin, LLC
PC
University of Wisconsin Medical Foundation, Inc. 7974 UW Health Court Middleton,
WI 53562
Expires February 14, 2018
Fee


58.    
 
Virginia Orthopaedic & Spine Specialists
3300 High Street, Ste 1
Portsmouth, Virginia 23435
CHCT Virginia, LLC
PC
University of Wisconsin Medical Foundation
7974 UW Health Court Middleton, WI 53562
Expires February 14, 2018
Fee


59.    
#
Wellmont Lebanon Urgent Care
344-348 Overlook Drive
Lebanon, VA
CHCT Virginia, LLC
MOB
Wellmont Health System
1905 American Way Kingsport, TN 37660
Expires August 31, 2017
Fee
60.    
#
Wellmont Associates Complex
338 Coeburn Avenue SW
Norton, VA
CHCT Virginia, LLC
MOB
Wellmont Health System
1905 American Way Kingsport, TN 37660
Expires May 31, 2021
Fee
 
 
 
 
 
New Beginning Pulmonary
338 Coeburn Avenue, NW
Norton, VA 24273
Expires October 31, 2020
 
 
 
 
 
 
Appalachian Rehabilitation
251-D Medical Plaza Lane
Whitesburg, KY 41858
Expires July 31, 2020
 
 
 
 
 
 
Mountain Empire Heart
338 Coeburn Avenue, NW
Norton, VA 24273
Expires October 31, 2020
 
 
 
 
 
 
Meadowview ENT Et Al
5 Sheridan Square
Kingsport, TN 37660
Expires October 31, 2019
 
 
 
 
 
 
Melinda Fields, Inc.
PO Box 902
Bluefield, WV 24701
Expires April 30, 2017
 



Schedule 4.18

--------------------------------------------------------------------------------





 
 
Address
Property Owner
Facility Type
Tenant Name & Address
Termination Date of Lease
Fee or Leasehold Interest
61.    
#
Wellmont Norton Urgent Care
1014 Park Avenue NW
Norton, VA
CHCT Virginia, LLC
MOB
Wellmont Health System
1905 American Way Kingsport, TN 37660
Expires May 31, 2021
Fee



# These properties will constitute Unencumbered Pool Property upon acquisition
thereof by a Loan Party and satisfaction of the other conditions set forth in
the Credit Agreement in accordance with applicable purchase and sale agreements
and/or option to purchase agreement set forth below:


18.
Agreement for Purchase and Sale of Real Estate, by and between SV Endeavors,
Inc. and CHCT Florida, LLC, dated February 23, 2017.



30. & 31.Agreement for Purchase and Sale of Real Estate, by and between Doodle
Properties LLC #6 and CHCT Nevada, LLC, effective February 22, 2017.


36.
Agreement for Purchase and Sale of Real Estate, by and between Dressler
Properties, Inc. and CHCT Ohio, LLC, dated March 16, 2017.



37.
Agreement for Purchase and Sale of Real Estate, by and between K&M Cincinnati
Real Estate LLP and CHCT Ohio, LLC, dated March 10, 2017.



39.
Agreement for Purchase and Sale of Real Estate, by and between Oxford Capital
Enterprises Three, LLC and CHCT Ohio, LLC, effective December 5, 2016; and

48, 49, 59, 60, & 61.Agreement for Purchase and Sale of Real Estate, by and
between Albatross Group Properties and CHCT Virginia, LLC and CHCT Tennessee,
effective February 3, 2017.








Schedule 4.18

--------------------------------------------------------------------------------






Schedule 4.19
Material Agreements


•
Employment Agreement by and between Community Healthcare Trust Incorporated and
Timothy G. Wallace made and entered into as of April 1, 2014, to be made
effective the first day after the Corporation completes its initial public
offering of stock;

•
Employment Agreement by and between Community Healthcare Trust Incorporated and
W. Page Barnes made and entered into as of April 1, 2014, to be made effective
the first day after the Corporation completes its initial public offering of
stock;

•
Employment Agreement by and between Community Healthcare Trust Incorporated and
Leigh Ann Stach made and entered into as of April 1, 2014, to be made effective
the first day after the Corporation completes its initial public offering of
stock; and

•
Underwriting Agreement by and among Community Healthcare Trust Incorporated,
Community Healthcare OP, LP, Sandler O'Neill & Partners, L.P, Evercare Group,
L.L.C. & SunTrust Robinson Humphrey, Inc. dated May 20, 2015.

•
Promissory notes evidencing intercompany indebtedness among the Loan Parties
from time to time.

•
Purchase and Sale Agreements listed under Schedule 4.18.



Schedule 4.19

--------------------------------------------------------------------------------









Schedule 4.19

--------------------------------------------------------------------------------






Schedule 7.1    
Existing Indebtedness


Intercompany debt among the Loan Parties from time to time and the Loans.




Schedule 7.1

--------------------------------------------------------------------------------






Schedule 7.2
Existing Liens


None other than the Liens securing the Loans.




Schedule 7.2

--------------------------------------------------------------------------------






Schedule 7.4    
Existing Investments


None other than the ownership interest in the Loan Parties and the mortgage term
loan receivable from AMG Realty Youngsville, L.L.C.














Schedule 7.4

--------------------------------------------------------------------------------








EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:        ______________________________
_____________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
            


2.
Assignee[s]:        ______________________________



______________________________




Exhibit A
- 1 -

--------------------------------------------------------------------------------





[Assignee is an [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower:        Community Healthcare OP, LP, a Delaware limited partnership



4.
Administrative Agent:    SunTrust Bank, as the administrative agent under the
Credit Agreement



5.
Credit Agreement:    The Second Amended and Restated Credit Agreement dated as
of March 29, 2017, among Community Healthcare OP, LP, a Delaware limited
partnership, as Borrower, Community Healthcare Trust Incorporated, a Maryland
corporation, as REIT Guarantor, the Lenders parties thereto, SunTrust Bank, as
Administrative Agent, and the other parties thereto



6.
Assigned Interest[s]:



Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/ Loans for all Lenders
Amount of Commitment/ Loans Assigned8
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]


[Page break]
___________________
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., Revolving
Commitment, A-1 Term Loan Commitment, A-2 Term Loan Commitment, A-1 Term Loans
or A-2 Term Loans)
8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.




Exhibit A
- 2 -

--------------------------------------------------------------------------------









Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:______________________________
Name:
Title:


[NAME OF ASSIGNOR]




By:______________________________
Name:
Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
Name:
Title:




[NAME OF ASSIGNEE]




By:______________________________
Name:
Title:


_________________________


11 Add additional signature blocks as needed. Include both Approved Fund and
manager making the trade (if applicable).
12 Add additional signature blocks as needed. Include both Approved Fund and
manager making the trade (if applicable).




Exhibit A
- 3 -

--------------------------------------------------------------------------------







[Consented to and] Accepted:


SUNTRUST BANK, as
Administrative Agent[, Issuing Bank and Swingline Lender]




By: _________________________________
Name:
Title:


[Consented to:]


[NAME OF RELEVANT PARTY]




By: ________________________________
Name:
Title:


























































___________________________________


13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
14 To be added only if the consent of the Borrower and/or other parties (e.g.,
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.




Exhibit A
- 4 -

--------------------------------------------------------------------------------







ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.4 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


Exhibit A
- 5 -

--------------------------------------------------------------------------------







3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and be governed by the law (without giving effect
to the conflict of law principles thereof except for Sections 5-1401 and 5-1402
of the New York General Obligations Law) of the State of New York.






Exhibit A
- 6 -

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT dated as of ____________, 20__, executed and delivered by
______________________, a _____________ (the “New Guarantor”), in favor of
(a) SUNTRUST BANK, in its capacity as Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”) for the
Lenders (as defined below) under that certain Second Amended and Restated Credit
Agreement dated as of March 29, 2017 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), by and among
Community Healthcare OP, LP, a Delaware limited partnership (the “Borrower”),
Community Healthcare Trust Incorporated, a Maryland corporation (the “REIT
Guarantor”), the financial institutions from time to time parties thereto as
lenders (“Lenders”), the Administrative Agent, and the other parties thereto.


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Bank and the Lenders have agreed to make available to the Borrower certain
financial accommodations on the terms and conditions set forth in the Credit
Agreement;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent, the Issuing Bank and the Lenders making
such financial accommodations available to the Borrower under the Credit
Agreement and, accordingly, the New Guarantor is willing to guarantee the
Borrower’s obligations [and pledge certain Capital Stock owned by it] to the
Administrative Agent and the Lenders on the terms and conditions contained
herein; and


WHEREAS, the New Guarantor’s execution and delivery of this Joinder Agreement is
a condition to the Administrative Agent, the Issuing Bank and the Lenders
continuing to make such financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1. Definitions. Capitalized terms used herein (and in the above
recitals) and not otherwise defined herein shall have their respective defined
meanings given them in the Credit Agreement or the Guaranty and Security
Agreement (defined below), as applicable.


Section 2. Joinder to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” and a “Grantor” under that certain Guaranty and Security Agreement
dated as of June 3, 2015 (as amended, supplemented, restated or otherwise
modified from time to time, the “Guaranty and Security Agreement”), made by the
REIT Guarantor and the Subsidiary Loan Parties in favor of the Administrative
Agent for the benefit of the Secured Parties and assumes all obligations of a
“Guarantor” and a “Grantor” thereunder and agrees to be bound thereby, all as if
the New Guarantor had been an original signatory to the Guaranty and Security
Agreement. The information set forth in Schedule A hereto is hereby added to the
information set forth in Schedules 1 through 5 to the Guaranty and Security
Agreement. The information in Schedule B hereto is hereby added to the
information set forth in Schedule [4.14/4.16/4.18] to the Credit Agreement.
Without limiting the generality of the foregoing, the New Guarantor hereby:


(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty and
Security Agreement);


Exhibit C
- 1 -

--------------------------------------------------------------------------------







[(b)    grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in the Collateral (as defined in the
Guaranty and Security Agreement), which is all of the following property now
owned or at any time hereafter acquired by New Guarantor or in which New
Guarantor now has or at any time in the future may acquire any right, title or
interest and whether now existing or hereafter coming into existence, as
collateral security for the prompt and complete payment and performance when due
of the Secured Obligations: [insert collateral];]
[(c)    agrees to deliver any Pledged Securities (as defined in the Guaranty and
Security Agreement) owned by it to the Administrative Agent in accordance with
Section 3.2 of the Guaranty and Security Agreement;]


(d)    agrees to be bound by the acknowledgements, waivers and consents set
forth in Section 4 of the Guaranty and Security Agreement; makes to the
Administrative Agent and the Guarantied Parties as of the date hereof each of
the representations and warranties contained in Section 5 of the Guaranty and
Security Agreement; and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty and Security Agreement;


[(e)    acknowledges that the Administrative Agent may exercise rights with
respect to all Pledged Securities owned by it pursuant to Section 7 of the
Guaranty and Security Agreement and otherwise in accordance with applicable law
and appoints the Administrative Agent as its attorney in fact pursuant to and
for the purposes set forth in Section 8 of the Guaranty and Security Agreement;]
and


(f)    consents and agrees to each other provision set forth in the Guaranty and
Security Agreement without any limitation or reservation.


SECTION 3. GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW YORK.


[Signatures on Next Page]




Exhibit B
- 2 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Guarantor has caused this Joinder Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW GUARANTOR]




By: ______________________________    
Name:
Title:    


Address for Notices:
c/o _____________________________
________________________________
________________________________
Attn:____________________________
Telecopy Number:_________________
Telephone Number:________________


Accepted:


SUNTRUST BANK, as Administrative Agent




By: ______________________________    
Name:    
Title:    








Exhibit B
- 3 -

--------------------------------------------------------------------------------







SCHEDULE A


Supplement to Schedules of
Guaranty and Security Agreement














Exhibit B
- 4 -

--------------------------------------------------------------------------------






EXHIBIT 2.3
FORM OF NOTICE OF BORROWING
[Date]
SunTrust Bank,
    as Administrative Agent
    for the Lenders referred to below
3333 Peachtree Road / 7th Floor
Atlanta, Georgia 30326
Attention: Community Healthcare Trust Account Manager


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of March 29, 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among Community
Healthcare OP, LP, a Delaware limited partnership (the “Borrower”), Community
Healthcare Trust Incorporated, a Maryland corporation (the “REIT Guarantor”),
the financial institutions from time to time parties thereto as lenders
(“Lenders”), SunTrust Bank, as Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”) for the
Lenders, and the other parties thereto. Capitalized terms used herein but not
defined herein shall have the meaning assigned to such terms in the Credit
Agreement. This notice constitutes a Notice of Borrowing, and the Borrower
hereby requests a Borrowing under the Credit Agreement, and in that connection
the Borrower hereby specifies the following information with respect to the
Borrowing requested hereby:
 
(A)
Class of Borrowing (Revolving Loan, A-1 Term Loan or A-2 Term Loan):



_____________________________________


(B)
Aggregate principal amount of Borrowing:
$                                        

 
     (C)        Date of Borrowing (which is a Business Day):
                                        
 
     (D)        Type of Borrowing:   Base Rate Borrowing       Eurodollar
Borrowing
 
 
(E)    For Eurodollar Borrowings only, the initial Interest Period:



  one month   two months   three months   six months
 
 
(F)    Borrower’s deposit account to which proceeds of the Borrowing are to be
disbursed:                                         



(G)    The Borrowing requested hereby is otherwise in compliance with Section
2.3 of the Credit Agreement.


[Continued on Following Page]


Exhibit 2.3
- 1 -

--------------------------------------------------------------------------------







The Borrower hereby represents and warrants to the Administrative Agent, the
Issuing Bank and the Lenders that the conditions set forth in Section 3.2 of the
Credit Agreement are satisfied at the time of, and will continue to be satisfied
immediately after giving effect to, the requested Borrowing.
Very truly yours,


COMMUNITY HEALTHCARE OP, LP,
as Borrower


By:                        
        Name:
        Title:








Exhibit 2.3
- 2 -

--------------------------------------------------------------------------------






EXHIBIT 2.4


FORM OF NOTICE OF SWINGLINE BORROWING
[Date]


SunTrust Bank,
    as Administrative Agent
    for the Lenders referred to below
3333 Peachtree Road / 7th Floor
Atlanta, Georgia 30326
Attention: Community Healthcare Trust Account Manager


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of March 29, 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among Community
Healthcare OP, LP, a Delaware limited partnership (the “Borrower”), Community
Healthcare Trust Incorporated, a Maryland corporation (the “REIT Guarantor”),
the financial institutions from time to time parties thereto as lenders
(“Lenders”), SunTrust Bank, as Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”) for the
Lenders, and the other parties thereto. Capitalized terms used herein but not
defined herein shall have the meaning assigned to such terms in the Credit
Agreement. This notice constitutes a Notice of Swingline Borrowing, and the
Borrower hereby requests a Borrowing under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to the
Swingline Borrowing requested hereby:
 
     (A)        Principal amount of Borrowing:
$                                        
 
     (B)        Date of Borrowing (which is a Business Day):
                                        
 
 
(C)    Borrower’s deposit account to which proceeds of the Borrowing are to be
disbursed:                            



(D)    The Borrowing requested hereby is otherwise in compliance with Section
2.4 of the Credit Agreement.


[Continued on Following Page]






_____________________


1 The aggregate principal amount of each Swingline Loan shall not be less than
$100,000 or a larger multiple of $50,000, or such other minimum amounts agreed
to by the Swingline Lender and the Borrower.




Exhibit 2.4
- 1 -

--------------------------------------------------------------------------------







The Borrower hereby represents and warrants to the Administrative Agent, the
Swingline Lender, the Issuing Bank and the Lenders that the conditions set forth
in Section 3.2 of the Credit Agreement are satisfied at the time of, and will
continue to be satisfied immediately after giving effect to, the requested
Swingline Borrowing.
Very truly yours,


COMMUNITY HEALTHCARE OP, LP,
as Borrower


By:                        
        Name:
        Title:








Exhibit 2.4
- 2 -

--------------------------------------------------------------------------------






EXHIBIT 2.7
FORM OF NOTICE OF CONTINUATION/CONVERSION

[Date]
SunTrust Bank,
    as Administrative Agent
    for the Lenders referred to below
3333 Peachtree Road / 7th Floor
Atlanta, Georgia 30326
Attention: Community Healthcare Trust Account Manager


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of March 29, 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among Community
Healthcare OP, LP, a Delaware limited partnership (the “Borrower”), Community
Healthcare Trust Incorporated, a Maryland corporation (the “REIT Guarantor”),
the financial institutions from time to time parties thereto as lenders
(“Lenders”), SunTrust Bank, as Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”) for the
Lenders, and the other parties thereto. Capitalized terms used herein but not
defined herein shall have the meaning assigned to such terms in the Credit
Agreement. This notice constitutes a Notice of Continuation/Conversion and the
Borrower hereby requests the continuation or conversion of a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to the Borrowing to be converted or continued as
requested hereby:


  Conversion of:   Continuation of:


The Borrowing to which this request applies: _______________________________
Principal amount of Borrowing to be continued/converted: $_________________
Effective date of election (which is a Business Day): ______________________
Interest rate applicable to Borrowing to be continued/converted:
  ¨ Base Rate Borrowing     ¨ Eurodollar Borrowing
For Eurodollar Borrowings only, the initial Interest Period applicable after
giving effect

to such conversion/continuation:
¨  one month  ¨ two months ¨  three months ¨ six months
[Continued on Following Page]
____________________
1 If different options are being elected with respect to different portions of
such Borrowing, please specify the portions thereof that are to be allocated to
each resulting Borrowing.
2 The principal amount must satisfy the minimum borrowing amount for Eurodollar
Borrowings and Base Rate Borrowings set forth in Section 2.3 of the Credit
Agreement.
3 If no Interest Period is specified, the Interest Period will be one month.


Exhibit 2.7
- 1 -

--------------------------------------------------------------------------------







The Borrower hereby represents and warrants that the conditions specified in
Section 3.2(a) of the Credit Agreement are satisfied at the time of, and will
continue to be satisfied immediately after giving effect to, the requested
conversion/continuation.


Very truly yours,


COMMUNITY HEALTHCARE OP, LP,
as Borrower


By:                        
        Name:
        Title:






Exhibit 2.7
- 2 -

--------------------------------------------------------------------------------






EXHIBIT 2.20A


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of March 29, 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among Community
Healthcare OP, LP, a Delaware limited partnership (the “Borrower”), Community
Healthcare Trust Incorporated, a Maryland corporation (the “REIT Guarantor”),
the financial institutions from time to time parties thereto as lenders
(“Lenders”), SunTrust Bank, as Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”) for the
Lenders, and the other parties thereto.


Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]








Exhibit 2.20A
- 1 -

--------------------------------------------------------------------------------






EXHIBIT 2.20B


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes)


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of March 29, 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among Community
Healthcare OP, LP, a Delaware limited partnership (the “Borrower”), Community
Healthcare Trust Incorporated, a Maryland corporation (the “REIT Guarantor”),
the financial institutions from time to time parties thereto as lenders
(“Lenders”), SunTrust Bank, as Administrative Agent (together with its
successors and assigns in such capacity, the “Administrative Agent”) for the
Lenders, and the other parties thereto.


Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




Exhibit 2.20B
- 1 -

--------------------------------------------------------------------------------






EXHIBIT 2.20C


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For
U.S. Federal Income Tax Purposes)


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of March 29, 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among Community
Healthcare OP, LP, a Delaware limited partnership (the “Borrower”), Community
Healthcare Trust Incorporated, a Maryland corporation (the “REIT Guarantor”),
the financial institutions from time to time parties thereto as lenders
(“Lenders”), SunTrust Bank (together with its successors and assigns, the
“Administrative Agent”), as Administrative Agent for the Lenders, and the other
parties thereto.


Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




Exhibit 2.20C
- 1 -

--------------------------------------------------------------------------------






EXHIBIT 2.20D


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of March 29, 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among Community
Healthcare OP, LP, a Delaware limited partnership (the “Borrower”), Community
Healthcare Trust Incorporated, a Maryland corporation (the “REIT Guarantor”),
the financial institutions from time to time parties thereto as lenders
(“Lenders”), SunTrust Bank (together with its successors and assigns, the
“Administrative Agent”), as Administrative Agent for the Lenders, and the other
parties thereto.
 
Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




Exhibit 2.20D
- 1 -

--------------------------------------------------------------------------------






EXHIBIT 3.1(b)(iii)


SECOND REAFFIRMATION OF GUARANTY AND SECURITY AGREEMENT




THIS SECOND REAFFIRMATION OF GUARANTY AND SECURITY AGREEMENT (this “Agreement”)
dated as of March 29, 2017 executed by each of the undersigned “Grantors” (the
“Grantors”) in favor of SUNTRUST BANK, as Administrative Agent (the
“Administrative Agent”) and each of the other Secured Parties (as defined in the
Restated Credit Agreement (defined below)).


WHEREAS, Community Healthcare OP, LP, a Delaware limited partnership (the
“Borrower”), Community Healthcare Trust Incorporated, a Maryland corporation
(the “REIT Grantor”), the financial institutions from time to time parties
thereto as “Lenders” and the Administrative Agent have entered into that certain
Amended and Restated Credit Agreement dated as of August 10, 2016 (as amended,
restated, supplemented, replaced, increased, refinanced or otherwise modified
from time to time, the “Existing Credit Agreement”);


WHEREAS, in connection with the Existing Credit Agreement, the Borrower, the
REIT Grantor and certain of their respective Subsidiaries executed and delivered
that certain Reaffirmation of Guaranty and Security Agreement dated as of August
10, 2016, which, among other things, reaffirmed the obligations under that
certain Guaranty and Security Agreement dated as of June 3, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
and Security Agreement”) in favor of the Administrative Agent for the benefit of
the Secured Parties; and


WHEREAS, certain of the parties to the Existing Credit Agreement are entering
into that certain Second Amended and Restated Credit Agreement dated as of the
date hereof (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Restated Credit Agreement”), among other
things, to increase the amount of credit available to the Borrower thereunder;


WHEREAS, it is a condition precedent to the effectiveness of the Restated Credit
Agreement that each of the Grantors executes and delivers this Agreement; and


WHEREAS, each of the Grantors has determined that the execution and delivery of
the Restated Credit Agreement will directly and indirectly benefit each such
Grantor.


NOW, THEREFORE, to induce the Administrative Agent, the Issuing Bank and the
Lenders to enter into the Restated Credit Agreement and to make extensions of
credit and other financial accommodations available to the Borrower, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the Grantors agrees as follows:


Section 1. Reaffirmation of Guaranty. Each Guarantor hereby reaffirms its
continuing obligations to the Administrative Agent and the other Secured Parties
under the Guaranty and Security Agreement and agrees that the transactions
contemplated by the Restated Credit Amendment, including without limitation, the
addition of Term Loan Commitments in the aggregate amount of up to $100,000,000
effected thereby, shall not in any way affect the validity and enforceability of
the Guaranty and Security Agreement, or reduce, impair or discharge any of the
obligations of such Guarantor thereunder.


Section 2. Continuing Security. Each Grantor (a) acknowledges and agrees that
all Collateral shall continue to secure all Secured Obligations as provided in
the Guaranty and Security Agreement,


Exhibit 3.1(b)(iii)
- 1 -

--------------------------------------------------------------------------------





(b) confirms and ratifies all of its obligations and the security interests and
other Liens granted by it under the Guaranty and Security Agreement and
(c) represents and warrants that (i) all security interests and other Liens
granted under the Guaranty and Security Agreement are in full force and effect,
are perfected (assuming the Administrative Agent is retaining possession of the
stock certificates delivered in connection with the Existing Credit Agreement
and the financing statements filed in connection with the Existing Credit
Agreement have not been terminated) and are enforceable in accordance with the
terms of the Guaranty and Security Agreement, and (ii) all other representations
and warranties of the Grantors as set forth in the Guaranty and Security
Agreement are true and correct in all material respects, except for any
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date.


Section 3. References to Credit Agreement. Each Grantor acknowledges and agrees
that, from and after the Closing Date (as defined in the Restated Credit
Agreement), all references in the Guaranty and Security Agreement and the other
Loan Documents to the Existing Credit Agreement shall be deemed to refer to and
mean the Restated Credit Agreement, as the same may be further amended,
restated, supplemented or otherwise modified from time to time.


Section 4. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE, AND WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES.


Section 5. Counterparts; Successors and Assigns. This Agreement may be executed
in any number of counterparts, and by any Grantor in separate counterparts, each
of which shall be deemed an original, and all of which, taken together, shall be
one instrument, and shall be binding on all parties and their successor and
assignors.


Section 6. Defined Terms. Capitalized terms not otherwise defined herein that
are defined in the Guaranty and Security Agreement have the respective meanings
given them in the Guaranty and Security Agreement or the Restated Credit
Agreement, as applicable.




[Signatures on Next Page]




- 2 -
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Grantor has executed and delivered this Reaffirmation
of Guaranty and Security Agreement as of the date first above written.


GRANTORS:


COMMUNITY HEALTHCARE OP, LP




By: ______________________________    
Name:    
Title:    




COMMUNITY HEALTHCARE TRUST INCORPORATED




By: _______________________________    
Name:    
Title:    




CHCT ALABAMA, LLC
CHCT ARIZONA, LLC
CHCT COLORADO, LLC
CHCT FLORIDA, LLC
CHCT GEORGIA, LLC
CHCT IDAHO, LLC
CHCT ILLINOIS, LLC
CHCT INDIANA, LLC
CHCT IOWA, LLC
CHCT KANSAS, LLC
CHCT KENTUCKY, LLC
CHCT LENDING, LLC
CHCT LOUISIANA, LLC
CHCT MICHIGAN, LLC
CHCT MISSISSIPPI, LLC
CHCT NEW JERSEY, LLC
CHCT NEW YORK, LLC
CHCT NORTH CAROLINA, LLC
CHCT OHIO, LLC
CHCT OKLAHOMA, LLC
CHCT PENNSYLVANIA, LLC


By: ____________________________    
Name:    
Title:    


[Signatures Continue on Next Page]


Exhibit 3.1(b)(iii)
- 3 -

--------------------------------------------------------------------------------









CHCT SOUTH CAROLINA, LLC
CHCT TENNESSEE, LLC
CHCT TEXAS, LLC
CHCT VIRGINIA, LLC
CHCT WISCONSIN, LLC
COMMUNITY HEALTHCARE TRUST, LLC
COMMUNITY HEALTHCARE TRUST                                  SERVICES, INC.




By: _____________________________    
Name:    
Title:    


Exhibit 3.1(b)(iv)
- 4 -

--------------------------------------------------------------------------------






EXHIBIT 3.1(b)(iv)


FORM OF SECRETARY'S CERTIFICATE OF [________________]

The undersigned, being the [Assistant] Secretary of [____], a [____] (the
“Company”) does hereby deliver this certificate pursuant to Section 3.1(b)(iv)
of that certain Second Amended and Restated Credit Agreement dated as of March
29, 2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among Community Healthcare OP, LP, a
Delaware limited partnership, as Borrower, Community Healthcare Trust
Incorporated, a Maryland corporation, as REIT Guarantor, the financial
institutions from time to time parties thereto as lenders (“Lenders”), SunTrust
Bank, as Administrative Agent (together with its successors and assigns, the
“Administrative Agent”) for the Lenders, and the other parties thereto.
Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Credit Agreement.
The undersigned, in [his/her] capacity as the [Assistant] Secretary of the
Company, DOES HEREBY CERTIFY that:
(a)attached hereto as Exhibit A is a true, correct, and complete certified copy
of the [Articles][Certificate] of [Incorporation][Formation] of the Company,
certified by the Secretary of State of the State of [____], and such
[Articles][Certificate] of [Incorporation][Formation] of the Company have not
otherwise been modified, amended, rescinded or revoked and are in full force and
effect as of the date hereof;
(b)attached hereto as Exhibit B is a true, correct, and complete copy of the
[bylaws][operating agreement][code of regulations] of the Company as in effect
on the date hereof;
(c)attached hereto as Exhibit C is a true, correct, and complete copy of the
resolutions duly adopted by the [Board of Directors][Members][Managers] of the
Company on _________, 2017, which resolutions are the only resolutions adopted
by the [Board of Directors][Members][Managers] of the Company or any committee
thereof relating to the Credit Agreement and the other Loan Documents to which
the Company is a party and the transactions contemplated therein, and have not
been revoked, amended, supplemented or modified and are in full force and effect
on the date hereof;
(d)no proceedings have been instituted or are pending or contemplated with
respect to the dissolution, liquidation or sale of all or substantially all the
assets of the Company or threatening its existence or the forfeiture or any of
its corporate rights; and
[Remainder of page intentionally left blank;
continued on following pages.]




Exhibit 3.1(b)(iv)
- 1 -

--------------------------------------------------------------------------------







(e)each of the persons named below is a duly elected and qualified officer of
the Company holding the respective office set forth opposite his or her name and
the signature set forth opposite of each such person is his or her genuine
signature and each such person is authorized to execute and deliver the Loan
Documents:


Name
Title
Specimen Signature


[Include all officers who are signing the Credit Agreement or any other Loan
Documents.]
 
_________________________
 
 
_________________________
 
 
_________________________





[Remainder of page intentionally left blank;
continued on following page.]








Exhibit 3.1(b)(iv)
- 2 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have hereunto signed my name as [Assistant] Secretary of
[COMPANY] and not in an individual capacity this ___ day of [__________], 2017.




By: ________________________________
Name:
Title: [Assistant] Secretary




I, _____________, [Title] of the Company, do hereby certify that _______________
has been duly elected, is duly qualified and is the [Assistant] Secretary of the
Company, that the signature set forth above is his/her genuine signature.




By: ________________________________
Name:
Title:










Exhibit 3.1(b)(iv)
- 3 -

--------------------------------------------------------------------------------






EXHIBIT 3.1(b)(vii)


FORM OF OFFICER'S CERTIFICATE
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of March 29, 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among Community
Healthcare OP, LP, a Delaware limited partnership (the “Borrower”), Community
Healthcare Trust Incorporated, a Maryland corporation (the “REIT Guarantor”),
the financial institutions from time to time parties thereto as lenders
(“Lenders”), SunTrust Bank, as Administrative Agent (together with its
successors and assigns, the “Administrative Agent”) for the Lenders, and the
other parties thereto. Capitalized terms used herein but not defined herein
shall have the meaning assigned to such terms in the Credit Agreement. This
certificate is being delivered pursuant to Section 3.1(b)(vii) of the Credit
Agreement.
We, [____________], the Chief Financial Officer of [the REIT Guarantor and the
Borrower] and [______________], the [_____________] of [the REIT Guarantor and
the Borrower], DO HEREBY CERTIFY that, after giving effect to the funding of all
Borrowings and the issuance of any initial Letters of Credit under the Credit
Agreement and the consummation of the transactions contemplated to occur on the
Closing Date (including the execution and delivery of the Loan Documents):


(a)
no Default or Event of Default exists;



(b)
all representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (or in the case of
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality qualifier, in all respects); and



(c)
each Loan Party (other than CHCT Maryland, LLC) is Solvent.



[Remainder of page intentionally left blank;
continued on following page.]






Exhibit 3.1(b)(vii)
- 1 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, we have hereunto signed our names in our capacities as Chief
Financial Officer and [__________], respectively, of [the REIT Guarantor and the
Borrower], and not in any individual capacity this ____ day of [_______], 2017.
By:    __________________________
Name:    __________________________
Title:     Chief Financial Officer of
[____________]


By:    ___________________________
Name:     ___________________________
Title:     [____________] of
[____________]








Exhibit 3.1(b)(vii)
- 2 -

--------------------------------------------------------------------------------






EXHIBIT 5.1(c)

FORM OF COMPLIANCE CERTIFICATE
SunTrust Bank,
    as Administrative Agent
    for the Lenders referred to below
3333 Peachtree Road / 7th Floor
Atlanta, Georgia 30326
Attention: Community Healthcare Trust Account Manager


Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of March 29, 2017 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among Community
Healthcare OP, LP, a Delaware limited partnership (the “Borrower”), Community
Healthcare Trust Incorporated, a Maryland corporation (the “REIT Guarantor”),
the financial institutions from time to time parties thereto as lenders
(“Lenders”), SunTrust Bank (together with its successors and assigns, the
“Administrative Agent”), as Administrative Agent for the Lenders, and the other
parties thereto. Capitalized terms used herein but not defined herein shall have
the meaning assigned to such terms in the Credit Agreement.
I, ______________ , being the duly elected and qualified, and acting in my
capacity as Chief Financial Officer of [the REIT Guarantor and the Borrower],
hereby certify to the Administrative Agent and each Lender as follows:
1.As of the date hereof, there exists no Default or Event of Default. [If a
Default or an Event of Default does exist as of the date hereof, please specify
the details thereof and the action the Borrower has taken or proposes to take
with respect thereto].
2.The consolidated financial statements of the REIT Guarantor and its
Subsidiaries attached hereto for the fiscal [quarter][year] ended ____________
(the “Test Period”) required pursuant to Section 5.1[(a)] [(b)] of the Credit
Agreement present fairly in all material respects the financial condition and
results of operations of the REIT Guarantor and its Subsidiaries as at the end
of such fiscal [quarter][year] on a consolidated basis in accordance with GAAP
and do not contain (a) a “going concern” or like qualification, exception or
explanation or (b) any qualification or exception as to the scope of such audit.
3.The calculations set forth in Attachment I attached hereto are computations
calculated from the financial statements referenced in clause 2 above in
accordance with the terms of the Credit Agreement, showing in reasonable detail
compliance with the Financial Covenants (whether or not the Financial Covenants
are currently in effect).
4.The calculations set forth in Attachment II attached hereto show in reasonable
detail compliance with the Unencumbered Pool Covenants.
___________________
1 Insert (a) for annual financial statements.
2 Insert (b) for quarterly financial statements.


Exhibit 5.1(c)
- 1 -

--------------------------------------------------------------------------------







5.No change in GAAP or the application thereof has occurred since the date of
the Borrower’s audited financial statements delivered to the Administrative
Agent under the Credit Agreement. [If any change has occurred, please specify
the effect of such change on the financial statements accompanying this
certificate]].
6. [CHOOSE ONE: [Each Subsidiary of the REIT Guarantor as of the date hereof is
set forth on Attachment III hereto.] OR [The Subsidiaries of the REIT Guarantor
have not changed since the Closing Date [or insert the date of the last
Compliance Certificate delivered to the Administrative Agent that provided an
update to the Subsidiary list].]].
7.[For each Property that became an Unencumbered Pool Property during the Fiscal
Quarter most recently ended, attached hereto is an investment summary of such
Property and such other documents, reports and other information requested by
the Administrative Agent.]
8.[Attached hereto as Attachment IV is an update to Schedule 4.18 reflecting all
information required thereon.]
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




















________________
1 To be included with annual financial statements only.




Exhibit 5.1(c)
- 2 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have signed my name to this Compliance Certificate as
Chief Financial Officer of the Company and not in an individual capacity this
____ day of ______________, 20__.


By:    __________________________
Name:    __________________________
Title:     Chief Financial Officer of
[____________]


Exhibit 5.1(c)
- 3 -

--------------------------------------------------------------------------------







Attachment I


{Borrower to attach calculations of all Financial Covenants}


Exhibit 5.1(c)
- 4 -

--------------------------------------------------------------------------------







Attachment II


{Borrower to attach calculations of Unencumbered Pool Covenants}




Exhibit 5.1(c)
- 5 -

--------------------------------------------------------------------------------







[Attachment III


{Borrower to attach updated Subsidiary list}]




Exhibit 5.1(c)
- 6 -

--------------------------------------------------------------------------------






[Attachment IV


(Updated Schedule 4.18)]




Exhibit 5.1(c)
- 1 -